Exhibit 10.2

Execution Version

PURCHASE AND SALE AGREEMENT

BY AND BETWEEN

STONE ENERGY CORPORATION

AS SELLER,

AND

TH EXPLORATION III, LLC

AS BUYER

DATED OCTOBER 20, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS    Section 1.01  

Defined Terms

     1    Section 1.02  

Interpretation

     25    ARTICLE II    ASSETS    Section 2.01  

Agreement to Sell and Purchase

     26    Section 2.02  

Assets

     26    Section 2.03  

Excluded and Reserved Assets

     28    Section 2.04  

Revenues and Expenses

     30    ARTICLE III    CONSIDERATION    Section 3.01  

Purchase Price

     30    Section 3.02  

Deposit; Remedies

     31    Section 3.03  

Allocated Values

     35    Section 3.04  

Purchase Price Allocation

     36    Section 3.05  

Work Fee

     36    ARTICLE IV    TITLE MATTERS    Section 4.01  

General Disclaimer of Title Warranties and Representations

     37    Section 4.02  

Special Warranty

     37    Section 4.03  

Recovery on Special Warranty

     37    Section 4.04  

Notice of Title Defects; Defect Adjustments

     37    Section 4.05  

Casualty or Condemnation Loss

     46    Section 4.06  

Preferential Purchase Rights

     47    Section 4.07  

Consents to Assign

     47    ARTICLE V    ENVIRONMENTAL    Section 5.01  

Environmental Defects

     48    Section 5.02  

NORM, Asbestos, Wastes and Other Substances

     53    Section 5.03  

Seller Access Rights

     53   

 

i



--------------------------------------------------------------------------------

ARTICLE VI    REPRESENTATIONS AND WARRANTIES    Section 6.01  

Representations and Warranties of Seller

     53    Section 6.02  

Representations and Warranties of Buyer

     59    ARTICLE VII    CERTAIN COVENANTS    Section 7.01  

Access

     61    Section 7.02  

Confidentiality

     63    Section 7.03  

Dispositions of Assets

     64    Section 7.04  

Operations

     64    Section 7.05  

Governmental Bonds

     66    Section 7.06  

Employee Matters

     67    Section 7.07  

Non-Solicitation of Employees

     67    Section 7.08  

Amendment to Schedules

     67    Section 7.09  

Knowledge of Breach

     67    Section 7.10  

Non-Competition

     68    Section 7.11  

[Intentionally Omitted]

     68    Section 7.12  

Operatorship

     68    Section 7.13  

Identified Site Matters

     68    Section 7.14  

Designated Environmental Matters

     69    Section 7.15  

Seller Retained Disputes

     69    Section 7.16  

Bankruptcy Matters

     70    ARTICLE VIII    CONDITIONS TO CLOSING    Section 8.01  

Conditions to Seller’s Obligations

     72    Section 8.02  

Conditions to Buyer’s Obligations

     74    ARTICLE IX    CLOSING    Section 9.01  

Time and Place of Closing

     75    Section 9.02  

Closing Statement; Adjustments to Purchase Price at Closing

     75    Section 9.03  

Final Settlement Statement; Supplemental Closing

     78    Section 9.04  

Actions of Seller at Closing

     80    Section 9.05  

Actions of Buyer at Closing

     81    ARTICLE X    CERTAIN POST-CLOSING OBLIGATIONS    Section 10.01  

Operation of the Assets After Closing

     82    Section 10.02  

Files

     82    Section 10.03  

Further Cooperation

     82    Section 10.04  

Document Retention

     82   

 

ii



--------------------------------------------------------------------------------

Section 10.05  

Suspense Funds

     83    Section 10.06  

Post-Closing Release of Indemnity Escrow

     83    ARTICLE XI    TERMINATION    Section 11.01  

Right of Termination

     83    Section 11.02  

Effect of Termination

     85    Section 11.03  

Termination

     85    ARTICLE XII    ASSUMPTION AND INDEMNIFICATION    Section 12.01  

Assumption and Indemnity

     85    Section 12.02  

Indemnification by Buyer

     86    Section 12.03  

Buyer’s Environmental Indemnification

     86    Section 12.04  

Indemnification by Seller

     87    Section 12.05  

Limitations

     87    Section 12.06  

Negligence and Fault

     88    Section 12.07  

Exclusive Remedy

     88    Section 12.08  

Expenses

     89    Section 12.09  

Survival; Knowledge

     89    Section 12.10  

Non-Compensatory Damages

     90    Section 12.11  

Indemnification Actions

     90    Section 12.12  

Escrow Claims

     92    Section 12.13  

Characterization of Indemnity Payments

     93    ARTICLE XIII    LIMITATIONS ON REPRESENTATIONS AND WARRANTIES   
Section 13.01  

Disclaimers of Representations and Warranties

     93    ARTICLE XIV    TAX MATTERS    Section 14.01  

Allocation of Asset Taxes

     95    Section 14.02  

Transfer Taxes

     96    Section 14.03  

Cooperation

     96    Section 14.04  

Like-Kind Exchange

     96    Section 14.05  

Post-Closing Taxes

     97    Section 14.06  

Section 754 Election

     97    ARTICLE XV    MISCELLANEOUS    Section 15.01  

Filings, Notices and Certain Governmental Approvals

     97    Section 15.02  

Entire Agreement

     97    Section 15.03  

Waiver

     98   

 

iii



--------------------------------------------------------------------------------

Section 15.04  

Publicity

     98    Section 15.05  

No Third Party Beneficiaries

     98    Section 15.06  

Assignment

     98    Section 15.07  

Governing Law

     99    Section 15.08  

Notices

     99    Section 15.09  

Severability

     100    Section 15.10  

Counterparts

     100    Section 15.11  

Amendment

     100    Section 15.12  

Schedules and Exhibits

     100    Section 15.13  

No Partnership

     100    Section 15.14  

No Recourse to Quantum Parties

     101   

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Part 1    Leases/Allocated Values Exhibit A    Part 2   
Wells/Allocated Values Exhibit A    Part 3    Easements, Rights-of-Way, and
Surface Leases Exhibit A    Part 4    Material Contracts Exhibit A    Part 5   
Pipelines and Gathering Systems Exhibit A    Part 6    Fee Minerals Exhibit A   
Part 7    Surface Interests Exhibit A    Part 8    Offices Exhibit A    Part 9
   Units Exhibit A    Part 10    Vehicles Exhibit B    –    Excluded Assets
Exhibit C    –    Form of Assignment Exhibit D-1    –    Form of Mineral Deed
Exhibit D-2    –    Form of Surface Deed Exhibit E    –    Form of Escrow
Agreement Exhibit F    –    Form of Access Agreement Exhibit G    –    Bid
Protection Provisions Exhibit H    –    Form of Transition Services Agreement

ANNEX

 

Annex A    Target Formations

SCHEDULES

 

Schedule 1.01(a)    –    Knowledge Schedule 1.01(b)    –    Certain Permitted
Encumbrances Schedule 1.01(c)    –    Capital Expenditures Schedule 1.01(d)    –
   Lease Acquisition Costs Schedule 1.01(f)    –    Title Defect Exceptions
Schedule 1.01(h)    –    Gathering System Components Schedule 6.01(d)    –   
Consents Schedule 6.01(f)    –    Noncontravention Schedule 6.01(g)    –   
Disputes Schedule 6.01(i)    –    Taxes Schedule 6.01(j)    –    Burdens
Schedule 6.01(k)    –    Hydrocarbon Sales Schedule 6.01(l)    –    Compliance
with Laws Schedule 6.01(m)    –    Contracts Schedule 6.01(n)    –    AFEs
Schedule 6.01(o)    –    Preferential Purchase Rights Schedule 6.01(p)    –   
Imbalances Schedule 6.01(q)    –    Payout Balances Schedule 6.01(r)    –   
Plugging and Abandonment Schedule 6.01(s)    –    Calls on Production

 

v



--------------------------------------------------------------------------------

Schedule 6.01(u)    –    Revenues Schedule 6.01(v)    –    Current Bonds
Schedule 6.01(w)    –    Suspense Funds Schedule 6.01(x)    –    Condemnation
Schedule 6.01(bb)    –    Offset Obligations Schedule 6.01(cc)    –   
Environmental Matters Schedule 6.01(dd)    –    Payment Disputes
Schedule 6.01(ee)    –    Affiliate Ownership Schedule 6.02(c)    –   
Authorization/Consents Schedule 7.03    –    Dispositions of Assets
Schedule 7.04    –    Interim Period Operations Schedule 7.06    –    Potential
Offered Employees Schedule 12.12    –    Litigation Escrow Amount

 

vi



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (this “Agreement”) is made and entered into
this 20th day of October, 2016 (“Execution Date”), by and between Stone Energy
Corporation, a Delaware corporation (“Seller”) and TH Exploration III, LLC, a
Texas limited liability company (“Buyer”). Buyer and Seller are sometimes
referred to herein, collectively, as the “Parties” and, individually, as a
“Party.”

W I T N E S S E T H:

Seller desires to sell and assign, and Buyer desires to purchase and pay for all
of Seller’s right, title and interest in and to the Assets (as defined
hereinafter) effective as of the Effective Time (as defined hereinafter).

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each Party, the Parties agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“2014 Consent Agreement and Final Order” has the meaning set forth in the
definition of EPA Consent Agreements and Final Orders.

“2017 Convertible Notes” means indebtedness issued under the Indenture, dated as
of March 6, 2012, for the benefit of holders thereunder, by and among Seller, as
Issuer, Stone Energy Offshore, L.L.C., as a Subsidiary Guarantor, and The Bank
of New York Mellon Trust Company, N.A., as Trustee (as amended, supplemented or
otherwise modified) in the principal amount of $300 million.

“2022 Notes” means indebtedness issued under the Indenture, dated as of January
26, 2010, for the benefit of holders thereunder, by and among Seller, as Issuer,
the Subsidiary Guarantors named therein, as Subsidiary Guarantors, and The Bank
of New York Mellon Trust Company, N.A. as Trustee (as amended, supplemented or
otherwise modified) in the principal amount of $775 million.

“AAA” means the American Arbitration Association.

“AAA Rules” means the Commercial Arbitration Rules of the AAA.

“Access Agreement” means that certain Access Agreement, dated as of the Closing
Date, by and between Seller and Buyer, substantially in the form of Exhibit F.

“Accounting Arbitrator” has the meaning set forth in Section 9.03(c).



--------------------------------------------------------------------------------

“Additional Deposit Condition” means the entry by the Bankruptcy Court of the
Assumption and Procedures Order.

“Adjusted Purchase Price” has the meaning set forth in Section 3.01.

“AFEs” has the meaning set forth in Section 6.01(n).

“Affiliate” means any Person that, directly or indirectly, through one or more
entities, controls, is controlled by or is under common control with the Person
specified. For the purpose of the immediately preceding sentence, the term
“control” and its syntactical variants mean the power, direct or indirect, to
direct or cause the direction of the management of such Person, whether through
the ownership of voting securities, by contract, agency or otherwise.

“Aggregate Deductible” means two percent (2%) of the Purchase Price.

“Agreement” has the meaning set forth in the preamble.

“Allocated Value” has the meaning set forth in Section 3.03.

“Allocation” has the meaning set forth in Section 3.04.

“Alternative Bid” has the meaning set forth in Section 7.16(b).

“Appalachia Avoidance Actions” means any avoidance, fraudulent transfer
preference or recovery, claim, action or proceeding arising under chapter 5 of
the Bankruptcy Code or under any similar state or federal Law solely to the
extent (A) primarily relating to the Assets and (B) against Persons whom Buyer
designates as necessary to conduct business in order to operate the Assets
described in Section 2.02(a) through (o) with such designation to be delivered
by Buyer to Seller prior to the Sale Hearing.

“Asset Taxes” means ad valorem, property, severance, production, excise, sales,
use and similar Taxes (including the Pennsylvania impact fee) based upon or
measured by the ownership or operation of the Assets or the production of
Hydrocarbons or the receipt of proceeds therefrom, but excluding, for the
avoidance of doubt, (a) Income Taxes and (b) Transfer Taxes.

“Assets” has the meaning set forth in Section 2.02.

“Assignments” has the meaning set forth in Section 9.04(a).

“Assumed Obligations” has the meaning set forth in Section 12.01.

“Assumption and Procedures Order” means an order of the Bankruptcy Court, in
form and substance reasonably acceptable to Buyer and Seller, that (A) (i)
approves Seller’s assumption of this Agreement and all obligations hereunder in
accordance with section 365 of the Bankruptcy Code, (ii) approves the Break-Up
Fee and the Expense Reimbursement and the transfers and payments by Seller
required to implement the same in accordance with the terms of this Agreement,
(iii) provides that the obligations of Seller under this Agreement (including
the Break-Up Fee and Expense Reimbursement) shall constitute an allowed
administrative expense of

 

2



--------------------------------------------------------------------------------

Seller under the Bankruptcy Code and that all such obligations shall not be
subject to rejection or avoidance (whether through any avoidance, fraudulent
transfer preference or recovery, Claim, action or proceeding arising under
chapter 5 of the Bankruptcy Code or under any similar state or federal Law or
any other cause of action) by Seller, any chapter 7 or chapter 11 trustee of
Seller’s bankruptcy estate or any other person or entity or to impairment or
discharge in the Bankruptcy Cases (provided, for the avoidance of doubt, the
maximum amount of the claims of Buyer against Seller prior to the Closing shall
be as set forth in Section 3.02 of this Agreement, including as specified in
Section 3.02(c)(x)) and (iv) approves all notice periods, objection deadlines,
the date of the Sale Hearing and contract and lease assumption and rejection
procedures in connection with the sale of the Assets; and (B) in the event the
Bankruptcy Court requires an auction process with respect to the Assets, (i)
approves this Agreement as the stalking horse agreement, (ii) approves Buyer as
the stalking horse buyer and (iii) approves the Bid Protections.

“Bankruptcy Cases” means the chapter 11 cases filed by Seller and certain of its
Affiliates under the Bankruptcy Code and pending before the Bankruptcy Court.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101, et
seq.

“Bankruptcy Court” means the United States bankruptcy court having jurisdiction
over the Bankruptcy Cases.

“Bankruptcy Rules” mean collectively, the Federal Rules of Bankruptcy Procedure
and the Federal Rules of Civil Procedure, as applicable to the Bankruptcy Cases
or the proceedings therein, and the Local Rules of the Bankruptcy Court, all as
now in effect or hereafter amended.

“Bid Protections” means such reasonable, customary and agreed upon bid
protections and procedures (all such bid protections and procedures to be in
form and substance reasonably satisfactory to Seller and Buyer) including the
protections and procedures described on Exhibit G.

“Break-Up Fee” means a fee payable by Seller in the amount of $10,800,000 in
cash (i.e., 3% of the Purchase Price), which cash payment obligation, upon entry
of the Assumption and Procedures Order, shall constitute an allowed
administrative expense of Seller under the Bankruptcy Code and shall not be
subject to impairment or discharge in the Bankruptcy Cases.

“Burden” means any and all (a) royalties (including lessor’s royalty),
overriding royalties, production payments and net profits interests, and
(b) other burdens upon, measured by or payable out of production (in each case,
excluding, for the avoidance of doubt, any Taxes).

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in Houston, Texas are authorized or obligated by Law to close.

“Buyer” has the meaning set forth in the preamble.

“Buyer Assumed Dispute Obligations” means the obligations for which Buyer will
be responsible from and after Closing to the extent specifically identified as
Buyer obligations in Schedule 6.01(g).

“Buyer Exclusion Election” has the meaning set forth in Section 5.01(c).

 

3



--------------------------------------------------------------------------------

“Buyer Indemnitees” means Buyer, its Affiliates, and its and their respective
members, equity-holders, officers, board of directors and/or managers,
employees, agents, representatives, and the successors and permitted assigns of
all of the foregoing Persons.

“Buyer Operator” has the meaning set forth in Section 7.12.

“Buyer’s Representatives” has the meaning set forth in Section 7.01(a).

“Buyer’s Walk Right” has the meaning set forth in Section 8.02(e).

“Casualty Loss” has the meaning set forth in Section 4.05(b).

“Chosen Courts” has the meaning set forth in Section 15.07.

“Claim” shall have the meaning set forth in section 101(5) of the Bankruptcy
Code.

“Claim Notice” has the meaning set forth in Section 12.11(b).

“Closing” has the meaning set forth in Section 9.01.

“Closing Amount” has the meaning set forth in Section 9.02.

“Closing Date” has the meaning set forth in Section 9.01.

“Closing Deadline” means February 28, 2017; provided that (i) Buyer shall have
the right to extend the Closing Deadline by a period of up to 30 days by
delivery of written notice to Seller on or prior to the then-current Closing
Deadline (provided Buyer shall only be permitted to exercise such right twice)
and (ii) such date may be extended pursuant to Section 7.16(f).

“Closing Statement” has the meaning set forth in Section 9.02.

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
as of September 17, 2015, by and between Seller and TH Exploration, LLC, as
amended on March 11, 2016.

“Conley Consent Agreement and Final Order” has the meaning set forth in the
definition of EPA Consent Agreements and Final Orders.

“Consent” has the meaning set forth in Section 6.01(d).

“Consenting Holders” means the holders of the 2017 Convertible Notes and the
2022 Notes who are parties to the Note RSA.

“Contracts” has the meaning set forth in Section 2.02(e).

“Cure Cost” means amounts that must be paid and obligations that otherwise must
be satisfied, including pursuant to Sections 365(b)(1)(A) and (B) of the
Bankruptcy Code, in connection with the assumption and/or assignment of the
Contracts, Leases and Office Lease.

 

4



--------------------------------------------------------------------------------

“Cure Notice” has the meaning set forth in Section 4.04(c)(i).

“Cure Period” has the meaning set forth in Section 4.04(c)(i).

“Customary Post-Closing Consents” means the consents and approvals from
Governmental Authorities for the assignment of the Assets to Buyer that are
customarily obtained after the assignment of properties similar to the Assets.

“Debt Contract” shall mean any indenture, debenture, deed of trust, mortgage,
bond, loan, credit or sale-leaseback or similar agreement entered into by Seller
or its Affiliates creating indebtedness on the part of Seller or its Affiliates
for borrowed money or the deferred purchase price of property acquired by Seller
or its Affiliates.

“Deeds” means, collectively, the Mineral Deed from Seller to Buyer, pertaining
to the Fee Minerals, substantially in the form attached to this Agreement as
Exhibit D-1, and the Surface Deed from Seller to Buyer, pertaining to the
applicable Surface Interests, substantially in the form attached to this
Agreement as Exhibit D-2.

“Defect Escrow Amount” has the meaning set forth in Section 4.04(c)(ii).

“Defensible Title” shall mean such record title of Seller with respect to the
Leases set forth on Exhibit A – Part 1, Fee Minerals set forth on Exhibit A –
Part 6, or the Wells set forth on Exhibit A – Part 2 that, as of the Effective
Time and the Closing Date and subject to Permitted Encumbrances:

(a) with respect to each Lease set forth on Exhibit A – Part 1, Fee Mineral set
forth on Exhibit A – Part 6, or Well set forth on Exhibit A – Part 2 (for a
Well, limited to the applicable producing formation(s) set forth on Exhibit A –
Part 2, and for a Lease or Fee Mineral, limited to the applicable Target
Formations set forth on Exhibit A – Part 1 or Exhibit A – Part 6, as applicable,
and as otherwise set forth on Exhibit A – Part 1 or Exhibit A – Part 6, as
applicable), entitles Seller to receive not less than the Net Revenue Interest
set forth on Exhibit A – Part 1, Exhibit A – Part 6 or Exhibit A – Part 2, as
applicable, for such Lease, Fee Mineral or Well throughout the productive life
of such Lease, Fee Mineral or Well, except (i) for decreases in connection with
those operations in which Seller or its successors or assigns may from and after
the Execution Date elect to be a non-consenting co-owner, (ii) for decreases
resulting from the establishment or amendment from and after the Execution Date
of pools or units, and (iii) as otherwise specifically set forth on Exhibit A –
Part 1, Exhibit A – Part 6 or Exhibit A – Part 2, as applicable;

(b) with respect to each Lease set forth on Exhibit A – Part 1, Fee Mineral set
forth on Exhibit A – Part 6 or Well set forth on Exhibit A – Part 2 (for a Well,
limited to the applicable producing formation(s) set forth on Exhibit A –
Part 2, and for a Lease or Fee Mineral, limited to the applicable Target
Formations set forth on Exhibit A – Part 1 or Exhibit A – Part 6, as applicable,
and as otherwise set forth on Exhibit A – Part 1 or Exhibit A – Part 6, as
applicable), obligates Seller to bear not more than the Working

 

5



--------------------------------------------------------------------------------

Interest set forth on Exhibit A – Part 1, Exhibit A – Part 6 or Exhibit A –
Part 2, as applicable, for such Lease, Fee Mineral or Well throughout the
productive life of such Lease, Fee Mineral or Well, except (i) for increases
resulting from contribution requirements with respect to defaulting co-owners
under applicable operating agreements, (ii) for increases to the extent that
such increases are accompanied by a proportionate increase in Seller’s Net
Revenue Interest, and (iii) as otherwise specifically set forth on Exhibit A –
Part 1, Exhibit A – Part 6 or Exhibit A – Part 2, as applicable;

(c) with respect to each Lease set forth on Exhibit A – Part 1 or Fee Mineral
set forth in Exhibit A – Part 6, entitles Seller to the aggregate number of Net
Acres shown on Exhibit A – Part 1 or Exhibit A – Part 6 (subject to
reservations, limitations or depth restrictions described on Exhibit A – Part 1
or Exhibit A – Part 6, as applicable, and limited to the applicable Target
Formations set forth on Exhibit A – Part 1 or Exhibit A – Part 6, as
applicable);

(d) with respect to each Lease set forth on Exhibit A – Part 1 that is not held
by production, operations or force majeure in accordance with the terms of such
Lease beyond its primary term, the primary term (excluding any extended terms
available by the exercise of any option to extend or renew or any other
applicable extensions or renewals unless such Lease has been so extended or
renewed) of such Lease does not expire by its terms on or prior to June 30,
2017; provided, however, that in the event the Closing occurs after December 31,
2016, the June 30, 2017 date in this clause (d) shall be replaced with the date
that is six months following the Closing Date; provided further that if the
Closing Deadline is extended by Buyer, then the “Closing Date” shall be deemed,
solely for the purposes of this subsection (d), to be February 28, 2017; and

(e) is free and clear of all Encumbrances;

provided that in the event that Seller holds any non-consent interest
attributable to any Lease, Fee Mineral or Well, it shall not be required that
such interest be held of record by Seller.

“Deposit” has the meaning set forth in Section 3.02(a).

“Designated Employees” has the meaning set forth in Section 7.06.

“Designated Environmental Matters” means the matters for which Seller will be
responsible from and after Closing as set forth in Schedule 6.01(cc).

“Designated Liabilities” means all Liabilities and obligations, known or
unknown, arising from, based upon, related to or associated with (i) any
Liabilities to Third Parties for personal injury or death attributable to
Seller’s or its Affiliates’ ownership or operation of the Assets prior to the
Closing; (ii) transportation or disposal of waste or Hazardous Substances by
Seller or its Affiliates to premises not included in the Assets occurring prior
to the Closing; (iii) any and all Seller Taxes; (iv) other than with respect to
Suspense Funds for which the Purchase Price was reduced on account thereof
pursuant to Section 9.02(b)(ix) (which are addressed in Section 10.05), any
liability for Seller’s failure to pay when due any royalties or other Burdens
relating to the production of Hydrocarbons from the Assets prior to the Closing
Date (provided

 

6



--------------------------------------------------------------------------------

that, notwithstanding the foregoing, Buyer is liable for, and the Designated
Liabilities do not include, the actual amount of all royalties and other Burdens
that are due and payable and relate to the production of Hydrocarbons from the
Assets from and after the Effective Time); (v) any Liabilities to Third Parties,
other than those arising out of Environmental Conditions, for Seller’s or its
Affiliates’ gross negligence or willful misconduct in respect of Seller’s or its
Affiliates’ operation of the Assets prior to Closing; (vi) any civil fines and
penalties or criminal sanctions imposed as a result of the violation of any
Environmental Law by Seller prior to Closing including the obligation to defend
any legal proceedings seeking to impose any such fines, penalties or sanctions,
to the extent attributable to Seller’s pre-Closing conduct; (vii) the Seller
Retained Disputes (including, for the avoidance of doubt, Liabilities resulting
in any loss of title to any of the Assets) the Identified Site Matters and the
Designated Environmental Matters; (viii) all indebtedness for borrowed money and
credit facility obligations of Seller and/or its Affiliates including, without
limitation, indebtedness for borrowed money secured by mortgages, security
interests or other liens upon any of the Assets and indebtedness arising under
any Debt Contract; (ix) any Retained Employee-Related Liabilities; (x) the
Excluded Assets set forth in Sections 2.03(q), 2.03(u) and 2.03(x); and (xi) any
amounts incurred by Seller from and after the Effective Time (and until Closing
with respect to clause (c)) in connection with curing or attempting to cure (a)
any Title Defect, (b) any Environmental Defect or (c) any breach of any
representation or warranty set forth in Section 6.01, whether or not such breach
of representation or warranty is claimed by Buyer.

“Dispute Notice” has the meaning set forth in Section 9.03(a).

“Disputed Environmental Matters” has the meaning set forth in Section 5.01(f).

“Effective Time” means 7:00 a.m. where the Assets are located on June 1, 2016.

“email” has the meaning set forth in Section 15.08.

“Encumbrances” shall mean any mortgage, lien, security interest, claim, charge,
collateral assignment, deed of trust, pledge or similar encumbrance.

“Environmental Arbitrator” has the meaning set forth in Section 5.01(f).

“Environmental Condition” means (a) any condition that causes an Asset (or
Seller with respect to an Asset) not to be in compliance with any Environmental
Law, or (b) the existence with respect to the Assets or the operation thereof of
any environmental pollution, contamination or degradation where remedial or
corrective action is presently required (or if known, would be presently
required) under Environmental Laws.

“Environmental Defect” means an Environmental Condition with respect to an
Asset; provided that none of the matters set forth on Schedule 6.01(cc) nor any
Identified Site Matter shall be an Environmental Condition.

“Environmental Defect Claim Date” means on or before 5:00 p.m. (Central Time) on
December 14, 2016.

“Environmental Defect Notice” or “Environmental Defect Notices” has the meaning
set forth in Section 5.01(a).

 

7



--------------------------------------------------------------------------------

“Environmental Laws” means all Laws, in effect as of the Execution Date,
including common law, relating to occupational health and workplace safety,
pollution or the protection of the environment (including natural resources),
including those Laws relating to the storage, handling, and use of Hazardous
Substances and those Laws relating to the generation, processing, treatment,
storage, transportation, disposal or other management thereof. The term
“Environmental Laws” does not include good or desirable operating practices or
standards that may be employed or adopted by other oil and gas well operators or
recommended by, but not required by, a Governmental Authority, but does include,
without limitation, the Clean Air Act, the Comprehensive Environmental Response
Compensation and Liability Act, the Resource Conservation and Recovery Act of
1976, the Toxic Substances Control Act, the Clean Water Act, the Safe Drinking
Water Act, the Hazardous Materials Transportation Act, the Oil Pollution Act of
1990, the Occupational Safety and Health Act, as in effect or proposed as of the
Execution Date, and any state Laws implementing or analogous to the foregoing
federal Laws, and the rules, regulations and guidance promulgated thereunder.

“EPA Administrative Orders” means (a) with respect to the Identified Sites
covered by the 2014 Consent Agreement and Final Order, the Administrative Order
issued March 29, 2013 under EPA Docket No. CWA-03-2013-0118DW and the
Administrative Order issued November 9, 2012 under EPA Docket No.
CWA-03-2013-0005DW, (b) with respect to the Identified Site covered by the
Conley Consent Agreement and Final Order, the Administrative Order issued
November 17, 2014 under EPA Docket No. CWA-03-2015-0017DW and (c) with respect
to the Identified Site covered by the Tuttle Consent Agreement and Final Order,
the Administrative Order issued November 17, 2014 under EPA Docket No.
CWA-03-2015-0018DW.

“EPA Consent Agreements and Final Orders” means (a) the Consent Agreement and
Final Order under EPA Docket No. CWA 03-2014-0109, filed June 23, 2014, covering
the Maury Well Pad and the Weekley Well Pad (being certain of the Identified
Sites and as such properties are more particularly described in the definition
of Identified Sites) (the “2014 Consent Agreement and Final Order”), (b) the
Consent Agreement and Final Order under EPA Docket No. CWA 03-2015-0207, filed
September 17, 2015, covering the Conley Impoundment (being an Identified Site
and as such property is more particularly described in the definition of
Identified Sites) (the “Conley Consent Agreement and Final Order”) and (c) the
Consent Agreement and Final Order under EPA Docket No. CWA 03-2015-0206, filed
September 17, 2015, covering the Tuttle Impoundment (being an Identified Site
and as such property is more particularly described in the definition of
Identified Sites) (the “Tuttle Consent Agreement and Final Order”).

“Escrow Agent” has the meaning set forth in Section 3.02(a).

“Escrow Agreement” has the meaning set forth in Section 3.02(a).

“Exchange” has the meaning set forth in Section 14.04.

“Excluded Assets” has the meaning set forth in Section 2.03.

“Execution Date” has the meaning set forth in the preamble.

 

8



--------------------------------------------------------------------------------

“Expense Reimbursement” means an amount equal to the reasonable documented out
of pocket costs and expenses of Buyer paid or payable to any Third Party related
to the negotiation of this Agreement and Buyer’s due diligence relating to
Seller and the Assets, not to exceed an aggregate amount equal to $3,600,000
(i.e., 1% of the Purchase Price), inclusive of the amount of the Work Fee, which
payment obligation, upon the entry to the Assumption and Procedures Order, shall
constitute an allowed administrative expense of Seller under the Bankruptcy Code
and shall not be subject to impairment or discharge in the Bankruptcy Cases. On
or before the date that is two Business Days prior to the time when any Expense
Reimbursement is payable by Seller to Buyer hereunder, Buyer shall provide to
Seller invoices and other available documentation evidencing such reasonable
costs and expenses constituting such Expense Reimbursement.

“Expiring Lease” has the meaning set forth in Section 4.04(k)(i).

“Fee Minerals” has the meaning set forth in Section 2.02(h).

“Files” has the meaning set forth in Section 2.02(o).

“Final Order” means (i) an order or a judgment of the Bankruptcy Court, as
entered on the docket in the Bankruptcy Cases (or any related adversary
proceeding or contested matter) or the docket of any other court of competent
jurisdiction, or (ii) an order or a judgment of any other court having
jurisdiction over any appeal from (or petition seeking certiorari or other
review of) any order or judgment entered by the Bankruptcy Court (or any other
court of competent jurisdiction, including in an appeal taken) in the Bankruptcy
Cases (or in any related adversary proceeding or contested matter), in each case
that is in full force and effect and has not been reversed, stayed, modified,
amended, rescinded, or vacated and as to which the time to appeal, or seek
certiorari or move for a new trial, reargument, or rehearing has expired
according to applicable Law and no appeal or petition for certiorari or other
proceedings for a new trial, reargument, or rehearing has been timely taken, or
as to which any appeal that has been taken or any petition for certiorari that
has been or may be timely filed has been withdrawn or resolved by the highest
court to which the order or judgment was appealed or from which certiorari was
sought or the new trial, reargument, or rehearing shall have been denied,
resulted in no modification of such order, or has otherwise been dismissed with
prejudice; provided, however, that the possibility a motion under Rule 60 of the
Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy
Rules, may be filed relating to such order shall not prevent such order from
being a Final Order.

“Final Settlement Statement” has the meaning set forth in Section 9.03(a).

“Gathering System” means the Mary prospect water and Hydrocarbon gathering
systems more particularly described in Exhibit A – Part 5, which gathering
systems consist of all gathering lines, pipelines, pipe, scrubbers, dehydration
units, tanks, traps, cathodic protection equipment, meters, recorders, valves,
fittings and other equipment, personal property, fixtures and improvements,
including all water impoundment ponds, the Proctor water withdrawal, the East
Delivery Point (Blue Racer Tap) and the Winters Central Receipt Point, used or
held for use in the ownership, operation or maintenance of the Gathering System,
in each case, to the extent located downstream of the discharge points of the
separation units, GPU’s, or water tanks located on the wellsite pad up to the
Third Party central receipt points, all as illustrated on Schedule 1.01(h).

 

9



--------------------------------------------------------------------------------

“Gathering System Easements” means the fee property and the easements,
rights-of-way, surface leases and other real property interests to the extent
and then only to the extent used in connection with the Gathering System.

“Governmental Authority” means any federal, state, local or foreign government
or any court of competent jurisdiction, regulatory or administrative agency,
commission or other governmental authority that exercises jurisdiction over any
of the Assets, and any court or arbitral, governmental or other tribunal,
including any tribal authority having or asserting jurisdiction.

“Hazardous Substances” means any pollutants, contaminants, toxins or hazardous
or extremely hazardous substances, materials, wastes, constituents, compounds,
or chemicals that are regulated by, or may form the basis of liability under,
any Environmental Laws, including NORM and other substances referenced in
Section 5.02.

“Hydrocarbons” means oil and gas and other hydrocarbons produced or processed in
association therewith.

“Identified Site Matters” means the specific actions required under the EPA
Administrative Order(s) and/or EPA Consent Agreements and Final Orders, existing
or as amended, or actions required that relate to the matters covered by such
EPA Administrative Order(s) and/or EPA Consent Agreements and Final Orders.

“Identified Sites” means (a) the following properties covered by the 2014
Consent Agreement and Final Order: (i) the Maury Well Pad, being 0.75 miles
Northwest of the Intersection between West Virginia Highway 7 and Turkey Run
Road (County Road 38), New Martinsville, West Virginia 26155 (Latitude 39º 37’
0.12” N, Longitude -80º 46’ 58.44” W) and (ii) the Weekley Well Pad, being 0.8
miles North of the Intersection between West Virginia 20 and Ashland Ridge Road
(County Road 40), Porters Falls, West Virginia 26155 (Latitude 39º 35’ 31” N,
Longitude 80º 46’ 41” W), (b) the following property covered by the Conley
Consent Agreement and Final Order: the Conley Impoundment, being 2,500 feet West
of West Virginia Highway 7 and Turkey Run Road (County Road 38), New
Martinsville, West Virginia (Latitude 39.607, Longitude -80.791), and (c) the
following property covered by the Tuttle Consent Agreement and Final Order: the
Tuttle Impoundment, being approximately 1000 feet South of the Intersection of
West Virginia 20 and Old West Virginia 20, Wetzel County, Reader, West Virginia
(Latitude 39.587, Longitude -80.78).

“Imbalances” means all Well Imbalances and Pipeline Imbalances.

“Income Taxes” means any income, capital gains, franchise and similar Taxes.

“Indemnitee” has the meaning set forth in Section 12.11(a).

“Indemnitor” has the meaning set forth in Section 12.11(a).

 

10



--------------------------------------------------------------------------------

“Indemnity Deductible” means one and a half percent (1.5%) of the Purchase
Price.

“Indemnity Escrow Amount” means an amount equal to $10,000,000, together with
any interest earned thereon; provided that, if the Consolidated Funded Leverage
Ratio (as defined in and determined pursuant to the RCF) of Seller as of the
Closing Date, after giving effect to the transactions contemplated by this
Agreement, does not exceed 2.5 to 1, then the Indemnity Escrow Amount shall be
zero dollars ($0.00).

“Individual Environmental Threshold” has the meaning set forth in
Section 5.01(e).

“Individual Indemnity Threshold” means $50,000.

“Individual Title Defect Threshold” has the meaning set forth in
Section 4.04(i).

“Interim Period” means that period commencing on the Execution Date and
terminating upon the earlier of the Closing or the termination of this
Agreement.

“Knowledge” means, with respect to each of Seller and Buyer, the actual
knowledge (without any inquiry) of the individuals listed on Schedule 1.01(a)
with respect to such Person.

“Law” means any applicable statute, law, rule, regulation, ordinance, order,
code, ruling, writ, injunction, decree or other official act of or by any
Governmental Authority.

“Lease Acquisition Costs” means all (a) direct costs paid to lessors or sellers
incurred in acquiring the applicable Assets including cash bonus consideration,
(b) broker’s fees, recording fees, title examination expense, legal expenses
directly associated with the acquisition of such Assets, title curative costs
(incurred in connection with acquiring new Leases), land costs, and drafting
costs reasonably incurred and paid to third parties in connection with such
applicable Assets and (c) division order title work, title examination expense,
legal expenses directly associated with division order title work or title
examination, title curative costs, land costs, and drafting costs reasonably
incurred and paid to Third Parties in connection with existing Assets in the
ordinary course of business consistent with Seller’s past practices, in the case
of items (a), (b) and (c), to the extent that such Assets are not used, or such
costs are not incurred, by Seller to cure any Title Defects or any breach of any
representation or warranty set forth in Section 6.01(ff), and in the case of
items (a) and (b), to the extent that such costs are incurred in acquiring new
Leases that are not already set forth on Exhibit A – Part 1 from and after the
Effective Time until Closing. For the avoidance of doubt, (i) title curative
costs incurred in connection with the applicable Assets in the ordinary course
of business consistent with Seller’s past practices shall be “Lease Acquisition
Costs”, and (ii) title curative costs incurred in connection with the applicable
Assets that are not incurred in the ordinary course of business or consistent
with Seller’s past practices, including costs of title curatives that cure any
Title Defects or any breach of any representation or warranty set forth in
Section 6.01(ff), shall not be “Lease Acquisition Costs”.

“Lease Extension Costs” means all lease extension and/or renewal costs with
respect to the Assets.

“Leases” has the meaning set forth in Section 2.02(a).

 

11



--------------------------------------------------------------------------------

“Liability” or “Liabilities” means, subject to the provisions of Section 12.10,
any and all claims, causes of action, proceedings, hearings, payments, charges,
judgments, injunctions, orders, decrees, assessments, liabilities, losses,
damages, penalties, fines, obligations, deficiencies, debts or costs and
expenses, including any attorneys’ fees, legal or other expenses incurred in
connection therewith and including liabilities, costs, losses and damages for
personal injury or death or property damage or environmental damage or
Remediation.

“Limited Guaranty” has the meaning set forth in Section 3.02(a)(i).

“Litigation Escrow Amount” means the amount set forth on Schedule 12.12,
together with any interest earned thereon.

“Material Adverse Effect” means (i) any breach of any representation or warranty
of Seller that, together with all other breaches of the representations and
warranties of Seller, results, or would be reasonably likely to result, in
damages and liabilities in excess of an amount equal to $10,000,000, or (ii) an
occurrence or event that materially hinders or impedes, or would be reasonably
likely to materially hinder or impede, the consummation by Seller of the
transactions contemplated by this Agreement; provided, however, that no
occurrence or event that arises or results from the following shall constitute a
Material Adverse Effect: (a) in the case of (ii), (1) changes in general
economic, capital market, regulatory or political conditions or general changes
in applicable Law or the interpretation therefor; (2) changes that affect
generally the oil and gas industry; (3) the declaration by the United States of
a national emergency or acts of war or terrorism or act of God; (4) the entry
into or announcement of the transactions contemplated by this Agreement, or the
consummation of the transactions contemplated hereby; (5) any changes in
commodity prices; (6) any decline in Well performance; (7) changes in service
costs generally applicable to the oil and gas industry in the United States; and
(8) strikes and labor disturbances; and (b) in the case of (i) and (ii), any
action or omission of Seller taken in accordance with Schedule 1.01(c), Schedule
1.01(d), Section 7.03 and/or Section 7.04 without the violation of this
Agreement or with the prior written consent of Buyer.

“Material Contract” means the following (excluding any Leases, Fee Minerals,
rights-of-way or other Contract creating or assigning interests in real property
into Seller or its predecessors in title, including the Gathering System
Easements and the Surface Interests) Contracts:

(a) any Contract that (i) can reasonably be expected to result in aggregate
payments by Seller of more than $100,000 during the remainder of the current or
any subsequent fiscal year (based solely on the terms thereof and without regard
to any expected increase in volumes or revenues), and (ii) cannot be terminated
without penalty on 90 days or less notice;

(b) any Contract that can reasonably be expected to result in aggregate revenues
to Seller of more than $100,000 during the remainder of the current or any
subsequent fiscal year (based solely on the terms thereof and without regard to
any expected increase in volumes or revenues);

 

12



--------------------------------------------------------------------------------

(c) any Hydrocarbon purchase and sale, exchange, supply, transportation,
gathering, marketing, treating, processing, refining or similar Contract (in
each case) to which Seller is a party or to which the Assets are subject to that
is not terminable without penalty on 90 days or less notice;

(d) any Debt Contract and all related security agreements or similar agreements
associated therewith;

(e) any Contract between an Affiliate of Seller and Seller that will not be
terminated on or prior to Closing;

(f) any Contract that constitutes a purchase and sale agreement (other than with
respect to production of Hydrocarbons in the ordinary course), farmout
agreement, partnership agreement, joint venture agreement, joint development
agreement, operating agreement, exploration agreement, participation agreement,
or similar contracts and agreements;

(g) any drilling Contract;

(h) any Contract of Seller to lease, exchange (other than with respect to
production of Hydrocarbons) or otherwise dispose of all or any part of the
Assets (in each case, other than immaterial dispositions of non-producing
assets) from and after the Effective Time, but excluding rights or reassignment
upon intent to abandon an Asset;

(i) any Contract that provides for an irrevocable power of attorney that will be
in effect after the Closing Date;

(j) any Contract that provides for calls on production of Hydrocarbons from the
Assets or options to purchase Hydrocarbons produced from the Assets;

(k) any Contract for capital expenditures or the acquisition or construction of
fixed assets that requires aggregate future payments in excess of $100,000;

(l) any Contract that (A) contains or constitutes an existing area of mutual
interest agreement or (B) includes non-competition or non-solicitation
restrictions or other similar restrictions on doing business; and

(m) any Contract that constitutes an amendment or a modification in respect of
any of the foregoing.

“Net Acre” means (a) with respect to each Lease, as computed separately with
respect to each Target Formation in each Lease, the number calculated by
multiplying (i) the gross number of mineral acres covered by such Lease (as
determined by the legal description of the leased premises) with respect to such
Target Formation by (ii) the undivided fee simple mineral interest (expressed as
a percentage) covered by such Lease (as determined by aggregating the fee
mineral interests owned by each lessor of such Lease) and attributable to such
Target Formation, by (iii) Seller’s undivided percentage Working Interest in
such Lease with respect to such Target Formation; and (b) with respect to each
Fee Mineral, as computed separately with respect to each Target Formation in
each Fee Mineral, the number calculated by multiplying (i) the gross

 

13



--------------------------------------------------------------------------------

number of acres in the lands covered by such Fee Mineral (as determined by the
legal description of the fee mineral property) with respect to such Target
Formation by (ii) Seller’s undivided percentage interest in the fee minerals in
the lands covered by such Fee Mineral.

“Net Revenue Interest” means, with respect to any Lease set forth on Exhibit A –
Part 1, Fee Mineral set forth on Exhibit A – Part 6 or Well set forth on
Exhibit A – Part 2 (for a Well, limited to the applicable producing formation(s)
set forth on Exhibit A – Part 2, and with respect to a Lease or Fee Mineral,
limited to the applicable Target Formations set forth on Exhibit A – Part 1 or
Exhibit A – Part 6, as applicable, and subject to items otherwise set forth on
Exhibit A – Part 1 or Exhibit A – Part 6, as applicable), the interest in and to
all Hydrocarbons produced, saved and sold from or allocated to such Lease, Fee
Mineral or Well (for a Well, limited to the applicable producing formation(s)
set forth on Exhibit A – Part 2, and with respect to a Lease or Fee Mineral,
limited to the applicable Target Formations set forth on Exhibit A – Part 1 or
Exhibit A – Part 6, as applicable, and subject to items otherwise set forth on
Exhibit A – Part 1 or Exhibit A – Part 6, as applicable), after giving effect to
all Burdens; provided that if any item above varies as to different areas
(including tracts) or depths of such areas covered by such Lease or Fee Mineral,
a separate calculation shall be done for each such area or depth as if it were a
separate Lease or Fee Mineral.

“NORM” means naturally occurring radioactive material.

“Note RSA” that certain Restructuring Support Agreement, dated as of October 20,
2016, by and among Seller and certain of the holders of the 2017 Convertible
Notes and the holders of the 2022 Notes, as amended or modified from time to
time.

“Offer Period” has the meaning set forth in Section 7.06.

“Office Lease” has the meaning set forth in Section 2.02(j).

“Oil and Gas Interests” has the meaning set forth in Section 7.10.

“Operating Expenses” means the following types of direct expenses to the extent
attributable to the Assets and incurred in the ordinary course of business
consistent with past practices: all operating expenses (including direct costs
of insurance attributable to Seller’s and/or its Affiliates’ insurance to the
extent applicable to the Assets for the period from and after the Effective Time
until Closing, but excluding in all cases, Asset Taxes, Income Taxes, Transfer
Taxes, and all costs and expenses of bonds, letters of credit or other surety
instruments) incurred in the ownership or operation of the Assets in the
ordinary course of business and, where applicable, and without duplication, in
accordance with the relevant operating or unit agreement, if any, and overhead
costs charged to the Assets operated by a Third Party operator as set forth in
the Council of Petroleum Accountants Societies (COPAS) accounting procedures
applicable to the relevant operating agreement or unit agreement, if any, but
excluding (a) Liabilities for personal injury or death, property damage or
violation of any Law, (b) obligations to plug or abandon Wells, dismantle or
decommission facilities, close pits or restore the surface around such Wells,
facilities and pits, (c) environmental Liabilities, including obligations to
remediate any contamination of groundwater, surface water, soil, sediments,
facilities or any other Personal Property under applicable Environmental Laws,
(d) obligations with respect to Imbalances,

 

14



--------------------------------------------------------------------------------

(e) obligations to pay working interests, Burdens or other interest owners
revenues or proceeds attributable to sales of Hydrocarbons relating to the
Properties, including those held in suspense, (f) any Asset Taxes, Income Taxes,
or Transfer Taxes, (g) the Designated Liabilities, and (h) claims for
indemnification or reimbursement from any Third Party with respect to costs of
the types described in the preceding clauses (a) through (g), whether such
claims are made pursuant to contract or otherwise.

“Other Approved Capital Expenditure” means each capital expenditure incurred by
Seller between the Effective Time and Closing in connection with the Assets that
is approved by Buyer in writing during the Interim Period or with respect to
which is attributable to an operation approved by Buyer in writing during the
Interim Period.

“Other Approved Lease Acquisition Cost” means each Lease Acquisition Cost with
respect to any Assets acquired by Seller between the Effective Time and Closing
that is approved by Buyer in writing during the Interim Period.

“Outside Date” means the date that is the first Business Day following the
Closing Deadline.

“Overhead Costs” means, with respect to those Assets that are operated by Seller
or its Affiliate and (a) are burdened by an existing joint operating agreement
with any Third Party Working Interest owner covering such Assets, the amount
representing the overhead or general and administrative fee that is charged to
other Working Interest owners with interests in such Assets as set forth in the
Council of Petroleum Accountants Societies (COPAS) accounting procedures
applicable to such joint operating agreement, which amount is attributable to
the Assets from and after the Effective Time until Closing, and (b) with respect
to those Assets that are not burdened by an existing joint operating agreement
with a Third Party Working Interest owner, an amount equal to a portion of
$11,000 per Well per month undergoing drilling or completion operations and
$1,100 per producing Well per month attributable to the Assets from and after
the Effective Time until Closing.

“Party” or “Parties” has the meaning set forth in the preamble.

“Permits” means all permits, licenses and governmental authorizations,
registrations and approvals, certificates, waivers, variances, clearances,
credits (including emission credits), grants and other similar rights or
approvals required or issued in connection with the ownership or operation of
the Assets.

“Permitted Encumbrances” means:

(a) the terms and conditions of all Leases and all Burdens if the net cumulative
effect of such Leases and Burdens does not (i) operate to reduce the Net Revenue
Interest of Seller with respect to any Lease, Fee Mineral or Well to an amount
less than the Net Revenue Interest set forth on Exhibit A – Part 1, Exhibit A –
Part 6 or Exhibit A – Part 2, as applicable, for such Lease, Fee Mineral or
Well, (ii) obligate Seller to bear a Working Interest with respect to any Lease,
Fee Mineral or Well in any amount greater than the Working Interest set forth on
Exhibit A – Part 1, Exhibit A – Part 6 or Exhibit A – Part 2, as applicable, for
such Lease, Fee Mineral or Well (unless the Net

 

15



--------------------------------------------------------------------------------

Revenue Interest for such Lease, Fee Mineral or Well is greater than the Net
Revenue Interest set forth on Exhibit A – Part 1, Exhibit A – Part 6 or
Exhibit A – Part 2, as applicable, in the same or greater proportion as any
increase in such Working Interest), (iii) reduce the Net Acres of Seller with
respect to any Lease or Fee Mineral to an amount less than the Net Acres set
forth therefor on Exhibit A – Part 1 or Exhibit A – Part 6, as applicable, (iv)
cause the representations and warranties in Section 6.01(ff) not to be true and
correct in all respects or (v) materially impair the use, ownership or operation
of the Assets (taken as a whole) as currently owned and operated;

(b) Preferential Purchase Rights and Consents to assignment and similar
agreements;

(c) liens for Taxes not yet due or delinquent or, if delinquent, that are set
forth on Schedule 1.01(b) and are being contested in good faith or will be
satisfied or released prior to Closing;

(d) Customary Post-Closing Consents;

(e) such Title Defects as Buyer may have waived or is deemed to have waived
pursuant to the terms of this Agreement;

(f) all rights reserved to or vested in any Governmental Authority to control or
regulate any Asset, and all obligations and duties under all Laws;

(g) rights of a common owner of any interest in rights-of-way, permits or
easements held by Seller and such common owner as tenants in common or through
common ownership to the extent that the same does not materially impair the use,
ownership or operation of the Assets (as currently owned and operated);

(h) easements, conditions, covenants, restrictions, servitudes, permits,
rights-of-way, surface leases, and other rights in the Assets for the purpose of
operations, facilities, roads, alleys, highways, railways, pipelines,
transmission lines, transportation lines, distribution lines, power lines,
telephone lines, removal of timber, grazing, logging operations, canals,
ditches, reservoirs and other like purposes, or for the joint or common use of
surface real estate, rights-of-way, facilities and equipment, which, in each
case, do not materially impair the operation or use of the Assets as currently
operated and used;

(i) vendors, carriers, warehousemen’s, repairmen’s, mechanics’, workmen’s,
materialmen’s, construction or other like liens arising by operation of Law in
the ordinary course of business or incident to the construction or improvement
of any property in respect of obligations (A) which are not yet due or (B) which
are being contested in good faith by appropriate proceedings by or on behalf of
Seller and which contested obligations are listed on Schedule 1.01(b);

(j) liens created under (1) any applicable operating agreements or (2) by
operation of Law in respect of obligations that are not yet due or that are
being contested in good faith by appropriate proceedings by or on behalf of
Seller and which contested obligations are set forth on Schedule 1.01(b);

 

16



--------------------------------------------------------------------------------

(k) with respect to any interest in the Assets acquired through compulsory
pooling, failure of the records of any Governmental Authority to reflect Seller
as the owner of any Assets;

(l) any Encumbrance affecting the Assets that is discharged by Seller and the
holder thereof at or prior to Closing;

(m) mortgage liens burdening a lessor’s interest in the Assets unless (i)
foreclosure proceedings have commenced with respect to any such mortgage lien
and (ii) in such case, (A) such mortgage lien has not been subordinated to the
Assets affected thereby and (B) such mortgage lien was perfected prior to the
effective date of the applicable leasehold interest;

(n) the terms and conditions of all Contracts if the net cumulative effect of
such Contracts does not (i) operate to reduce the Net Revenue Interest of Seller
with respect to any Lease, Fee Mineral or Well to an amount less than the Net
Revenue Interest set forth on Exhibit A – Part 1, Exhibit A – Part 6 or
Exhibit A – Part 2, as applicable, for such Lease, Fee Mineral or Well,
(ii) obligate Seller to bear a Working Interest with respect to any Lease, Fee
Mineral or Well in any amount greater than the Working Interest set forth on
Exhibit A – Part 1, Exhibit A – Part 6 or Exhibit A – Part 2, as applicable, for
such Lease, Fee Mineral or Well (unless the Net Revenue Interest for such Lease,
Fee Mineral or Well is greater than the Net Revenue Interest set forth on
Exhibit A – Part 1, Exhibit A – Part 6 or Exhibit A – Part 2, as applicable, in
the same or greater proportion as any increase in such Working Interest),
(iii) reduce the Net Acres of Seller with respect to any Lease or Fee Mineral to
an amount less than the Net Acres set forth therefor on Exhibit A – Part 1 or
Exhibit A – Part 6, as applicable, (iv) cause the representations and warranties
in Section 6.01(ff) not to be true and correct in all respects, or (v)
materially impair the operation or use of the Assets as currently operated and
used;

(o) (i) Third Party rights to mine for coal constituting the correlative rights
of subsurface owners in a common property, and/or (ii) a coal owner’s ability to
protest oil and gas drilling operations;

(p) any matters specifically referenced and set forth on Exhibit A – Part 1,
Exhibit A – Part 6, Exhibit A – Part 2 or Schedule 6.01(g), as applicable; and

(q) any matters or defects constituting a Title Defect that are discovered by
Buyer or any of its Affiliates or representatives conducting due diligence on
the Assets prior to the Title Defect Claim Date for which Buyer does not assert
a Title Defect prior to or on the Title Defect Claim Date.

“Permitted Title Encumbrances” means the items listed in subsections (a) through
(d), (f) through (h), (j)(1), (k) and (m) through (o) of the definition of
Permitted Encumbrances; provided that Permitted Title Encumbrances shall exclude
any Designated Liabilities.

“Person” means an individual, corporation, partnership, association, trust,
limited liability company or any other entity or organization, including
government or political subdivisions or an agency, unit or instrumentality
thereof.

 

17



--------------------------------------------------------------------------------

“Personal Property” has the meaning set forth in Section 2.02(f).

“Petition Date” means the date upon which the Bankruptcy Cases are commenced in
the Bankruptcy Court.

“Phase I Environmental Site Assessment” means an environmental site assessment
performed pursuant to ASTM Standard E1527, or any similar environmental
assessment that does not involve any invasive, sampling or testing activities.

“Pipeline Imbalance” means any marketing imbalance between the quantity of
Hydrocarbons attributable to the Assets required to be delivered by Seller under
any Contract or Law relating to the purchase and sale, gathering,
transportation, storage, processing (including any production handling and
processing at a separation facility) or marketing of Hydrocarbons and the
quantity of Hydrocarbons attributable to the Assets actually delivered by Seller
pursuant to the relevant Contract or at Law, together with any appurtenant
rights and obligations concerning production balancing at the delivery point
into the relevant sale, gathering, transportation, storage or processing
facility.

“Plan” means Seller’s plan of reorganization as filed in the Bankruptcy Court.

“Potential Offered Employees” has the meaning set forth in Section 7.06.

“Preferential Purchase Right” has the meaning set forth in Section 6.01(o).

“Proceeding” shall mean any order, judgment, decree, investigation, proceeding,
action, arbitration, litigation or suit (whether civil, criminal,
administrative, or informal) commenced, brought, conducted or heard by or
before, or otherwise involving, any Governmental Authority or arbitrator.

“Properties” has the meaning set forth in Section 2.02(c).

“Purchase Price” has the meaning set forth in Section 3.01.

“Quantum Parties” means Quantum Energy Partners, LLC, any private equity or
other fund formed or managed by such Person or any of its Affiliates, or any
portfolio company of any of such funds (including for this purpose any
intermediary company between any such fund and any such portfolio company) (in
each case, other than Buyer, any subsidiaries of Buyer or the Guarantor (as
defined in the Limited Guaranty)), and any of their respective members,
partners, equity-holders, officers, board of directors and/or managers,
employees, advisers, consultants, agents, representatives, and the successors
and permitted assigns of all of the foregoing Persons.

“RCF” means Seller’s Fourth Amended and Restated Credit Agreement, dated June
24, 2014, as amended through the Execution Date.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, injecting, escaping,
leaching, dumping or disposing of any Hazardous Substances into the environment.

 

18



--------------------------------------------------------------------------------

“Remediation” means, with respect to an Environmental Condition, the creation,
implementation and completion of any investigatory, remedial, removal, response,
restoration, clean up, construction, closure, disposal or other corrective
actions or Restoration Plans, including monitoring, to the extent but only to
the extent required under Environmental Laws to correct or remove such
Environmental Condition.

“Remediation Amount” means, with respect to an Environmental Condition, the
present value as of the Closing Date of the cost (net to Seller’s interest prior
to the consummation of the transactions contemplated by this Agreement) of the
most cost-effective Remediation of such Environmental Condition.

“Replacement Lease” has the meaning set forth in Section 4.04(k)(i).

“Restoration Plans” means plans outlining the actions that shall be taken to
remove the material from the regulated waters, stabilize the site and return the
site to predisturbance grade and conditions to the extent but only to the extent
required under the EPA Administrative Orders.

“Restricted Counties” means Marshall, Wetzel and Tyler Counties, West Virginia
and Greene County, Pennsylvania.

“Retained Employee-Related Liabilities” shall mean all Liabilities that are
attributable to (a) the employment or engagement of any employee of Seller or
its Affiliates who does not become an employee of Buyer or its Affiliates,
including all Liabilities arising from or relating to any act or omission or
other practice arising from or relating to an employment relationship or the
characterization of an individual acting as an independent contractor as an
employee, or the termination of such employee or such independent contractor
arising at any time, and (b) the employment of any employee of Seller or its
Affiliates who does become an employee of Buyer or its Affiliates to the extent
arising on or prior to the date of such employee’s commencement of active
employment with Buyer or its Affiliates.

“Sale Hearing” means the hearing during which the Bankruptcy Court shall
consider entry of the Sale Order.

“Sale Order” means the order of the Bankruptcy Court, which is not subject to a
stay pending appeal, in form and substance reasonably acceptable to Buyer and
Seller, approving, among other things, this Agreement and all of the terms and
conditions hereof and approving and authorizing Seller to consummate the
transactions contemplated hereby pursuant to sections 105, 363 and 365 of the
Bankruptcy Code and providing, among other things, substantially as
follows: (i) the Assets sold to Buyer pursuant to this Agreement will be
transferred to Buyer free and clear of all Encumbrances (other than Permitted
Title Encumbrances), Claims and other interests; (ii) Seller shall assume and
assign to Buyer the Contracts, Leases and Office Lease in accordance with the
terms and conditions (including with respect to any Consents required) of this
Agreement; (iii) Seller or Buyer shall pay the Cure Costs as appropriate and as
further specified in Section 7.16(g) to the appropriate parties as ordered by
the Bankruptcy Court so as to permit the assumption and assignment of the
Contracts, Leases and Office Lease; (iv) the Contracts, Leases and Office Lease
shall be in full force and effect from and after Closing and the non-debtor

 

19



--------------------------------------------------------------------------------

parties being barred and enjoined from asserting against Buyer or its assets,
among other things, defaults, breaches or Claims of pecuniary losses existing as
of Closing or by reason of the Closing; (v) Buyer has acted in “good faith”
within the meaning of section 363(m) or other applicable sections of the
Bankruptcy Code and is entitled to the protections in section 363(m) of
the Bankruptcy Code; (vi) this Agreement was negotiated, proposed and entered
into by the Parties without collusion, in good faith and from arms-length
bargaining positions and is not subject to avoidance under section 363(n) of the
Bankruptcy Code; (vii) this Agreement and the transactions contemplated hereby
are not subject to rejection or avoidance (whether through any avoidance,
fraudulent transfer, preference or recovery, claim, action or proceeding arising
under chapter 5 of the Bankruptcy Code or under any similar state or federal Law
or any other cause of action) by Seller, any chapter 7 or chapter 11 trustee of
Seller’s bankruptcy estate or any other person or entity or impairment or
discharge under the Plan or any subsequent order of the Bankruptcy Court entered
in the Bankruptcy Cases and (viii) the Bankruptcy Court shall waive any stay
that would otherwise be applicable to the immediate effectiveness of such order,
including, pursuant to Federal Rule of Bankruptcy Procedure 6004(g) and 6006(d).

“Sale Order Deadline” means February 10, 2017.

“Sale Motion” has the meaning set forth in Section 7.16(a).

“Scheduled Capital Expenditure” means each capital expenditure incurred by
Seller between the Effective Time and Closing in connection with the Assets, the
amount of which is less than or equal to the applicable amount set forth in
Schedule 1.01(c).

“Scheduled Closing Date” has the meaning set forth in Section 9.01.

“Scheduled Lease Acquisition Cost” means each Lease Acquisition Cost with
respect to any Assets acquired by Seller between the Effective Time and Closing,
the amount of which is less than or equal to the applicable amount set forth in
Schedule 1.01(d).

“Seismic Data” shall mean geological, geophysical and seismic licenses, seismic
records, gravity maps, gravity meter surveys, seismic surveys, well logs, and
other similar geological or geophysical surveys or data, including any processed
or reprocessed data or Third Party interpretations.

“Seller” has the meaning set forth in the preamble.

“Seller Indemnitees” means Seller, its Affiliates, and its and their respective
members, equity-holders, officers, board of directors and/or managers,
employees, agents, representatives, and the successors and permitted assigns of
all of the foregoing Persons.

“Seller Retained Disputes” means the matters for which Seller will be
responsible from and after Closing set forth in Schedule 6.01(g), excluding the
Buyer Assumed Dispute Obligations.

“Seller’s Walk Right” has the meaning set forth in Section 8.01(f).

 

20



--------------------------------------------------------------------------------

“Seller Taxes” means (a) all Income Taxes imposed by any applicable Law on
Seller, any of its direct or indirect owners or Affiliates, or any combined,
unitary, or consolidated group of which any of the foregoing is or was a member,
(b) Asset Taxes allocable to Seller pursuant to Section 14.01 (taking into
account, and without duplication of, (i) such Asset Taxes effectively borne by
Seller as a result of the adjustments to the Purchase Price made pursuant to
Sections 9.02 and 9.03, as applicable, and (ii) any payments made from one Party
to the other in respect of Asset Taxes pursuant to Section 14.01(c)), (c) any
Taxes imposed on or with respect to the ownership or operation of the Excluded
Assets or that are attributable to any asset or business of Seller that is not
part of the Assets, and (d) any and all Taxes (other than the Taxes described in
clause (a), (b), or (c) of this definition) imposed on or with respect to the
ownership or operation of the Assets or the production of Hydrocarbons or the
receipt of proceeds therefrom for any Tax period (or portion thereof) ending
before the Effective Time.

“Special Warranty” has the meaning set forth in Section 4.02.

“Special Warranty Notice” or “Special Warranty Notices” has the meaning set
forth in Section 4.03.

“Specified Counties” has the meaning set forth in Section 2.02(a).

“Straddle Period” means any Tax period beginning before and ending after the
Effective Time.

“Surface Interests” has the meaning set forth in Section 2.02(i).

“Suspense Funds” means all funds held by Seller in suspense related to proceeds
of production and attributable to Third Parties’ interests (including working
interests, royalties, overriding royalties, and other Burdens or similar
interests) in the Properties or Hydrocarbon production from the Properties,
including (a) funds suspended awaiting minimum disbursement requirements, funds
suspended under division orders, funds suspended for title and/or other defects,
and for any other reason, and (b) to the extent set forth on Schedule 6.01(w),
funds suspended due to such Third Party’s share of expenditures (excluding
severance taxes and including transportation, processing and gathering costs) or
advanced or prepaid royalty payments exceeding their share of proceeds from
production to which they were entitled (such amounts being characterized by
Seller as “negative” Suspense Funds).

“Target Formations” means the depths described on Annex A.

“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto and any amendment thereof.

“Taxes” means (a) any taxes, assessments and other governmental charges in the
nature of a tax imposed by any Governmental Authority, including income,
profits, gross receipts, employment, stamp, occupation, premium, alternative or
add-on minimum, ad valorem, real property, personal property, transfer, real
property transfer, value added, sales, use, customs, duties, capital stock,
franchise, excise, withholding, social security (or similar), unemployment,
disability, payroll, windfall profit, severance, production, estimated or other
tax, (b) unclaimed property and escheat obligations, (c) any interest, fine,
penalty or additions to tax imposed by a

 

21



--------------------------------------------------------------------------------

Governmental Authority in connection with any item described in clauses (a) or
(b), above, and (d) any liability in respect of any item described in clauses
(a) through (c), above, that arises by reason of a contract, assumption,
transferee or successor liability, operation of Law (including by reason of
being a member of a consolidated, combined or unitary group) or otherwise.

“Third Party” means any Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement.

“Third Party Claim” has the meaning set forth in Section 12.11(b).

“Title/Environmental Condition Date” means 5:00 p.m. (Central Time) on December
19, 2016.

“Title Arbitrator” has the meaning set forth in Section 4.04(j).

“Title Benefit” shall mean, (a) with respect to each Well set forth on Exhibit A
– Part 2 (with respect to the applicable producing formation(s)), any right,
circumstance or condition that operates to (i) increase the Net Revenue Interest
of Seller above that shown for such Well on Exhibit A – Part 2, to the extent
the same does not cause a greater than proportionate increase in Seller’s
Working Interest therein above that shown on Exhibit A – Part 2, or (ii) to
decrease the Working Interest of Seller in any Well below that shown for such
Well on Exhibit A – Part 2, to the extent the same does not causes any decrease
in Seller’s Net Revenue Interest therein below that shown on Exhibit A – Part 2;
and (b) with respect to each Lease set forth on Exhibit A – Part 1 or Fee
Mineral set forth on Exhibit A – Part 6 (with respect to the applicable Target
Formations set forth on Exhibit A – Part 1 or Exhibit A – Part 6, as
applicable), any right, circumstance or condition that operates to (i) increase
the Net Revenue Interest of Seller above that shown for such Lease on Exhibit A
– Part 1 or such Fee Mineral on Exhibit A – Part 6, as applicable, to the extent
the same does not cause a greater than proportionate increase in Seller’s
Working Interest therein above that shown on Exhibit A – Part 1 or
Exhibit A – Part 6, as applicable, (ii) to decrease the Working Interest of
Seller in any Lease or Fee Mineral below that shown for such Lease on Exhibit A
– Part 1 or such Fee Mineral on Exhibit A – Part 6 to the extent the same does
not causes any decrease in Seller’s Net Revenue Interest therein below that
shown therefor on Exhibit A – Part 1 or Exhibit A – Part 6 or (iii) increase the
Net Acres of Seller in any Lease or Fee Mineral above that shown for such Lease
in Exhibit A – Part 1 or such Fee Mineral on Exhibit A – Part 6.

“Title Benefit Amount” has the meaning set forth in Section 4.04(e).

“Title Benefit Notice” has the meaning set forth in Section 4.04(b).

“Title Benefit Property” has the meaning set forth in Section 4.04(b).

“Title Defect” means any Encumbrance or defect that causes Seller not to have
Defensible Title in and to the Leases, Fee Minerals, or Wells, without
duplication; provided that the following shall not be considered Title Defects:

(a) defects arising out of the lack of corporate or other entity authorization
unless Buyer provides affirmative evidence that such corporate or other entity
action was not authorized and results in another Person having a superior claim
of title to the relevant Asset;

 

22



--------------------------------------------------------------------------------

(b) defects based on a gap in Seller’s chain of title in the applicable federal,
state or county records or other records of a Governmental Authority, unless
Buyer affirmatively shows such gap to exist in such records by an abstract of
title, title opinion or landman’s title chain (in each case, which can be
documents contained in Seller’s files), which documents (if any) shall be
included in a Title Defect Notice;

(c) defects solely based on the failure to recite marital status in a document;

(d) defects or irregularities resulting from or related to successors, heirship,
estate, or probate proceedings, or the lack thereof, unless Buyer provides
affirmative evidence that such omission results in another Person having a
superior claim of title to the relevant Asset;

(e) defects that have been cured by applicable Laws of limitations or
prescription;

(f) any Encumbrance or loss of title resulting from Seller’s conduct of business
in compliance with this Agreement;

(g) defects based upon the exercise of any Preferential Purchase Rights or
failure to obtain any Consents (which are addressed in Section 4.06 and Section
4.07, respectively);

(h) defects arising from any change in applicable Law after the Execution Date,
including changes that would raise the minimum landowner royalty;

(i) defects arising from any prior oil and gas lease relating to the lands
covered by a Lease or Fee Mineral not being surrendered of record, unless Buyer
provides affirmative evidence that such prior oil and gas lease is still in
effect and results in another Person having a superior claim of title to the
relevant Lease, Fee Mineral or Well;

(j) defects that affect only the identity of the Person who has the right to
receive royalty payments (rather than the amount or the proper payment of such
royalty payment);

(k) defects based solely on Tax assessment database records or similar records
(or the absence of such records) or Tax payments by a stranger in title;

(l) defects arising out of lack of survey, unless a survey is expressly required
by applicable Laws;

(m) defects or irregularities resulting from liens or mortgages that have
expired by their own terms or that are discharged by Seller at or prior to
Closing;

 

23



--------------------------------------------------------------------------------

(n) defects or irregularities resulting from production payments that have
expired by their own terms or the enforcement of which are barred by applicable
statutes of limitation or that are discharged by Seller at or prior to Closing;

(o) the expiration of the primary term of a Lease by its terms (excluding any
extended term available by the exercise of any option to extend or renew or any
other applicable extensions unless such Lease is so extended or renewed) after
June 30, 2017; provided, however, that in the event that Closing occurs after
December 31, 2016, the June 30, 2017 date in this clause (o) shall be replaced
with the date that is six months following the Closing Date; provided, further,
that for the avoidance of doubt, so long as a Lease is held by production,
operations or force majeure in accordance with the terms of such Lease beyond
its primary term, then the expiration of the primary term of such Lease prior
to, on or after June 30, 2017 shall not be a “Title Defect”;

(p) defects or irregularities related to the lack of pooling or unitization
clauses in any lease or instrument unless such lease or instrument is included
in a Unit;

(q) any defect arising out of W. Va. C.S.R. §39-1-4.2 with respect to the
drilling of any well (other than the wells set forth on Schedule 1.01(f)) after
the Execution Date;

(r) defects or irregularities arising out of a discrepancy between the Net Acres
set forth on a recorded deed, Lease or Fee Mineral and the Net Acres set forth
on Exhibit A – Part 1 or Exhibit A – Part 6, as applicable, so long as, with
respect to such deed, Lease or Fee Mineral, Seller is legally entitled to not
less than the Net Acres set forth on Exhibit A – Part 1 or Exhibit A – Part 6,
as applicable; and

(s) defects or irregularities resulting from production payments that have
expired by their own terms or the enforcement of which are barred by applicable
statutes of limitation or that are discharged by Seller at or prior to Closing.

“Title Defect Amount” has the meaning set forth in Section 4.04(g).

“Title Defect Claim Date” means on or before 5:00 p.m. (Central Time) on
December 14, 2016.

“Title Defect Notice” or “Title Defect Notices” has the meaning set forth in
Section 4.04(a).

“Title Defect Property” has the meaning set forth in Section 4.04(a).

“Title Disputes” has the meaning set forth in Section 4.04(j).

“Transfer Taxes” has the meaning set forth in Section 14.02.

“Transition Services Agreement” means that certain Transition Services
Agreement, dated as of the Closing Date, by and between Seller and Buyer,
substantially in the form of Exhibit H.

 

24



--------------------------------------------------------------------------------

“Tuttle Consent Agreement and Order” has the meaning set forth in the definition
of EPA Consent Agreements and Final Orders.

“Unit” has the meaning set forth in Section 2.02(b).

“Vehicles” has the meaning set forth in Section 2.02(m).

“Well Imbalance” means any imbalance at the wellhead between the amount of
Hydrocarbons produced from a Well and allocable to the interests of Seller
therein and the shares of production from the relevant Well to which Seller is
entitled, together with any appurtenant rights and obligations concerning future
in kind and/or cash balancing at the wellhead.

“Wells” has the meaning set forth in Section 2.02(c).

“Work Fee” has the meaning set forth in Section 3.05.

“Working Interest” means, with respect to any Lease set forth on Exhibit A –
Part 1, Fee Mineral set forth on Exhibit A – Part 6 or Well set forth on
Exhibit A – Part 2, as applicable (for a Well, limited to the applicable
producing formation(s) set forth on Exhibit A – Part 2, and for a Lease or Fee
Mineral, limited to the applicable Target Formations set forth on Exhibit A –
Part 1 or Exhibit A – Part 6, as applicable, and as otherwise set forth on
Exhibit A – Part 1 or Exhibit A – Part 6, as applicable), means the interest in
and to such Lease, Fee Mineral or Well that is burdened with the obligation to
bear and pay costs and expenses of maintenance, development and operations on or
in connection with such Lease, Fee Mineral or Well, but without regard to the
effect of any Burdens.

Section 1.02 Interpretation. All references in this Agreement to Appendices,
Exhibits, Schedules, Articles, Sections, subsections and other subdivisions
refer to the corresponding Appendices, Exhibits, Schedules, Articles, Sections,
subsections and other subdivisions of or to this Agreement unless expressly
provided otherwise. Titles appearing at the beginning of any Articles, Sections,
subsections and other subdivisions of this Agreement are for convenience only,
do not constitute any part of this Agreement, and shall be disregarded in
construing the language hereof. The words “this Agreement,” “herein,” “hereby,”
“hereunder” and “hereof,” and words of similar import, refer to this Agreement
as a whole and not to any particular Article, Section, subsection or other
subdivision unless expressly so limited. The words “this Article,” “this
Section,” and “this subsection,” and words of similar import, refer only to
Article, Section or subsection hereof in which such words occur. References in
this Agreement to any agreement, including this Agreement, refer to such
agreement as it may be amended, supplemented or otherwise modified from time to
time. Wherever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without limiting
the foregoing in any respect.” All references to “$” or “dollars” shall be
deemed references to United States Dollars. Each accounting term not defined
herein will have the meaning given to it under GAAP as interpreted as of the
Execution Date. Pronouns in masculine, feminine or neuter genders shall be
construed to state and include any other gender, and words, terms and titles
(including terms defined herein) in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise requires.

 

25



--------------------------------------------------------------------------------

ARTICLE II

ASSETS

Section 2.01 Agreement to Sell and Purchase. Subject to the terms and conditions
of this Agreement, Buyer agrees to purchase from Seller and Seller agrees to
sell to Buyer the Assets.

Section 2.02 Assets. Subject to Section 2.03, the term “Assets” shall mean, less
and except the Excluded Assets, all of Seller’s right, title and interest in and
to:

(a) all oil, gas and/or mineral leases of Seller, together with any and all
other right, title and interest of Seller in and to the leasehold estates
created thereby, including subleases, royalties, overriding royalties, net
profits interest, carried interests or similar rights or interests in such
leases, and together with all rights, privileges, benefits and powers conferred
upon Seller with respect to the use and occupation of the lands covered thereby
that may be necessary, convenient or incidental to the possession and enjoyment
of such leases, located in Marshall, Wetzel, Tyler, Marion, Monongalia, Gilmer
and Ritchie Counties, West Virginia and Clarion, Susquehanna and Wayne Counties,
Pennsylvania (all such counties, the “Specified Counties”) including those
described on Exhibit A – Part 1 (the “Leases”);

(b) all rights and interests in, under or derived from all unitization, pooling
and communitization agreements in effect with respect to any of the Leases and
the units, pools or arrangements created thereby, including those described on
Exhibit A – Part 9 (the “Units”);

(c) all wells located on the Leases, Fee Minerals or the Units, including the
wells described on Exhibit A – Part 2 (the “Wells”, together with the Leases,
Units, Fee Minerals and Surface Interests, the “Properties”) and all
Hydrocarbons produced therefrom or allocated thereto from and after the
Effective Time (including all Hydrocarbons in storage or existing in pipelines,
plants and/or tanks (including inventory) as of the Effective Time, less any
volume of Hydrocarbons sold from and after the Effective Time until Closing);

(d) (i) to the extent that they may be assigned, all Permits, and (ii) other
than the Surface Interests, all licenses, servitudes, easements, surface leases,
rights-of-way and other surface rights appurtenant to, or used or held for use
primarily in connection with the ownership or operation of any of the Leases,
Wells, Units or other Assets, including those listed on Exhibit A – Part 3;

(e) all contracts and agreements to which Seller is a party or is bound insofar
as such contracts and agreements relate to the other Assets and will be binding
on Buyer after Closing, including those Material Contracts listed on
Exhibit A – Part 4 (the “Contracts”);

(f) other than the Gathering System, all equipment, machinery, fixtures and
other personal, movable and mixed property, operational and nonoperational,
located on any of the Properties or otherwise primarily attributable to or used
in connection therewith, including manifolds, flowlines, well equipment, casing,
tubing, pumps,

 

26



--------------------------------------------------------------------------------

motors, fixtures, machinery, compression equipment, pads, structures, materials
and other items primarily used in the operation thereof (collectively, the
“Personal Property”);

(g) the Gathering System and, to the extent not covered in Section 2.02(d) or
Section 2.02(i), Gathering System Easements;

(h) all fee mineral interests located in the Specified Counties, including those
described on Exhibit A – Part 6 (the “Fee Minerals”);

(i) other than the properties described in Section 2.02(d), all surface fee
interests located in the Specified Counties, including those described on
Exhibit A – Part 7 (the “Surface Interests”), together with any fixtures and
improvements located thereon;

(j) the lease covering the New Martinsville, West Virginia field office and
other real property described on Exhibit A – Part 8 (the “Office Lease”),
including any and all personal property or equipment located thereon;

(k) all Imbalances relating to the Assets;

(l) all electronic measurement equipment located at the well site or within the
Specified Counties, including SCADA and eLynx equipment, well communication
devices, all radio and telephone equipment and SCADA and measurement technology
located at the well site or within the Specified Counties;

(m) the vehicles and other rolling stock described on Exhibit A – Part 10 (the
“Vehicles”);

(n) all proprietary Seismic Data of Seller or its Affiliates to the extent
covering any portion of the Properties;

(o) originals (where available) and copies of all books, records and files, and
reports, to the extent relating to the Assets and/or Seller’s ownership and
operation thereof and in Seller’s or its Affiliates’ possession, including:
SCADA historical databases (excluding SCADA software licenses), all land and
title records (including lease files, Third Party brokerage information, run
sheets, mineral ownership reports, abstracts of title, surveys, maps and title
curative documents); title opinions; correspondence; well logs; well tests; well
files; mud logs; directional surveys; core reports; pressure data; daily
drilling records; machinery and equipment maintenance files; facility files
(including construction records); environmental and safety information and
records; operations and regulatory records; production, payment and accounting
records reflecting current ownership decks, well master files, division of
interest files, Working Interest owner name and address files and revenue and
joint interest billing account information; Asset Tax records; all Contracts;
and all files regarding the Contracts and related files (collectively, “Files”),
provided that Seller shall be entitled to retain copies of all such Files; and

(p) the Appalachia Avoidance Actions.

 

27



--------------------------------------------------------------------------------

Section 2.03 Excluded and Reserved Assets. The Assets shall not include, and
there is excepted, reserved and excluded from the purchase and sale contemplated
hereby, the Excluded Assets. The “Excluded Assets” shall mean:

(a) all of Seller’s corporate minute books, financial records and other business
records that relate to Seller’s business generally (except to the extent
relating solely to the Assets);

(b) to the extent that they do not relate to the Assumed Obligations for which
Buyer is providing indemnification hereunder, all trade credits, all accounts,
all receivables of Seller and all other proceeds, income or revenues of Seller
attributable to the Assets and attributable to any period of time prior to the
Effective Time;

(c) all claims of Seller for refunds of, credits attributable to, loss carry
forwards with respect to, or similar Tax assets relating to (i) Asset Taxes
allocable to Seller pursuant to Section 14.01, (ii) Income Taxes, (iii) Taxes
attributable to the Excluded Assets, and (iv) any other Taxes relating to the
ownership or operation of the Assets that are attributable to any period (or
portion thereof) prior to the Effective Time;

(d) except for proceeds or awards related to an Asset to which Buyer is entitled
under Section 4.05, all rights and interests of Seller (i) under any policy or
agreement of insurance, (ii) under any bond, or (iii) to any insurance or
condemnation proceeds or awards arising, in each case, from acts, omissions or
events or damage to or destruction of property;

(e) Seller’s rights with respect to all Hydrocarbons produced from the Assets
with respect to all periods prior to the Effective Time (other than Hydrocarbons
in storage for which there is a Purchase Price adjustment pursuant to
Section 9.02(a)(iii), less any volume of Hydrocarbons sold, exchanged or
otherwise disposed of from and after the Effective Time until Closing);

(f) all proceeds from the settlements of contract disputes with purchasers of
Hydrocarbons from or attributable to the Properties, insofar as said proceeds
are attributable to any periods of time prior to the Effective Time;

(g) except as described in Section 2.02(l) and Section 2.02(j), all information
technology assets, including desktop computers, laptop computers, servers,
networking equipment and any associated peripherals and other computer hardware,
computer software (excluding SCADA historical databases included in the Files,
but including SCADA software licenses), smartphones, tablets and other mobility
devices, and any other information technology systems;

(h) all bonds, letters of credit and guarantees, if any, posted by Seller or its
Affiliates with Governmental Authorities and relating to the Assets;

 

28



--------------------------------------------------------------------------------

(i) all of Seller’s proprietary computer software, patents, trade secrets,
copyrights, names, trademarks, logos and other intellectual property;

(j) all documents and instruments of Seller that may be protected by an
attorney-client privilege or any attorney work product doctrine (other than
title-related materials such as title opinions);

(k) all materials and information that cannot be disclosed to Buyer as a result
of confidentiality obligations to Third Parties (provided that Seller uses its
commercially reasonable efforts to obtain a waiver of any such confidentiality
restriction);

(l) to the extent that they do not relate to the Assumed Obligations for which
Buyer is providing indemnification hereunder, all audit rights of Seller arising
under any of the Contracts or otherwise with respect to any period prior to the
Closing or to any of the Excluded Assets;

(m) (i) all geophysical and other seismic and related technical data and
information relating to the Assets that is not expressly conveyed to Buyer
pursuant to Section 2.02(n) and (ii) all interpretations of any seismic or
technical data;

(n) documents prepared or received by Seller or its Affiliates with respect to
(i) lists of prospective purchasers for transactions involving the Assets
compiled by Seller, (ii) bids submitted by other prospective purchasers of the
Assets, (iii) analyses by Seller or its Affiliates of any bids submitted by any
prospective purchaser, (iv) correspondence between or among Seller, its
representatives, and/or any prospective purchaser other than Buyer, and
(v) correspondence between Seller or any of its representatives with respect to
any of the bids, the prospective purchasers or the transactions contemplated by
this Agreement;

(o) all amounts paid by any Third Party to Seller or its Affiliates as overhead
for period of time accruing prior to Closing under any joint operating
agreement;

(p) except for the field office lease described on Exhibit A – Part 8 and
related personal property, any offices, office leases and any personal property
located in or on such offices or office leases;

(q) any Contract to which Seller or any of its Affiliates is a party with
respect to any swap, forward, future or derivative transaction or option or
similar agreement, whether exchange traded, “over-the-counter” or otherwise,
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions;

(r) any Debt Contracts of Seller or its Affiliates;

(s) all of the personnel files and personnel records of Seller;

 

29



--------------------------------------------------------------------------------

(t) any Assets described in Section 2.02(d)(i) that are not assignable;

(u) all Assets retained by Seller and not ultimately transferred to Buyer in
accordance with the provisions of Article IV or Section 7.01(b);

(v) all rights and obligations arising from the Seller Retained Disputes;

(w) all acquisition agreements pursuant to which Seller acquired any portion of
the Assets other than those specifically listed on Exhibit A – Part 4; and

(x) any assets, properties and matters described on Exhibit B.

Section 2.04 Revenues and Expenses. Subject to Section 9.03(b), Seller shall
remain entitled to all of the rights of ownership (including the right to all
production, proceeds of production and other proceeds) and shall remain
responsible for all Operating Expenses and capital expenditures (in each case)
attributable to the Assets for the period of time prior to the Effective
Time. Subject to Section 9.03(b), from and after the occurrence of Closing,
Buyer shall be entitled to all of the rights of ownership (including the right
to all production, proceeds of production and other proceeds) and, without
limiting Buyer’s rights to indemnity under Section 12.04, shall be responsible
for all Operating Expenses (other than overhead costs incurred by Seller between
the Effective Time and Closing that are not Overhead Costs) and capital
expenditures, in each case, attributable to the Assets for the period of time
from and after the Effective Time. If, after the Parties’ agreement upon the
Final Settlement Statement and subject to Section 9.03(b), (a) either Party
receives monies belonging to the other Party, including proceeds of production,
then such amount shall, within 30 days after the end of the calendar month in
which such amounts were received, be paid over to the proper Party, (b) either
Party pays monies for Operating Expenses and capital expenditures which are the
obligation of the other Party hereto, then such other Party shall, within five
Business Days after the end of the month in which the applicable invoice and
proof of payment of such invoice were received, reimburse the Party which paid
such Operating Expenses and capital expenditures, (c) either Party receives an
invoice of an Operating Expense or a capital expenditure which is owed by the
other Party, such Party receiving the invoice shall promptly forward such
invoice to the Party obligated to pay the same, and (d) an invoice or other
evidence of an Operating Expense or a capital expenditure is received by either
Party, which is partially an obligation of both Seller and Buyer, then the
Parties shall consult with each other, and each shall promptly pay its portion
of such obligation to the obligee. Each of Seller and Buyer shall be permitted
to offset any Operating Expenses owed by such Party to the other Party pursuant
to this Section 2.04 against amounts owing by the second Party to the first
Party pursuant to this Section 2.04, but not otherwise. Notwithstanding anything
contained herein to the contrary, for purposes of this Section 2.04, neither
Operating Expenses nor capital expenditures shall be deemed to include any Lease
Acquisition Costs or Lease Extension Costs.

ARTICLE III

CONSIDERATION

Section 3.01 Purchase Price. The consideration for (a) the purchase, sale and
assignment of the Assets by Seller to Buyer and (b) the assumption by Buyer of
the Assumed

 

30



--------------------------------------------------------------------------------

Obligations is $360,000,000 (the “Purchase Price”), as adjusted pursuant to this
Agreement (the “Adjusted Purchase Price”). The Adjusted Purchase Price, less the
Deposit and, if applicable, the Defect Escrow Amount to be deposited into escrow
pursuant to Section 4.04(c)(ii), shall be paid by Buyer to Seller at the Closing
by means of a completed wire transfer in immediately available funds to the
account of Seller as designated by Seller to Buyer in writing prior to the
Closing.

Section 3.02 Deposit; Remedies.

(a) Deposit.

(i) Within one (1) Business Day following the execution of this Agreement, Buyer
shall deposit by wire transfer in same day funds with Wells Fargo Bank, N.A., as
escrow agent (the “Escrow Agent”) the sum of $5,000,000 (such amount, including
any interest earned thereon, as may be increased in accordance with Section
3.02(a)(ii), the “Deposit”) and Buyer, Seller and Escrow Agent shall enter into
an agreement substantially in the form attached hereto as Exhibit E (the “Escrow
Agreement”). Concurrently with the execution of this Agreement, Buyer has
delivered to Seller a Limited Guaranty in a form and from an entity reasonably
acceptable to Seller that secures Buyer’s obligations to fund the Deposit (the
“Limited Guaranty”).

(ii) Within three (3) Business Days following the date of the satisfaction of
the Additional Deposit Condition, Buyer shall deposit by wire transfer in same
day funds with the Escrow Agent an additional sum of $31,000,000 (such amount,
together with the $5,000,000 deposited within one (1) Business Day following the
Execution Date in accordance with Section 3.02(a)(i), including any interest
earned thereon, shall, from and after such date, be deemed to be the “Deposit”
for all purposes under this Agreement).

(iii) The Deposit shall be held by the Escrow Agent pursuant to the terms of
this Agreement and the Escrow Agreement. If Closing occurs, the Deposit shall be
treated in accordance with Section 9.05(c).

(b) If (i) all conditions precedent to the obligations of Buyer set forth in
Section 8.02 have been satisfied, (ii) Seller is ready, willing and able to
consummate the transactions contemplated hereby and (iii) Buyer fails to close
as required hereunder and has no right to terminate this Agreement pursuant to
Section 11.01, then Seller shall, as its sole and exclusive remedy in such
scenario (other than the resolution of the Work Fee as described in Section
3.05), receive the Deposit from the Escrow Agent, free of any claims by Buyer
thereto as liquidated damages (and not as a penalty) (in which event each Party
shall, within five Business Days of the date this Agreement is terminated,
instruct the Escrow Agent to deliver the Deposit to Seller). The provision for
payment of liquidated damages in this Section 3.02(b) has been included because,
in the event of a termination of this Agreement described in this Section
3.02(b), the actual damages to be incurred by Seller can reasonably be expected
to approximate the amount of liquidated damages called for herein and because
the actual amount of such damages would be difficult if not impossible to
measure accurately.

 

31



--------------------------------------------------------------------------------

(c) If (i) all conditions precedent to the obligations of Seller set forth in
Section 8.01 have been satisfied, (ii) Buyer is ready, willing and able to
consummate the transactions contemplated hereby and (iii) Seller fails to close
as required hereunder and has no right to terminate this Agreement pursuant to
Section 11.01, then Buyer shall have the right, at its option:

(x) to seek specific performance by Seller (provided that if such specific
performance is not obtained Buyer’s exclusive remedies shall be, at its option,
the remedies in Section 3.02(c)(y) or the remedies in Section 3.02(c)(z)), or

(y) to terminate this Agreement and receive the Deposit from the Escrow Agent,
free and clear of any claims thereon by Seller (in which event each Party shall,
within five Business Days of the date that this Agreement is so terminated,
instruct the Escrow Agent to deliver the Deposit to Buyer), and to seek actual,
direct damages from Seller up to an amount not to exceed $36,000,000, or

(z) to terminate this agreement and receive as liquidated damages (and not as a
penalty) and as its sole and exclusive remedy (other than the resolution of the
Work Fee as described in Section 3.05 and Seller’s obligations to assign certain
Leases under Section 4.04(k)(ii)), (A) the Deposit from the Escrow Agent, free
and clear of any claims thereon by Seller (in which event each Party shall,
within five Business Days of the date that this Agreement is terminated,
instruct the Escrow Agent to deliver the Deposit to Buyer) and (B) the Break-Up
Fee and the Expense Reimbursement, each of which Seller shall pay to Buyer
within five Business Days of the date this Agreement is so terminated. The
provision for payment of liquidated damages in this Section 3.02(c)(z) has been
included because, in the event of a termination of this Agreement described in
this Section 3.02(c)(z), the actual damages to be incurred by Buyer can
reasonably be expected to approximate the amount of liquidated damages called
for herein and because the actual amount of such damages would be difficult if
not impossible to measure accurately.

(d) If this Agreement is terminated for any reason other than as set forth in
Section 3.02(b), Section 3.02(f), Section 3.02(i)(A), Section 11.01(b) (if the
termination thereunder is as a result of a breach of this Agreement by the Buyer
such that the conditions set forth in Section 8.01(a) and 8.01(b) are not able
to be satisfied by Buyer by the Closing Deadline), Section 11.01(c)(i) or
Section 11.01(g), then Buyer shall be entitled to the immediate return of the
Deposit, free and clear of any claims by Seller with respect thereto. If this
Agreement is terminated by Seller pursuant to Section 3.02(b), Section 3.02(f),
Section 3.02(i)(A), Section 11.01(b) (if the termination thereunder is as a
result of a breach of this Agreement by the Buyer such that the conditions set
forth in Sections 8.01(a) and 8.01(b) are not able to be satisfied by Buyer by
the Closing Deadline), Section 11.01(c)(i), or Section 11.01(g), then, as
liquidated damages (and not as a penalty) and Seller’s sole and exclusive remedy
(other than the

 

32



--------------------------------------------------------------------------------

resolution of the Work Fee as described in Section 3.05), Seller shall be
entitled to retain the Deposit, free and clear of any claims by Buyer with
respect thereto. For the avoidance of doubt, if this Agreement is terminated by
Seller or Buyer pursuant to Section 11.01(e), or (unless otherwise agreed) by
both Seller and Buyer pursuant to Section 11.01(a), then, as Buyer’s sole and
exclusive remedy (other than the resolution of the Work Fee as described in
Section 3.05), Buyer shall be entitled to the immediate return of the Deposit,
free and clear of any claims by Seller with respect thereto. Within five (5)
days of a termination of this Agreement as described in this Section 3.02(d),
each Party shall issue instructions to the Escrow Agent releasing the Deposit,
interest and any other amounts due to Buyer or Seller, as applicable, under the
Escrow Agreement. Buyer and Seller shall thereafter have the rights and
obligations set forth in Section 3.02, Section 3.05 and Section 11.02, as
applicable. The provision for payment of liquidated damages in this Section
3.02(d) has been included because, in the event of a termination of this
Agreement described in this Section 3.02(d), the actual damages to be incurred
by Seller can reasonably be expected to approximate the amount of liquidated
damages called for herein and because the actual amount of such damages would be
difficult if not impossible to measure accurately.

(e) Solely if (i) Seller terminates this Agreement pursuant to Section 11.01(h)
or (ii) Buyer terminates this Agreement pursuant to Section 11.01(i), then, as
Buyer’s sole and exclusive remedy (other than the resolution of the Work Fee as
described in Section 3.05 and Seller’s obligations to assign certain Leases
under Section 4.04(k)(ii)), (A) (x) Seller shall pay Buyer the Expense
Reimbursement within five Business Days and (y) Buyer shall receive the Deposit
from the Escrow Agent, free and clear of any claims thereon by Seller (in which
event each Party shall, within five Business Days of the date this Agreement is
terminated, instruct the Escrow Agent to deliver the Deposit to Buyer) and (B)
solely if Seller executes a definitive agreement involving (and later
consummates), or consummates, a sale of all of the Assets or a material portion
of the Assets (whether as an Alternative Bid, or in a single transaction or
series of related transactions) within twelve (12) calendar months following the
date of the termination, Seller shall pay Buyer the Break-Up Fee as liquidated
damages (and not as a penalty), which Break-Up Fee shall be paid by Seller to
Buyer contemporaneously with the consummation of such sale. The provision for
payment of liquidated damages in this Section 3.02(e) has been included because,
in the event of a termination of this Agreement described in this Section
3.02(e), the actual damages to be incurred by Buyer can reasonably be expected
to approximate the amount of liquidated damages called for herein and because
the actual amount of such damages would be difficult if not impossible to
measure accurately.

(f) If Seller terminates this Agreement pursuant to Section 11.01(g), then, as
Seller’s sole and exclusive remedy (other than the resolution of the Work Fee as
described in Section 3.05), Seller shall be entitled to seek and receive from
Buyer the full sum of the Deposit (including, for the avoidance of doubt, the
additional amounts contemplated under Section 3.02(a)(ii)) free of any claims by
Buyer thereto as liquidated damages (and not as a penalty), in which case,
within five Business Days of the date that this Agreement is terminated, (i)
each Party shall instruct the Escrow Agent to deliver to Seller the amount of
the Deposit held by Escrow Agent (such

 

33



--------------------------------------------------------------------------------

amount deposited pursuant to Section 3.02(a)(i)) and (ii) Buyer shall pay to
Seller by wire transfer in same day funds an amount equal to the remaining
portion of the Deposit contemplated under Section 3.02(a)(ii). The provision for
payment of liquidated damages in this Section 3.02(f) has been included because,
in the event of a termination of this Agreement described in this
Section 3.02(f), the actual damages to be incurred by Seller can reasonably be
expected to approximate the amount of liquidated damages called for herein and
because the actual amount of such damages would be difficult if not impossible
to measure accurately.

(g) If this Agreement is terminated pursuant to Section 11.01(b) (and the
failure to Close as contemplated in Section 11.01(b) is not caused by or the
result of a breach of this Agreement by Buyer such that the conditions set forth
in Section 8.01(a) and 8.01(b) are not able to be satisfied by Buyer by the
Closing Deadline) or Section 11.01(f), then as Buyer’s sole and exclusive remedy
(other than the resolution of the Work Fee as described in Section 3.05 and
Seller’s obligations to assign certain Leases under Section 4.04(k)(ii)), (i)
Buyer shall receive the Deposit from the Escrow Agent, free and clear of any
claims thereon by Seller (in which event each Party shall, within five Business
Days of the date that this Agreement is terminated, instruct the Escrow Agent to
deliver the Deposit to Buyer), (ii) Seller shall pay to Buyer within five
Business Days of the date this Agreement is so terminated, the Expense
Reimbursement, and (iii) Seller shall pay to Buyer the Break-Up Fee as
liquidated damages (and not as a penalty) solely if Seller executes a definitive
agreement involving (and later consummates), or consummates, a sale of all of
the Assets or a material portion of the Assets (whether as an Alternative Bid,
or in a single transaction or series of related transactions) within twelve (12)
calendar months following the date of the termination (and such Break-Up Fee
shall be paid by Seller to Buyer contemporaneously with the consummation of such
sale). The provision for payment of liquidated damages in this Section 3.02(g)
has been included because, in the event of a termination of this Agreement
described in this Section 3.02(g), the actual damages to be incurred by Buyer
can reasonably be expected to approximate the amount of liquidated damages
called for herein and because the actual amount of such damages would be
difficult if not impossible to measure accurately.

(h) If this Agreement is terminated pursuant to Section 11.01(d)(i), then Buyer
shall receive, as liquidated damages (and not as a penalty) and its sole and
exclusive remedy (other than the resolution of the Work Fee as described in
Section 3.05), (i) the Deposit from the Escrow Agent, free and clear of any
claims thereon by Seller (in which event each Party shall, within five Business
Days of the date that this Agreement is terminated, instruct the Escrow Agent to
deliver the Deposit to Buyer), (ii) solely if Seller executes a definitive
agreement involving (and later consummates), or consummates, a sale of all of
the Assets or a material portion all of the Assets (whether as an Alternative
Bid, or in a single transaction or series of related transactions) within twelve
(12) calendar months following the date of the termination, the Break-Up Fee,
which Break-Up Fee shall be paid by Seller to Buyer contemporaneously with the
consummation of such sale, and (iii) the Expense Reimbursement, which Seller
shall pay to Buyer within five Business Days of the date this Agreement is so
terminated. The provision for payment of liquidated damages in this
Section 3.02(h) has been

 

34



--------------------------------------------------------------------------------

included because, in the event of a termination of this Agreement described in
this Section 3.02(h), the actual damages to be incurred by Buyer can reasonably
be expected to approximate the amount of liquidated damages called for herein
and because the actual amount of such damages would be difficult if not
impossible to measure accurately.

(i) (A) If this Agreement is terminated by Seller pursuant to Section
11.01(c)(ii) for failure by Buyer to satisfy the condition set forth in Section
8.01(e), then, Seller shall, as its sole and exclusive remedy (other than the
resolution of the Work Fee as described in Section 3.05), receive the Deposit
from the Escrow Agent, free of any claims by Buyer thereto as liquidated damages
(and not as a penalty); (B) if a material Proceeding instituted by a
securityholder of Seller or its Affiliates or a creditor of Seller or its
Affiliates, in each case in their capacity as such, results in a termination of
this Agreement (i) by Seller pursuant to Section 11.01(c)(ii) for failure by
Buyer to satisfy the condition set forth in Section 8.01(c), or (ii) by Buyer
pursuant to Section 11.01(d)(ii) for failure by Seller to satisfy the condition
set forth in Section 8.02(c), then Buyer shall receive, as liquidated damages
(and not as a penalty) and as its sole and exclusive remedy (other than the
resolution of the Work Fee as described in Section 3.05), (1) the Deposit from
the Escrow Agent, free and clear of any claims thereon by Seller, (2) solely if
Seller executes a definitive agreement involving (and later consummates), or
consummates, a sale of all of the Assets or a material portion of the Assets
(whether as an Alternative Bid, or in a single transaction or series of related
transactions) within twelve (12) calendar months following the date of the
termination, the Break-Up Fee, which Break-Up Fee shall be paid by Seller to
Buyer contemporaneously with the consummation of such sale, and (3) the Expense
Reimbursement, which Seller shall pay to Buyer within five Business Days of the
date this Agreement is so terminated; or (C) if this Agreement is terminated (x)
by Seller pursuant to Section 11.01(c)(ii) or (y) by Buyer pursuant to Section
11.01(d)(ii), in each case for any reason other than as set forth in Section
3.02(i)(A) or Section 3.02(i)(B) and to the extent none of the other termination
rights under Section 3.02 or Section 11.01 apply, then Buyer shall be entitled
to the immediate return of the Deposit from the Escrow Agent, free and clear of
any claims by Seller with respect thereto, and Buyer and Seller shall thereafter
have the rights and obligations set forth in Section 11.02. Within five (5) days
of a termination of this Agreement as described in this Section 3.02(i), each
Party shall issue instructions to the Escrow Agent releasing the Deposit,
interest and any other amounts due to Buyer or Seller, as applicable, under the
Escrow Agreement. The provisions for payment of liquidated damages in this
Section 3.02(i) have been included because, in the event of a termination of
this Agreement described in this Section 3.02(i), the actual damages to be
incurred by Seller or by Buyer can reasonably be expected to approximate the
amount of liquidated damages called for herein and because the actual amount of
such damages would be difficult if not impossible to measure accurately.

Section 3.03 Allocated Values. Buyer and Seller agree that the unadjusted
Purchase Price is allocated among the Assets in the amounts set forth in
Exhibit A – Part 1, Exhibit A – Part 2, Exhibit A – Part 5 and Exhibit A – Part
6. The “Allocated Value” for any Asset equals the portion of the unadjusted
Purchase Price allocated to such Asset on Exhibit A – Part 1,

 

35



--------------------------------------------------------------------------------

Exhibit A – Part 2, Exhibit A – Part 5 or Exhibit A – Part 6 and such Allocated
Value shall be used in calculating adjustments to the Purchase Price as provided
herein. Buyer and Seller hereby agree that the Allocated Value for any Asset
shall be used solely for purposes of this Agreement and as set forth herein and
that such Allocated Value may not represent the fair market value attributable
to any Asset for any other purpose.

Section 3.04 Purchase Price Allocation. Seller and Buyer shall use commercially
reasonable efforts to agree to an allocation of the Purchase Price and any other
items properly treated as consideration for U.S. federal income Tax purposes
among the Assets in accordance with Section 1060 of the Code and, to the extent
allowed by applicable Law, in a manner consistent with the Allocated Values,
within thirty (30) days after the delivery of the Final Settlement Statement
pursuant to Section 9.03. If the Parties reach an agreement with respect to such
allocation (as agreed, the “Allocation”), (i) the Parties shall update the
Allocation in a manner consistent with Section 1060 of the Code following any
adjustment to the Purchase Price pursuant to this Agreement, and (ii) Seller and
Buyer shall, and shall cause their Affiliates to, report consistently with the
Allocation on all Tax Returns (including Internal Revenue Service Form 8594
(Asset Acquisition Statement under Section 1060), which Form will be timely
filed, if applicable, separately by Seller and Buyer with the Internal Revenue
Service pursuant to the requirements of Section 1060(b) of the Code), and
neither Seller nor Buyer shall take any position in any Tax Return that is
inconsistent with the Allocation unless otherwise required by applicable Law;
provided, however, that neither Party shall be unreasonably impeded in its
ability and discretion to negotiate, compromise and/or settle any Tax audit,
claim or similar proceedings in connection with such allocation.

Section 3.05 Work Fee. Promptly following Buyer’s payment of the initial Deposit
amount pursuant to Section 3.02(a)(i) and on the same day such deposit is made,
Seller shall pay to Buyer, in consideration for the recognition by Seller of the
substantial cost and expense to be incurred by Buyer in conducting diligence
with respect to the Assets, including legal, environmental and title diligence,
needed to facilitate the Closing of the transactions contemplated hereby, a
non-refundable (except to the extent otherwise set forth herein) work fee in the
amount of $1,750,000 in cash (the “Work Fee”). In the event that the Closing
occurs, the Purchase Price will be increased by an amount equal to the Work
Fee. In the event that this Agreement is terminated, Buyer shall retain the Work
Fee solely if Buyer is entitled to return of the Deposit under Section
3.02. Otherwise, Buyer shall, within five Business Days of the date that this
Agreement is terminated, pay to Seller by wire transfer in same day funds, the
Work Fee. In the event Buyer terminates this Agreement and is entitled to retain
the Work Fee, then within ten (10) Business Days following the date on which the
Deposit is received by Buyer, Buyer shall provide to Seller a copy of all title
reports generated by Third Parties on behalf of Buyer in connection with its due
diligence review of the Assets; provided that Buyer shall not be deemed to have
made any representations or warranties with respect to any matters set forth in
such title reports; and provided, further, that Buyer shall not be required to
conduct conversion, compiling or any other further work with respect to the
delivery of the title reports pursuant to this Section 3.05.

 

36



--------------------------------------------------------------------------------

ARTICLE IV

TITLE MATTERS

Section 4.01 General Disclaimer of Title Warranties and Representations. Except
as set forth in the Assignments and Deeds and without limiting Buyer’s remedies
for Title Defects set forth in this Article IV and Buyer’s remedies under
Section 12.04(a) associated with a breach of the representations and warranties
in Section 6.01(d), Section 6.01(o), Section 6.01(q), Section 6.01(t),
Section 6.01(aa), Section 6.01(bb), Section 6.01(dd) and/or Section 6.01(ff),
Seller makes no warranty or representation, express, implied, statutory or
otherwise, with respect to Seller’s title to any of the Assets, and Buyer hereby
acknowledges and agrees that Buyer’s sole remedy for any defect of title,
including any Title Defect, with respect to any of the Assets (a) before
Closing, shall be as set forth in Section 4.04(d) and (b) after Closing, shall
be pursuant to the Special Warranty of title set forth in the Assignments and
Deeds, subject to Section 4.03.

Section 4.02 Special Warranty. If the Closing occurs, then the Assignments and
the Deeds shall contain a special warranty of title effective as of the Closing
Date, whereby Seller shall warrant Defensible Title to the Leases, Fee Minerals
and Wells, against every Person whomsoever lawfully claiming the same or any
part thereof by, through or under Seller or any of its Affiliates, but not
otherwise, subject, however, to the Permitted Encumbrances and the provisions of
Section 4.03 (such special warranty, the “Special Warranty”).

Section 4.03 Recovery on Special Warranty. From and after the Closing Date up to
the date that is the fifth anniversary date of the Closing Date, Buyer shall be
entitled to furnish Seller written claim notices meeting the requirements of
Section 4.04(a) setting forth any and all matters which Buyer intends to assert
as a breach of Seller’s Special Warranty (collectively the “Special Warranty
Notices” and individually a “Special Warranty Notice”). Seller shall have a
reasonable opportunity, but not the obligation, to cure any breach of the
Special Warranty asserted by Buyer pursuant to this Section 4.03. Buyer agrees
to reasonably cooperate with any attempt by Seller to cure any such breach but
shall not be obligated to incur any out-of-pocket costs or expenses in doing
so. For purposes of the Special Warranty, the value of the Leases, Wells and/or
Fee Minerals set forth on Exhibit A – Part 1, Exhibit A – Part 2 or Exhibit A –
Part 6, as applicable, shall be deemed to be the Allocated Value thereof, as may
be adjusted herein. Buyer’s recovery on the Special Warranty shall be limited to
the Allocated Value of such Well, Lease or Fee Mineral, as may be adjusted
herein, less any amounts recovered by Buyer with respect to such Asset pursuant
to Section 4.04(d), and shall not take into account the Individual Title Defect
Threshold or the Aggregate Deductible.

Section 4.04 Notice of Title Defects; Defect Adjustments.

(a) Title Defect Notices. On or before the Title Defect Claim Date, Buyer shall
have the right, but not the obligation, to deliver claim notices to Seller
meeting the requirements of this Section 4.04(a) (collectively, the “Title
Defect Notices” and, individually, a “Title Defect Notice”) setting forth any
matters which, in Buyer’s reasonable opinion, constitute Title Defects and which
Buyer intends to assert as a Title Defect pursuant to this Section 4.04(a). For
all purposes of this Agreement and notwithstanding anything herein to the
contrary but subject to the Special Warranty and Buyer’s remedies associated
with a breach of the representations and warranties in Section 6.01(ff), Buyer
shall be deemed to have waived, and Seller shall have no liability for, any
Title Defect which Buyer fails to assert as a Title Defect by delivery of a
Title Defect Notice received by Seller on or before the Title Defect Claim
Date. To

 

37



--------------------------------------------------------------------------------

be effective, each Title Defect Notice shall be in writing, and shall include
(i) a description of the alleged Title Defect and the Lease, Fee Mineral or Well
(including the description of such Well and the Leases or Fee Minerals
applicable to such Well as identified in Exhibit A – Part 1, Exhibit A – Part 2
or Exhibit A – Part 6, as applicable), or portion thereof, affected by such
alleged Title Defect (each a “Title Defect Property”), (ii) the Allocated Value
of each Title Defect Property (which may be the aggregate Allocated Values if
more than one Asset is subject to the same identical Title Defect),
(iii) supporting documents (available to Buyer) or a sufficient description
reasonably necessary for Seller to verify the existence of the alleged Title
Defect (including, if applicable, reference to documents in Seller’s Files or
the identification of any document Buyer reasonably believes is needed but
missing from Seller’s Files), and (iv) the Title Defect Amount attributable to
such alleged Title Defect and the computations upon which Buyer’s belief is
based. For the avoidance of doubt, Title Defects may be based upon and supported
by documents, records and information contained in or missing from Seller’s
Files. To give Seller an opportunity to commence reviewing and curing Title
Defects but without prejudice to Buyer’s right to raise Title Defects prior to
or on the Title Defect Claim Date, Buyer agrees to use reasonable efforts to
give Seller, on or before the end of each calendar week prior to the Title
Defect Claim Date, written notice of all alleged Title Defects (as well as any
claims that would be claims under the Special Warranty) discovered by Buyer
during the preceding calendar week, which notice may be preliminary in nature
and supplemented prior to the Title Defect Claim Date; provided that the failure
to provide any such preliminary notice shall not affect Buyer’s right to assert
Title Defects at any time not later than the Title Defect Claim Date. Buyer
shall also, promptly upon discovery, furnish Seller with written notice of any
Title Benefit which is discovered by Buyer while conducting Buyer’s due
diligence with respect to the Properties prior to the Title Defect Claim Date.

(b) Title Benefit Notices. Seller shall have the right, but not the obligation,
to deliver to Buyer on or before the Title Defect Claim Date with respect to
each Title Benefit a notice (a “Title Benefit Notice”) including (i) a
description of the alleged Title Benefit and the Asset, or portion thereof,
affected by such alleged Title Benefit (each a “Title Benefit Property”), (ii)
supporting documents (available to Seller) or a sufficient description
reasonably necessary for Buyer to verify the existence of the alleged Title
Defect, and (iii) the amount by which Seller reasonably believes the Allocated
Value of such Title Benefit Property is increased by such alleged Title Benefit,
and the computations upon which Seller’s belief is based. Other than any Title
Benefits referred to in this Section 4.04(b) and any Title Benefits which Buyer
is required to report to Seller pursuant to Section 4.04(a), Seller shall be
deemed to have waived any Title Benefit which Seller fails to assert as a Title
Benefit by a Title Benefit Notice delivered to Buyer on or before the Title
Defect Claim Date.

(c) Seller’s Right to Cure.

(i) Subject to Section 4.04(k), Seller shall have the right, but not the
obligation, to attempt, at its sole cost, to cure any alleged Title Defects of
which it has been advised by Buyer at any time prior to the 60th day following
the Closing

 

38



--------------------------------------------------------------------------------

(the “Cure Period”). During the period of time from Closing to the expiration of
the Cure Period, Buyer agrees to afford Seller and its officers, employees and
other authorized representatives reasonable access, during normal business
hours, to the Assets and all Files in Buyer’s or any of its Affiliates’
possession in order to facilitate Seller’s attempt to cure any such Title
Defects. Subject to Section 4.04(c)(ii), no reduction shall be made to the
Purchase Price with respect to any Title Defect properly asserted in good faith
on or prior to the Title Defect Claim Date for which (A) if curable and subject
to Section 4.04(k), Seller has provided notice to Buyer prior to or as of the
fifth (5th) Business Day following the Title Defect Claim Date that Seller
intends to attempt to cure the asserted Title Defect during the Cure Period or
(B) Seller has provided notice to Buyer prior to or as of the fifth (5th)
Business Day following the Title Defect Claim Date that Seller disputes the
existence, in whole or in part, which notice shall include a description of the
matters in dispute (each such notice described in Section 4.04(c)(i)(A) and (B),
a “Cure Notice”), and the applicable Title Defect Property shall be conveyed to
Buyer at Closing. An election by Seller to attempt to cure a Title Defect shall
be without prejudice to its rights under Section 4.04(j) and shall not
constitute an admission against interest or a waiver of Seller’s right to
dispute the existence, nature or value of, or cost to cure, the alleged Title
Defect.

(ii) At the Closing, Buyer shall deposit with the Escrow Agent an amount (the
“Defect Escrow Amount”) equal to the aggregate amount of such Title Defect
Amounts with respect to Title Defects for which, subject to Section 4.04(k),
Seller has provided a Cure Notice pursuant to Section 4.04(c)(i), subject to the
limitations, threshold and deductible set forth in Section 4.04(i), plus the
Remediation Amounts for Environmental Defects for which Seller has, pursuant to
Section 5.01(b), provided notice to Buyer prior to or on the Closing Date that
Seller intends to attempt to cure during the Cure Period or dispute an asserted
Environmental Defect subject to the limitations, threshold and deductible set
forth in Section 5.01(e).

(iii) Upon cure of such Title Defects or Environmental Defects to Buyer’s
reasonable satisfaction prior to the expiration of the Cure Period, or if it is
determined by the Title Arbitrator or under the process delineated in
Section 5.01(f), as applicable, that such Title Defect or Environmental Defect
has been cured prior to the expiration of the Cure Period, then Seller shall be
entitled to a release from the Escrow Account of an amount that is equal to the
amount Seller is entitled to pursuant to this Section 4.04 or Section 5.01 after
taking into account any adjustment to the Purchase Price that may be required
hereunder with respect to the Property or Properties affected thereby.

(iv) If at the end of the Cure Period the relevant Title Defects or
Environmental Defects are not cured as agreed by Seller and Buyer or if Seller
and Buyer cannot agree, and it is determined by the Title Arbitrator or
Environmental Arbitrator, as applicable, that such Title Defect or Environmental
Defect is not cured at the end of the Cure Period, then in either case, Buyer
shall be entitled to a release from the Escrow Account of an amount that is
equal to the

 

39



--------------------------------------------------------------------------------

amount (after taking into account any adjustment to the Purchase Price that may
be required under Section 9.02 with respect to the Property or Properties
affected thereby) that Buyer is entitled to (i) pursuant to this Section 4.04,
which, with respect to any Title Defect determined in Buyer’s favor shall in no
event be more than the Title Defect Amount claimed by Buyer for such Title
Defect in the applicable Title Defect Notice or (ii) pursuant to Section 5.01,
which, with respect to any Environmental Defect determined in Buyer’s favor
shall in no event be more than the Remediation Amount claimed by Buyer for such
Environmental Defect in the applicable Environmental Defect Notice.

(d) Remedies for Title Defects. Subject to Seller’s rights under
Section 4.04(c), Buyer’s continuing right to waive the existence of a Title
Defect and/or the Title Defect Amount asserted with respect thereto, and the
rights of the Parties pursuant to Section 11.01(e), to the extent that any Title
Defect timely asserted by Buyer in accordance with Section 4.04(a) is not waived
in writing by Buyer or cured by Seller prior to the Closing or the expiration of
the Cure Period, as applicable, Seller shall, at its sole option, elect to:

(i) concede the existence of the Title Defect and subject to the Individual
Title Defect Threshold and the Aggregate Deductible, reduce the Purchase Price
by the Title Defect Amount determined pursuant to Section 4.04(g) or Section
4.04(j) with respect to such Title Defect Property or Title Defect Properties,
as applicable (taking into account the results of any cures made by or on behalf
of Seller with respect to such Title Defect Property or Title Defect Properties,
as applicable); provided, if, at the Closing Date, Seller has not cured the
Title Defect, but elects (subject to Section 4.04(k)) to cure such Title Defect
during the Cure Period, the Parties shall instruct Escrow Agent to hold and, as
applicable, disburse the Defect Escrow Amount to Seller in accordance with the
provisions of Section 4.04(c); or

(ii) if applicable, terminate this Agreement pursuant to Section 11.01(e).

(e) Remedies for Title Benefits. With respect to each Title Benefit Property
reported under Section 4.04(b), Buyer shall notify Seller in writing on or
before 5:00 pm Central Time on the fifth (5th) Business Day following the Title
Defect Claim Date whether Buyer (i) concedes the Title Benefit asserted therein,
in which case, as Seller’s sole and exclusive remedies for such Title Benefits,
after taking into account the Individual Title Defect Threshold (which shall
apply to each Title Benefit), an amount (the “Title Benefit Amount”) equal to
the increase in the Allocated Value for such Title Benefit Property caused by
such Title Benefit, as determined pursuant to Section 4.04(h) or
Section 4.04(j), shall be applied as to offset the aggregate Title Defect
Amounts attributable to Title Defects as set forth in Section 4.04(g), or
(ii) disputes such Title Benefit in which case such Title Benefit shall be
deemed to be a Title Dispute and the provisions of Section 4.04(j) shall
apply. For the avoidance of doubt, if the total amount of all Title Benefit
Amounts exceeds the total amount of all Title Defect Amounts with respect to the
Title Defect Properties, there shall be no upward adjustment to the Purchase
Price or other remedies provided to Seller for such Title Benefits.

 

40



--------------------------------------------------------------------------------

(f) Exclusive Remedy. Except for Buyer’s rights under Seller’s Special Warranty
(as limited by Section 4.03), Buyer’s remedies under Section 12.04(a) associated
with a breach of the representations and warranties in Section 6.01(d),
Section 6.01(o), Section 6.01(q), Section 6.01(t), Section 6.01(aa), Section
6.01(bb), Section 6.01(dd) and/or Section 6.01(ff), and Buyer’s right to
terminate this Agreement pursuant to Section 11.01(e), the provisions set forth
in Section 4.04(d) shall be the exclusive right and remedy of Buyer with respect
to Seller’s failure to have Defensible Title with respect to any Asset or any
other title matter, and Buyer hereby waives any and all other rights or remedies
with respect thereto.

(g) Title Defect Amount. The amount attributable to the existence of a Title
Defect shall be the “Title Defect Amount.” Title Defect Amounts shall be
determined in accordance with the following terms and conditions (without
duplication):

(i) if Buyer and Seller agree on the Title Defect Amount, then that amount shall
be the Title Defect Amount;

(ii) if the Title Defect is an Encumbrance that is liquidated in amount, then
the Title Defect Amount shall be the amount necessary to fully discharge the
Encumbrance from the Title Defect Property;

(iii) if the Title Defect represents a discrepancy between (A) Seller’s Net
Revenue Interest for any Title Defect Property and (B) the Net Revenue Interest
set forth for such Title Defect Property on Exhibit A – Part 1, Exhibit A –
Part 2 or Exhibit A – Part 6, as applicable, and Seller’s Working Interest for
such Title Defect Property is reduced proportionately, then the Title Defect
Amount shall be the product of the Allocated Value of such Title Defect Property
multiplied by a fraction, the numerator of which is the Net Revenue Interest
decrease and the denominator of which is the Net Revenue Interest set forth for
such Title Defect Property on Exhibit A – Part 1, Exhibit A – Part 2 or
Exhibit A – Part 6, as applicable;

(iv) if the Title Defect represents a discrepancy between (A) the actual Net
Acres for any Title Defect Property and (B) the Net Acres set forth on Exhibit A
– Part 1 or Exhibit A – Part 6, as applicable, then the Title Defect Amount
shall be the product of the Allocated Value of such Title Defect Property
multiplied by a fraction, the numerator of which is the Net Acres decrease and
the denominator of which is the Net Acres set forth on Exhibit A – Part 1 or
Exhibit A – Part 6, as applicable;

(v) if the Title Defect represents an obligation or Encumbrance upon or other
defect in title to the Title Defect Property of a type not described above, then
the Title Defect Amount shall be determined by taking into account the Allocated
Value of the Title Defect Property, the portion of the Title Defect

 

41



--------------------------------------------------------------------------------

Property affected by the Title Defect, the legal effect of the Title Defect, the
potential economic effect of the Title Defect over the life of the Title Defect
Property, the values placed upon the Title Defect by Buyer and Seller and such
other reasonable factors as are necessary to make a proper evaluation; provided,
however, that the Title Defect Amount shall not be greater than the Allocated
Value of the Title Defect Property; provided, further, that the Title Defect
Amount of any Title Defect that causes clause (d) of the definition of
Defensible Title not to be satisfied shall be the Allocated Value of the Lease
affected by such Title Defect, unless Seller has the right within the applicable
Lease to extend or renew such Lease, in which case, the Title Defect Amount with
respect to such Title Defect shall be the lesser of (A) the Allocated Value of
the applicable Lease and (B) the cost to extend or renew such Lease that is
provided in such Lease.

(vi) the Title Defect Amount with respect to a Title Defect Property shall be
determined without duplication of any costs or losses included in another Title
Defect Amount hereunder; and

(vii) notwithstanding anything to the contrary in this Article IV, the aggregate
Title Defect Amounts attributable to the effects of all Title Defects upon any
Title Defect Property shall not exceed the Allocated Value of such Title Defect
Property.

For the avoidance of doubt, but subject to the other terms of this Section
4.04(g), the Title Defect Amount of a single, discrete Title Defect that arises
out of the same facts and circumstances and that affects multiple Leases, Fee
Minerals or Wells, shall be determined based on the aggregate amount of
Allocated Values of the Leases, Fee Minerals, or Wells, actually affected by
such Title Defect.

(h) Title Benefit Amount. The Title Benefit Amount resulting from a Title
Benefit shall be determined in accordance with the following methodology, terms
and conditions (without duplication):

(i) if Buyer and Seller agree on the Title Benefit Amount, then that amount
shall be the Title Benefit Amount;

(ii) if the Title Benefit represents a discrepancy between (A) Seller’s Net
Revenue Interest for any Title Benefit Property and (B) the Net Revenue Interest
set forth for such Title Benefit Property on Exhibit A – Part 1, Exhibit A –
Part 2 or Exhibit A – Part 6, as applicable, and Seller’s Working Interest for
such Title Defect Property is increased proportionately, then the Title Benefit
Amount shall be the product of the Allocated Value of such Title Benefit
Property multiplied by a fraction, the numerator of which is the Net Revenue
Interest increase and the denominator of which is the Net Revenue Interest set
forth for such Title Benefit Property on Exhibit A – Part 1, Exhibit A – Part 2
or Exhibit A – Part 6, as applicable;

 

42



--------------------------------------------------------------------------------

(iii) if the Title Benefit represents a discrepancy between (A) the actual Net
Acres for any Title Benefit Property and (B) the Net Acres set forth in
Exhibit A – Part 1 or Exhibit A – Part 6, as applicable, then the Title Benefit
Amount shall be the product of the Allocated Value of such Title Benefit
Property multiplied by a fraction, the numerator of which is the Net Acres
increase and the denominator of which is the Net Acres set forth on Exhibit A –
Part 1 or Exhibit A – Part 6, as applicable; and

(iv) if the Title Benefit is of a type not described above, then the Title
Benefit Amounts shall be determined by taking into account the Allocated Value
of the Title Benefit Property, the portion of such Title Benefit Property
affected by such Title Benefit, the legal effect of the Title Benefit, the
potential economic effect of the Title Benefit over the life of such Title
Benefit Property, the values placed upon the Title Benefit by Buyer and Seller
and such other reasonable factors as are necessary to make a proper evaluation.

(i) Title Defect Threshold and Deductible. Notwithstanding anything herein to
the contrary, (i) in no event shall there be any adjustments to the Purchase
Price or other remedies provided by Seller for any individual Title Defect for
which the Title Defect Amount thereof does not exceed $50,000 (the “Individual
Title Defect Threshold”); and (ii) in no event shall there be any adjustment to
the Purchase Price or other remedies provided by Seller for any individual Title
Defect for which the Title Defect Amount exceeds the Individual Title Defect
Threshold unless and until (A) the amount of the sum of (1) the aggregate Title
Defect Amounts of all such Title Defects that exceed the Individual Title Defect
Threshold (but excluding any Title Defect Amounts attributable to Title Defects
cured by Seller and reduced by all Title Benefit Amounts that exceed the
Individual Title Defect Threshold), plus (2) the aggregate Remediation Amounts
of all Environmental Defects that exceed the Individual Environmental Threshold,
exceeds (B) the Aggregate Deductible, after which point Buyer shall be entitled
to adjustments to the Purchase Price or other applicable remedies available
hereunder, but only to the extent that the amount by which the aggregate amount
of such Title Defect Amounts and Remediation Amounts exceeds the Aggregate
Deductible.

(j) Title Dispute Resolution. Seller and Buyer shall attempt to agree prior to
Closing or the last day of the Cure Period, as applicable, on matters regarding
(i) all Title Defects, Title Benefits, Title Defect Amounts and Title Benefit
Amounts, and (ii) the adequacy of any attempt by Seller to cure any alleged
Title Defect during the Cure Period (collectively “Title Disputes”). If Seller
and Buyer are unable to agree by Closing or the last day of the Cure Period, as
applicable, the Title Disputes shall be exclusively and finally resolved
pursuant to this Section 4.04(j). There shall be a single arbitrator, who shall
be a title attorney with at least 10 years’ experience in oil and gas titles
involving properties in the Pennsylvania and West Virginia portion of the
Marcellus and Utica Shale Area, as selected by the mutual agreement of Buyer and
Seller within ten (10) Business Days after Closing or the last day of the Cure
Period (the “Title Arbitrator”). If the Parties do not mutually agree upon the
Title Arbitrator in accordance with this Section 4.04(j), the Houston, Texas
office of the AAA shall appoint the Title Arbitrator under such conditions as
the AAA in its sole discretion

 

43



--------------------------------------------------------------------------------

deems necessary or advisable. The place of arbitration shall be Houston, Texas,
and the arbitration shall be conducted in accordance with the AAA Rules, to the
extent such rules do not conflict with the terms of this Section 4.04(j). Each
of Buyer and Seller shall submit to the Title Arbitrator its proposed resolution
of the applicable Title Dispute. The proposed resolution of the applicable Title
Dispute shall include the best offer of the submitting Party in a single
monetary amount that such Party is willing to pay or accept (as applicable) to
settle the applicable Title Dispute. The Title Arbitrator’s determination shall
be made within 30 days after submission of Title Disputes and shall be final and
binding upon both Parties, without right of appeal. In making his determination
with respect to any Title Dispute, the Title Arbitrator shall be bound by the
rules set forth in Section 4.04(g) and Section 4.04(i), subject to the
foregoing, may consider such other matters as, in the opinion of the Title
Arbitrator, are necessary to make a proper determination. The Title Arbitrator,
however, may not award (x) Buyer a greater Title Defect Amount than the Title
Defect Amount claimed by Buyer in its applicable Title Defect Notice or (y)
Seller a greater Title Benefit Amount than the Title Benefit Amount claimed by
Seller in its applicable Title Benefit Notice. The Title Arbitrator shall act as
an expert for the limited purpose of determining the specific Title Disputes
submitted by either Party, and the Title Arbitrator may not award damages,
interest or penalties to either Party with respect to any matter. Seller and
Buyer shall each bear its own legal fees and other costs of presenting its case
to the Title Arbitrator. The costs and expenses of the Title Arbitrator shall be
borne 50% by Buyer and 50% by Seller. To the extent the award of the Title
Arbitrator with respect to any Title Defect Amount or Title Benefit Amount is
not taken into account as an adjustment to the Purchase Price pursuant to
Section 9.02, then within 10 days after the Title Arbitrator delivers written
notice to Buyer and Seller of his award with respect to a Title Dispute, and,
subject to Section 4.04(i), Buyer shall be entitled to withdraw from the Escrow
Account the amount, if any, so awarded by the Title Arbitrator to Buyer, with
respect to any Title Defect resolved in Buyer’s favor, and the balance of the
funds paid into the Escrow Account on account of such Title Defect shall be paid
to Seller. Nothing herein shall operate to cause Closing to be delayed on
account of any arbitration that may be conducted pursuant to this
Section 4.04(j), and, to the extent any adjustments are not agreed upon by the
Parties as of Closing, the Purchase Price shall not be adjusted therefor at
Closing and subsequent adjustments to the Purchase Price, if any, will be made
pursuant to Section 9.02 or this Section 4.04(j).

(k) Certain Expiring Leases.

(i) From and after the Execution Date until the earlier of Closing and the
termination of this Agreement, Seller shall use commercially reasonable efforts
(without incurring any costs or expenses owed to Third Parties) to assist Buyer
in Buyer’s identification of (A) any Lease set forth on Exhibit A – Part 1 that
will expire on or prior to June 30, 2017 without an option to extend or renew
such Lease beyond June 30, 2017 (in each case that are not held by production,
operations or force majeure in accordance with the terms of such Lease beyond
its primary term) and (B) any Lease set forth on Exhibit A – Part 1 that has
expired (each such Lease in (A) or (B), an “Expiring Lease”). On or prior to the
date that is five (5) Business Days following the Execution Date, Seller shall
notify Buyer

 

44



--------------------------------------------------------------------------------

in writing whether Seller intends to acquire a replacement lease covering the
lands covered by any Expiring Lease (each, a “Replacement Lease”) that has
expired as of the Execution Date or that will expire on or before the date that
is 45 days following the Execution Date. With respect to each Expiring Lease
that has not expired as of the Execution Date or that does not expire on or
before the date that is 45 days following the Execution Date, on or before the
date that is 45 days prior to the date on which the primary term for such
Expiring Lease expires, Seller shall notify Buyer in writing whether Seller
intends to acquire a Replacement Lease with respect to such Expiring Lease. With
respect to any Expiring Lease, if (A) Seller notifies Buyer that it does not
intend to acquire a Replacement Lease therefor, (B) Seller fails to timely
notify Buyer of its election to acquire a Replacement Lease therefor in
accordance with this Section 4.04(k)(i), or (C) Seller timely notifies Buyer of
its election to acquire a Replacement Lease therefor in accordance with this
Section 4.04(k)(i), but thereafter fails to acquire such Replacement Lease prior
to the date that is 30 days prior to the date on which the primary term for such
Expiring Lease expires (and Seller shall be required to notify Buyer of such
failure to acquire such Replacement Lease by such date), then, notwithstanding
anything in this Agreement to the contrary, Seller shall not have the right to
acquire such Replacement Lease and Buyer shall have the right, but not the
obligation, to acquire, at its own cost and expense, such Replacement Lease with
respect to such Expiring Lease, which, upon such acquisition by Buyer, shall
become the property of Buyer and Seller shall have no right with respect
thereto, regardless of whether the Closing occurs or this Agreement is
terminated prior to the Closing. The prohibition on Seller’s right to acquire
Replacement Leases as provided in this Section 4.04(k)(i) shall survive until
the date that is 18 months following the Closing Date. For the avoidance of
doubt, in the event this Agreement is terminated as provided hereunder, this
Section 4.04(k)(i) (other than with respect to Buyer’s rights regarding the
Replacement Leases acquired by Buyer pursuant to this Section 4.04(k)(i)) shall
terminate and have no further force and effect.

(ii) Notwithstanding anything in this Agreement to the contrary, with respect to
any Title Defect that causes clause (d) of the definition of Defensible Title
not to be satisfied, if such Title Defect is curable by the exercise of any
option to extend or renew or any other applicable extensions contained in the
applicable Lease and (A) if Seller has not provided notice to Buyer prior to or
as of the fifth (5th) Business Day following the date Buyer first notified
Seller of such Title Defect in a Title Defect notice pursuant to Section 4.04(a)
that Seller intends to attempt to cure such Title Defect during the Cure Period,
or (B) if Seller has provided notice to Buyer prior to or as of the fifth (5th)
Business Day following the date Buyer first notified Seller of such Title Defect
in a Title Defect notice pursuant to Section 4.04(a) that Seller intends to
attempt to cure such Title Defect during the Cure Period, but otherwise fails to
cure such Title Defect by the date that is fifteen (15) Business Days prior to
the deadline of extension or renewal under the applicable Lease (and Seller
shall notify Buyer of such failure to cure by such date), then Buyer shall have
the right, but not the obligation, to extend or renew the affected Lease, at its
own cost and expense, and if Buyer

 

45



--------------------------------------------------------------------------------

extends or renews such Lease, within 5 Business Days following such extension or
renewal, Seller shall assign to Buyer the affected Lease pursuant to an
instrument in substantially the same form as the Assignment, regardless of
whether the Closing occurs or this Agreement is terminated prior to the Closing.

(iii) Notwithstanding anything in this Agreement to the contrary, in the event
that Buyer, at its own cost and expense, acquires a Replacement Lease pursuant
to Section 4.04(k)(i) or extends or renews any affected Lease pursuant to
Section 4.04(k)(ii), as applicable, the applicable Title Defect that causes
clause (d) of the definition of Defensible Title not to be satisfied with
respect to such affected Lease shall not be deemed cured for purposes of this
Agreement and the remedy pursuant to Section 4.04(d)(i) shall apply to such
affected Lease; provided that the Title Defect Amount with respect to such Title
Defect shall be the Allocated Value of the applicable Lease, unless Seller has
the right to extend or renew such Lease, in which case, the Title Defect Amount
with respect to such Title Defect shall be the lesser of (A) the Allocated Value
of the applicable Lease and (B) the cost that is provided in such Lease to
extend or renew such Lease.

Section 4.05 Casualty or Condemnation Loss.

(a) Notwithstanding anything herein to the contrary, from and after the
Effective Time, if Closing occurs, Buyer shall assume all risk of loss with
respect to production of Hydrocarbons through normal depletion (including
watering out of any well, collapsed casing or sand infiltration of any well) and
the depreciation of Personal Property due to ordinary wear and tear, in each
case, with respect to the Assets, and Buyer shall not assert such matters as
Casualty Losses or Title Defects hereunder.

(b) If, after the Execution Date but prior to the Closing Date, any portion of
the Assets is damaged or destroyed by fire or other casualty or is taken in
condemnation or under right of eminent domain (each, a “Casualty Loss”), and the
Closing thereafter occurs, Seller, at Closing, shall pay to Buyer all sums
actually paid to Seller by Third Parties by reason of any Casualty Loss insofar
as with respect to the Assets and shall assign, transfer and set over to Buyer
or subrogate Buyer to all of Seller’s right, title and interest (if any) in
insurance claims, unpaid awards, and other rights against Third Parties
(excluding any Liabilities, other than insurance claims, of or against any
Seller Indemnitees) arising out of such Casualty Loss insofar as with respect to
the Assets; provided, however, that Seller shall reserve and retain (and Buyer
shall assign to Seller) all right, title, interest and claims against Third
Parties for the recovery of Seller’s costs and expenses incurred prior to
Closing in repairing such Casualty Loss and/or pursuing or asserting any such
insurance claims or other rights against Third Parties.

 

46



--------------------------------------------------------------------------------

Section 4.06 Preferential Purchase Rights. With respect to each Preferential
Purchase Right set forth in Schedule 6.01(o), not later than 10 Business Days
after the Execution Date (and, with respect to each Preferential Purchase Right
that is not set forth in Schedule 6.01(o) but is discovered by either Party
after the Execution Date and before the Closing Date, as soon as reasonably
practicable after the discovery thereof), Seller shall send to the holder of
each such Preferential Purchase Right a notice in material compliance with the
contractual provisions applicable to such Preferential Purchase Right.

(a) If, prior to the Closing, any holder of a Preferential Purchase Right
notifies Seller that it intends to consummate the purchase of the Asset to which
its Preferential Purchase Right applies or the time for exercising a
Preferential Purchase Right has not expired and such Preferential Purchase Right
has not been exercised or waived, then the Asset subject to such Preferential
Purchase Right shall be excluded from the Assets to be assigned to Buyer at
Closing (but only to the extent of the portion of such Asset affected by the
Preferential Purchase Right), and the Purchase Price shall be reduced by the
Allocated Value of the Asset (or portion thereof) so excluded. In such event,
Seller shall be entitled to all proceeds paid by any Person exercising a
Preferential Purchase Right prior to the Closing. If such holder of such
Preferential Purchase Right thereafter fails to consummate the purchase of the
Asset (or portion thereof) covered by such Preferential Purchase Right in
accordance with the terms thereof, the time for exercising such Preferential
Purchase Right has expired and such Preferential Purchase Right has not been
exercised, or if the Preferential Purchase Right has been waived, (A) Seller
shall so notify Buyer, (B) Buyer shall purchase, on or before 10 Business Days
following receipt of such notice, such Asset (or portion thereof) that was so
excluded from the Assets to be assigned to Buyer at Closing, under the terms of
this Agreement and for a price equal to the amount by which the Purchase Price
was reduced at Closing with respect to such excluded Asset (or portion thereof),
and (C) Seller shall assign to Buyer the Asset (or portion thereof) so excluded
at Closing pursuant to an instrument in substantially the same form as the
Assignment or Deed, as applicable.

(b) All Assets for which any applicable Preferential Purchase Right has been
waived, or as to which the period to exercise the applicable Preferential
Purchase Right has expired (and such Preferential Purchase Right has not been
exercised), in each case, prior to the Closing, shall be sold to Buyer at
Closing pursuant to the provisions of this Agreement.

Section 4.07 Consents to Assign. With respect to each Consent set forth in
Schedule 6.01(d), Seller, not later than 10 Business Days after the Execution
Date (and, with respect to each Consent that is not set forth in
Schedule 6.01(d) but is discovered by either Party after the Execution Date and
before the Closing Date, as soon as reasonably practicable after the discovery
thereof), shall send to the holder of each such Consent a notice in material
compliance with the contractual provisions applicable to such Consent seeking
such holder’s consent to the transactions contemplated hereby.

(a) If (A) Seller fails to obtain a Consent set forth in Schedule 6.01(d) (or
any Consent that is not set forth in Schedule 6.01(d) but is discovered by
either Party after the Execution Date and before the Closing Date) prior to the
Closing and the failure to obtain such Consent would cause (or give the lessor
or grantor the right to cause) (1) the assignment of the Assets affected thereby
to Buyer to be void or voidable, or (2) the termination of or the right to
terminate a Lease, Fee Mineral, Contract or right-of-way under the express terms
thereof or (B) a Consent requested by Seller is denied in writing, then, in each
case, the Asset (or portion thereof) affected by such

 

47



--------------------------------------------------------------------------------

un-obtained Consent shall be excluded from the Assets to be assigned to Buyer at
Closing, and the Purchase Price shall be reduced by the Allocated Value of such
Asset (or portion thereof) so excluded. In the event that any such Consent (with
respect to an Asset excluded pursuant to this Section 4.07(a)) that was not
obtained prior to the Closing Date is obtained within 120 days following the
Closing Date, then, within 10 Business Days after such Consent is obtained,
(x) Buyer shall purchase the Asset (or portion thereof) that was so excluded as
a result of such previously un-obtained Consent and pay to Seller the amount by
which the Purchase Price was reduced at Closing with respect to the Asset (or
portion thereof) so excluded and (y) Seller shall assign to Buyer the Asset (or
portion thereof) so excluded at Closing pursuant to an instrument in
substantially the same form as the Assignment or Deed, as applicable.

(b) If Seller fails to obtain a Consent set forth in Schedule 6.01(d) (or any
Consent that is not set forth in Schedule 6.01(d) but is discovered by either
Party after the Execution Date and before the Closing Date) prior to the Closing
and (A) the failure to obtain such Consent would not cause (or give the lessor
or grantor the right to cause) (1) the assignment of the Asset (or portion
thereof) affected thereby to Buyer to be void or voidable, or (2) the
termination of or the right to terminate a Lease, Fee Mineral, Contract or
right-of-way under the express terms thereof and (B) such Consent requested by
Seller is not denied in writing by the holder thereof, then the Asset (or
portion thereof) subject to such un-obtained Consent shall nevertheless be
assigned by Seller to Buyer at Closing as part of the Assets and Buyer shall
have no claim against, and Seller shall have no Liability for, the failure to
obtain such Consent.

(c) Prior to the Closing Date, Seller shall use its commercially reasonable
efforts, with reasonable assistance from Buyer, to obtain all Consents listed in
Schedule 6.01(d) (and any Consent that is not set forth in Schedule 6.01(d) but
is discovered by either Party after the Execution Date and before the Closing
Date); provided, however, that neither Party shall be required to incur any
Liability or pay any money in order to obtain any such Consent. Subject to the
foregoing, Buyer agrees to provide Seller with any information or documentation
that may be reasonably requested by Seller and/or the Third Party holder(s) of
such Consents in order to facilitate the process of obtaining such Consents.

(d) Notwithstanding anything herein to the contrary, if the entry of a Sale
Order eliminates the need for any Consent of the type described in Section
4.07(a) to be obtained pursuant to this Section 4.07, then Seller shall not be
required to obtain such Consent.

ARTICLE V

ENVIRONMENTAL

Section 5.01 Environmental Defects.

(a) Assertions of Environmental Defects. Buyer shall have the right, but not the
obligation, to deliver claim notices to Seller meeting the requirements of this
Section 5.01(a) (collectively the “Environmental Defect Notices” and,
individually, an

 

48



--------------------------------------------------------------------------------

“Environmental Defect Notice”) not later than the Environmental Defect Claim
Date setting forth any matters which, in Buyer’s reasonable opinion, constitute
Environmental Defects and which Buyer intends to assert as Environmental Defects
pursuant to this Section 5.01(a). For all purposes of this Agreement, except
with respect to Buyer’s remedies under Section 12.04(a) with respect to Seller’s
breach of the representations and warranties contained in Section 6.01(cc) and
subject to Seller’s indemnification obligations in Section 12.04(b) for the
matters under items (ii), (vi) and/or (xi)(b) in the definition of Designated
Liabilities and Buyer’s termination rights pursuant to Section 8.02(e), Buyer
shall be deemed to have waived, and Seller shall have no liability for, any
Environmental Defect which Buyer fails to assert as an Environmental Defect by a
properly delivered Environmental Defect Notice received by Seller on or before
the Environmental Defect Claim Date. To be effective, each Environmental Defect
Notice shall be in writing and shall include (i) a description of the matter
constituting the alleged Environmental Defect (including the applicable
Environmental Law violated or requiring Remediation thereby) and the Asset
affected by such alleged Environmental Defect, (ii) the Allocated Value of the
Asset (or portions thereof) affected by such alleged Environmental Condition,
(iii) supporting documents (available to Buyer) or a sufficient description
reasonably necessary for Seller to verify the existence of such alleged
Environmental Condition, and (iv) a calculation of the Remediation Amount
(itemized in reasonable detail) that Buyer asserts is attributable to such
alleged Environmental Defect. Buyer’s calculation of the Remediation Amount
included in the Environmental Defect Notice must describe in reasonable detail
the Remediation proposed for the alleged Environmental Condition that gives rise
to the asserted Environmental Defect and reasonably identify all material
assumptions used by Buyer in calculating the Remediation Amount, including the
standards that Buyer asserts must be met to comply with Environmental Laws. To
give Seller an opportunity to commence reviewing and curing Environmental
Defects but without prejudice to Buyer’s rights to raise Environmental Defects
prior to or on the Environmental Defect Claim Date, Buyer agrees to use
reasonable efforts to give Seller, on or before the end of each calendar week
prior to the Environmental Defect Claim Date, written notice of all alleged
Environmental Defects discovered by Buyer during the preceding calendar week,
which notice may be preliminary in nature and supplemented prior to the
Environmental Defect Claim Date; provided that the failure to provide any such
preliminary notice shall not affect Buyer’s right to assert Environmental
Defects at any time not later than the Environmental Defect Claim Date.

(b) Seller’s Right to Cure. Seller shall have the right, but not the obligation,
to attempt, at its sole cost, to cure any alleged Environmental Defects of which
it has been advised by Buyer at any time on or before the expiration of the Cure
Period. During the period of time from Closing to the expiration of the Cure
Period, Buyer agrees to afford Seller and its officers, employees and other
authorized representatives reasonable access, during normal business hours, to
the Assets and all Files in Buyer’s or any of its Affiliates’ possession in
order to facilitate Seller’s attempt to cure any such Environmental
Defects. Subject to Section 4.04(c)(ii), no reduction shall be made to the
Purchase Price with respect to any Environmental Defect properly asserted in
good faith prior to the Environmental Defect Claim Date for which (A) Seller has
provided notice to Buyer prior to or as of the fifth (5th) Business Day
following the

 

49



--------------------------------------------------------------------------------

Environmental Defect Claim Date that Seller intends to attempt to cure the
asserted Environmental Defect during the Cure Period or (B) Seller has provided
notice to Buyer prior to or as of the fifth (5th) Business Day following the
Environmental Defect Claim Date that Seller disputes the existence, in whole or
in part, which notice shall include a description of the matters in dispute, and
the Assets affected by such Environmental Defect shall be conveyed to Buyer at
Closing. An election by Seller to attempt to cure an Environmental Defect shall
be without prejudice to its rights under Section 5.01(f) and shall not
constitute an admission against interest or a waiver of Seller’s right to
dispute the existence, nature or value of, or cost to cure, the alleged
Environmental Defect. To the extent that Seller elects to cure the alleged
Environmental Defect after the Closing Date, Seller acknowledges that any entry
into Buyer’s offices or onto the Assets in connection with such cure shall be at
Seller’s sole risk, cost and expense, and, subject to the terms hereof, that
none of the Buyer Indemnitees shall be liable in any way for any injury, loss or
damage arising out of such entry that may occur to Seller or any of Seller’s
representatives pursuant to this Agreement. Seller hereby fully waives and
releases any and all Liabilities against all of the Buyer Indemnitees for any
injury, death, loss or damage to any of Seller’s representatives or their
property in connection with Seller’s activities, EVEN IF SUCH LIABILITIES ARISE
OUT OF OR RESULT FROM, IN WHOLE OR IN PART, THE SOLE, ACTIVE, PASSIVE,
CONCURRENT OR COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF, OR THE
VIOLATION OF LAW BY, ANY BUYER INDEMNITEE, EXCEPTING ONLY LIABILITIES ACTUALLY
RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY BUYER
INDEMNITEE. During all periods in the Cure Period or such later period as may be
required pursuant to Section 5.03 that Seller and/or any Seller Indemnitee
(including Seller’s environmental consulting or engineering firm) are on the
Assets with respect to Seller’s attempt to cure any Environmental Defect and
perform its obligations under Section 5.03 and/or Section 7.13, Seller shall
maintain, at its sole cost and expense, and with insurers reasonably
satisfactory to Buyer, policies of insurance of the types and in the amounts
reasonably requested by Buyer. Upon request by Buyer, Seller shall provide
evidence of such insurance to Buyer prior to entering the Assets.

(c) Remedies for Environmental Defects. Subject to Buyer’s continuing right to
waive the existence of an Environmental Defect and/or the Remediation Amount
asserted with respect thereto, and subject to Seller’s right to cure pursuant to
Section 5.01(b) and the rights of the Parties pursuant to Section 11.01(e), to
the extent that any Environmental Defect timely asserted by Buyer in accordance
with Section 5.01(a) is not waived in writing by Buyer or cured prior to the
Closing or the expiration of the Cure Period, as applicable, Seller shall, at
its sole option, elect to:

(i) concede the existence of the Environmental Defect and, subject to the
Individual Environmental Threshold and the Aggregate Deductible, reduce the
Purchase Price by the Remediation Amount; provided, if, at the Closing Date,
Seller has not cured the Environmental Defect, but elects to cure such
Environmental Defect during the Cure Period, the Parties shall instruct Escrow
Agent to hold and, as applicable, disburse the Defect Escrow Amount to Seller in
accordance with the provisions of Section 4.04(c);

 

50



--------------------------------------------------------------------------------

(ii) if the aggregate Remediation Amounts attributable to the Environmental
Defects upon a single Asset exceed the Allocated Value of such Asset, retain
such Asset, in which event the Purchase Price shall be reduced by an amount
equal to the Allocated Value of such Asset; or

(iii) if applicable, terminate this Agreement pursuant to Section 11.01(e).

If Seller elects the option set forth in clause (i) above, Buyer shall be deemed
to have assumed responsibility for all of the costs and expenses attributable to
the Remediation of the Environmental Condition attributable to such
Environmental Defect and for all Liabilities with respect thereto and Buyer’s
obligations with respect to the foregoing shall be deemed to constitute part of
the Assumed Obligations.

Subject to Buyer’s continuing right to waive the existence of an Environmental
Defect and/or the Remediation Amount asserted with respect thereto, and subject
to Seller’s right to cure pursuant to Section 5.01(b), Buyer shall have the
right to elect to exclude an Asset with respect to which (i) Buyer has asserted
one or more Environmental Defects and (ii) the aggregate Remediation Amounts for
Environmental Defects affecting such Asset exceed the Allocated Value of such
Asset, in which event Seller shall retain such Asset and the Purchase Price
shall be reduced by an amount equal to the Allocated Value of such Asset (a
“Buyer Exclusion Election”); provided that Buyer may exercise a maximum of two
(2) Buyer Exclusion Elections.

(d) Exclusive Remedy. For all purposes of this Agreement, except (i) with
respect to Buyer’s remedies under Section 12.04(a) with respect to Seller’s
breach of the representations and warranties contained in Section 6.01(cc), (ii)
for Buyer’s rights to terminate this Agreement pursuant to Section 11.01(e) and
(iii) Seller’s indemnification obligations in Section 12.04(b) for the matters
under items (ii), (vi) and/or (xi)(b) in the definition of Designated
Liabilities, the provisions set forth in Section 5.01(c) shall be the exclusive
right and remedy of Buyer with respect to any Environmental Defect with respect
to any Asset or other environmental matter.

(e) Environmental Deductibles. Notwithstanding anything herein to the contrary,
(i) in no event shall there be any adjustment to the Purchase Price or other
remedies provided by Seller for any individual Environmental Defect for which
the Remediation Amount does not exceed $100,000 (the “Individual Environmental
Threshold”); and (ii) in no event shall there be any adjustment to the Purchase
Price or other remedies provided by Seller for any Environmental Defect for
which the Remediation Amount exceeds the Individual Environmental Threshold
unless (A) the amount of the sum of (1) the aggregate Remediation Amounts of all
such Environmental Defects that exceed the Individual Environmental Threshold
plus (2) the aggregate Title Defect Amounts of all Title Defects that exceed the
Individual Title Defect Threshold (but excluding any Title Defect Amounts
attributable to Title Defects cured by Seller and reduced by all Title Benefit
Amounts that exceed the Individual

 

51



--------------------------------------------------------------------------------

Title Defect Threshold), exceeds (B) the Aggregate Deductible, after which point
Buyer shall be entitled to adjustments to the Purchase Price or other applicable
remedies available hereunder, but only with respect to the amount by which the
aggregate amount of such Remediation Amounts and Title Defect Amounts exceeds
the Aggregate Deductible.

(f) Environmental Dispute Resolution. Seller and Buyer shall attempt to agree on
(i) all Environmental Defects and Remediation Amounts prior to Closing or the
last day of the Cure Period, as applicable, and (ii) the adequacy of any attempt
by Seller to cure any asserted Environmental Defect during the Cure Period
(items (i) and (ii), collectively, the “Disputed Environmental Matters”). If
Seller and Buyer are unable to agree by Closing (or by the end of the Cure
Period if Seller elects to attempt to cure an asserted Environmental Defect
after Closing), the Disputed Environmental Matters shall be exclusively and
finally resolved by arbitration pursuant to this Section 5.01(f). There shall be
a single arbitrator, who shall be a licensed and certified professional engineer
with at least ten years’ experience in environmental matters involving oil and
gas producing properties in the state in which the affected Assets are located,
as selected by the mutual agreement of Buyer and Seller within ten (10) Business
Days after the Closing Date or the end of the Cure Period, as applicable (the
“Environmental Arbitrator”). If the Parties do not mutually agree upon the
Environmental Arbitrator in accordance with this Section 5.01(f), the Houston,
Texas office of the AAA shall appoint such Environmental Arbitrator under such
conditions as the AAA in its sole discretion deems necessary or advisable. The
place of arbitration shall be Houston, Texas, and the arbitration shall be
conducted in accordance with the AAA Rules, to the extent such rules do not
conflict with the terms of this Section 5.01(f). The Environmental Arbitrator’s
determination shall be made within 30 days after submission of the matters in
dispute and shall be final and binding upon both Parties, without right of
appeal. In making his determination, the Environmental Arbitrator shall be bound
by the rules set forth in this Section 5.01 and, subject to the foregoing, may
consider such other matters as in the opinion of the Environmental Arbitrator
are necessary or helpful to make a proper determination. The Environmental
Arbitrator, however, may not award Buyer a greater Remediation Amount than the
Remediation Amount claimed by Buyer in its applicable Environmental Defect
Notice. The Environmental Arbitrator shall act as an expert for the limited
purpose of determining the specific Disputed Environmental Matters submitted by
either Party and may not award damages, interest or penalties to either Party
with respect to any matter. Seller and Buyer shall each bear its own legal fees
and other costs of presenting its case to the Environmental Arbitrator. The
costs and expenses of the Environmental Arbitrator shall be borne 50% by Buyer
and 50% by Seller. To the extent that the award of the decision regarding an
Remediation Amount is not taken into account as an adjustment to the Purchase
Price pursuant to Section 9.02, then within 10 Business Days after the decision
as to any Remediation Amount, and, subject to Section 5.01(e), Buyer shall be
entitled to withdraw from the Escrow Account the amount, if any, so awarded by
this process to Buyer, with respect to any Environmental Defect resolved in
Buyer’s favor, and the balance of the funds paid into the Escrow Account shall
be paid to Seller. Nothing herein shall operate to cause Closing to be delayed
on account of any arbitration conducted pursuant to this Section 5.01(f), and,
to the extent any

 

52



--------------------------------------------------------------------------------

adjustments are not agreed upon by the Parties as of Closing, the Purchase Price
shall not be adjusted therefor at Closing and subsequent adjustments to the
Purchase Price, if any, will be made pursuant to Section 9.02 or this
Section 5.01(f).

Section 5.02 NORM, Asbestos, Wastes and Other Substances. Buyer acknowledges
that the Assets have been used for exploration, development, and production of
oil and gas and that there may be petroleum, produced water, wastes, or other
substances or materials located in, on or under the Assets or associated with
the Assets. Equipment and sites included in the Assets may contain asbestos,
NORM or other Hazardous Substances. NORM may affix or attach itself to the
inside of wells, materials, and equipment as scale, or in other forms. The
wells, materials, and equipment located on the Assets or included in the Assets
may contain asbestos, NORM and other wastes or Hazardous Substances. NORM
containing material and/or other wastes or Hazardous Substances may have come in
contact with various environmental media, including water, soils or
sediment. Special procedures may be required for the assessment, remediation,
removal, transportation, or disposal of any affected environmental media,
wastes, asbestos, NORM and other Hazardous Substances from the
Assets. Notwithstanding anything herein to the contrary, Buyer shall not be
permitted to claim any Environmental Defect on the account of the presence of
NORM or asbestos-containing materials that are non-friable, unless and only to
the extent such presence of NORM or asbestos-containing materials that are
non-friable constitutes an Environmental Condition resulting in a violation of
Environmental Laws.

Section 5.03 Seller Access Rights. Buyer hereby grants to Seller, and subject to
the Access Agreement Seller’s Affiliates (and their respective representatives),
access to the Identified Sites for the purposes of conducting Remediation with
respect to the Identified Site Matters and the Designated Environmental Matters
in accordance with Law and pursuant to the provisions of the Access Agreement.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Section 6.01 Representations and Warranties of Seller. Subject to the matters
specifically listed or disclosed in the Schedules, Seller represents and
warrants to Buyer, as follows:

(a) Organization. Seller is duly formed, validly existing and in good standing
under the Laws of the jurisdiction of its formation.

(b) Qualification. Seller is duly qualified to do business and is in good
standing in each jurisdiction in which the nature of its business as now
conducted makes such qualification necessary. 

(c) Authorization. The execution and delivery by Seller of this Agreement and
the performance of its obligations hereunder have been duly and validly
authorized by all requisite action by Seller’s governing body and under its
organizational documents.

(d) Consents. Other than (i) as set forth on Schedule 6.01(d), and
(ii) Customary Post-Closing Consents, Seller or its Affiliates are not required
to

 

53



--------------------------------------------------------------------------------

(A) give any notice to, make any filing with or obtain any authorization,
consent or approval from any Governmental Authority or (B) obtain any consent
from any other Third Party (in each case) in order for Seller to consummate the
transactions contemplated by this Agreement (each, a “Consent”).

(e) Enforceability. This Agreement and all of the other documents or instruments
required to be executed and delivered by Seller at Closing have been, or at
Closing will be, duly executed and delivered by Seller, and (assuming the due
authorization, execution and delivery hereof and thereof by Buyer) constitute
the valid and legally binding obligations of Seller, enforceable in accordance
with their terms and conditions except insofar as the enforceability thereof may
be limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or other similar Laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether such principles are considered in a proceeding at law or in equity.

(f) Noncontravention. Except as described on Schedule 6.01(f), and assuming
(i) compliance with all consent requirements and preferential rights to purchase
or similar rights applicable to the transactions contemplated hereby and
(ii) the release at the Closing of the mortgages and security interests upon the
Assets securing Seller’s and/or its Affiliates’ credit facilities or other
indebtedness for borrowed money, neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby by
Seller will violate or breach, in any material respect, the terms of, cause a
default, in any material respect, under, result in acceleration of, create in
any party the right to accelerate, terminate, modify or cancel this
Agreement: (A) any applicable Law, (B) the organizational documents of Seller,
or (C) any Material Contract.

(g) Disputes. Except for the matters described on Schedule 6.01(g), as of the
Execution Date, there are no Proceedings (to Seller’s Knowledge with respect to
investigations) pending or, to Seller’s Knowledge, threatened in writing against
(i) Seller or any Affiliate of Seller that are attributable to, or would affect,
Seller’s ownership or operation of the Assets or that would materially affect
the ability of Seller to consummate the transactions contemplated by this
Agreement or (ii) the Assets.

(h) Brokers’ Fees. Seller has no Liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement for which Buyer or any Affiliate of Buyer will be
liable or obligated.

(i) Taxes. Except as described on Schedule 6.01(i),

(i) (A) all Asset Taxes that have become due and payable have been duly and
timely paid; (B) all Tax Returns with respect to Asset Taxes required to be
filed have been duly and timely filed; and (C) all such Tax Returns are true,
correct and complete in all material respects;

 

54



--------------------------------------------------------------------------------

(ii) no audit, litigation or other proceeding with respect to Asset Taxes has
been commenced or is presently pending, and Seller has not received written
notice of any pending claim against it (which remains outstanding) from any
applicable Governmental Authority for assessment of Asset Taxes and, to Seller’s
Knowledge, no such claim has been threatened;

(iii) there are no Encumbrances on any of the Assets attributable to Taxes
(other than statutory liens for Taxes that are not yet due and payable); and

(iv) none of the Assets is subject to any tax partnership agreement or is
otherwise treated, or required to be treated, as held in an arrangement
requiring a partnership income Tax Return to be filed under Subchapter K of
Chapter 1 of Subtitle A of the Code.

Notwithstanding any other provision in this Agreement, the representations and
warranties in this Section 6.01(i) are the only representations and warranties
in this Agreement with respect to Tax matters.

(j) Burdens. Except as described on Schedule 6.01(j), all Burdens owed by Seller
with respect to the Assets operated by Seller (and to Seller’s Knowledge, with
respect to the Assets operated by a Third Party) have been paid (other than
royalties held in escrow or suspense accounts) in all material respects.

(k) Hydrocarbon Sales. Except as described on Schedule 6.01(k), Seller is not
obligated by virtue of a production payment or any other arrangement, other than
gas balancing arrangements, to deliver Hydrocarbons or deliver proceeds from the
sale thereof, produced from the Assets at some future time without then or
thereafter receiving full payment for the production commensurate with Seller’s
ownership in and to the Assets at or after the time of delivery.

(l) Compliance with Laws. Except as described on Schedule 6.01(l):

(i) all material filings and notices relating to the Assets, or the ownership or
operation thereof, required to be made by Seller with all applicable state and
federal agencies have been made by or on behalf of Seller, or if Seller or its
Affiliates are not the operator thereof, if required to be made by any Third
Party operator, to the Knowledge of Seller, have been made by or on behalf of
such operator. Seller is not, and to the Knowledge of Seller, no Third Party
operator of the Assets is, in material violation of any Law with respect to the
Assets. Seller has not received any unresolved written notice of any such
violation. Notwithstanding the foregoing, Seller makes no representation or
warranty in this Section 6.01(l) with respect to any matters relating to the
environment or Environmental Law, which representations and warranties are set
forth in Section 6.01(cc).

(ii) Seller holds or if Seller is not the operator thereof, to the Knowledge of
Seller, the applicable Third Party operator holds, all of the material Permits
necessary for the operation of the Assets as currently conducted. There

 

55



--------------------------------------------------------------------------------

are no Proceedings pending or, to the Knowledge of Seller, threatened that are
reasonably expected to result in the revocation, cancellation, suspension or
modification of the Permits.

(m) Contracts. Exhibit A – Part 4 is a true and complete list of all Material
Contracts as of the Execution Date. Except as expressly set forth on
Schedule 6.01(m), (i) each Material Contract is a valid and binding agreement of
Seller or any Affiliate of Seller that is a party thereto, enforceable in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, or other laws affecting creditors’ rights generally or equitable
principles; (ii) Seller or any Affiliate of Seller that is a party thereto has
performed in all material respects, and to the Knowledge of Seller, every other
party has performed in all material respects, each material term, covenant and
condition of each of the Material Contracts that is to be performed by Seller or
such other party at or before the Execution Date; (iii) no event has occurred
that would, with the passage of time or compliance with any applicable notice
requirements or both, constitute a material breach or default by Seller or its
Affiliates, or to Seller’s Knowledge, any other party, under any of the Material
Contracts and Seller and its Affiliates have not received any written notice
alleging any material breach by Seller or its Affiliates of such Material
Contracts that has not been previously cured or otherwise resolved; (iv) Seller
does not intend, and, as of the Execution Date, has not received written notice
that any other party to a Material Contract intends, to cancel or terminate such
Material Contract; and (v) to Seller’s Knowledge, each Material Contract is in
full force and effect in all material respects.

(n) AFEs. Schedule 6.01(n) contains a true and correct list as of the Execution
Date of all outstanding material authorities for expenditures (collectively,
“AFEs”) relating to the Assets that have been received by Seller or proposed or
generated by Seller. For the purposes of this Section 6.01(n), an AFE shall be
deemed material if, net to Seller’s interest, such AFE exceeds $75,000 and such
AFE is (or was as of the Execution Date) valid and outstanding.

(o) Preferential Purchase Rights. Other than as set forth on Schedule 6.01(o),
there are no preferential rights to purchase, rights of first refusal or similar
rights that are applicable to the transfer of the Assets in connection with the
transactions contemplated hereby (“Preferential Purchase Rights”).

(p) Imbalances. Except as set forth on Schedule 6.01(p), there are no material
Imbalances associated with the Assets as of the Effective Time.

(q) Payout Balances. Schedule 6.01(q) contains a true and correct list of the
estimated status of any “payout” balance, as of the dates shown in such
Schedule, for (i) each Property operated by Seller or its Affiliates that is
subject to a reversion or other adjustment at some level of cost recovery or
payout, and (ii) to Seller’s Knowledge, each Property operated by a Third Party
operator that is subject to a reversion or other adjustment at some level of
cost recovery or payout.

 

56



--------------------------------------------------------------------------------

(r) Plugging and Abandonment. As of the Execution Date:

(i) there are no Wells operated by Seller or its Affiliates, and to Seller’s
Knowledge, no Wells operated by any Third Party operator, that Seller has
received an order from any Governmental Authority or is under the obligation
under a Contract requiring that such Well be plugged and abandoned;

(ii) except as set forth in Schedule 6.01(r)(Part 1), there are no Wells
operated by Seller or its Affiliates, and to Seller’s Knowledge, no Wells
operated by any Third Party operator, that were producing as of the Effective
Time, but that as of the Execution Date are shut in and have been for more than
30 days, or temporarily abandoned; and

(iii) except as set forth in Schedule 6.01(r)(Part 2), there are no Wells that
have been plugged and abandoned by Seller or its Affiliates, and to Seller’s
Knowledge, no wells that have been plugged and abandoned by any Third Party, in
each case that have not been plugged in accordance with all applicable
requirements of each Governmental Authority having jurisdiction over the Assets.

(s) Calls. Except for (i) the settlement of Imbalances, (ii) rights of purchase
of purchasers of production or service providers under those Material Contracts
specifically set forth on Schedule 6.01(s), (iii) rights of a lessor to take
Hydrocarbons in-kind pursuant to the terms of any Lease, or (iv) as set forth on
Schedule 6.01(s), Seller has not granted to any Person any call upon, option to
purchase, or similar rights with respect to any portion of the production from
the Assets operated by Seller.

(t) Non-Consent Operations. As of the Execution Date, Seller has not made an
election not to participate in any operation or activity proposed to Seller with
respect to the Properties which could result in any of Seller’s interest in such
Properties becoming subject to a penalty or forfeiture as a result of such
election by Seller not to participate in such operation or activity.

(u) Revenues. Except as set forth on Schedule 6.01(u), Seller is receiving all
revenues attributable to sales of Hydrocarbon production from the Assets in the
ordinary course of business without suspense.

(v) Current Bonds. Schedule 6.01(v) lists all surety bonds, letters of credit,
guarantees and other similar instruments maintained by Seller or any of its
Affiliates with respect to the Assets, other than those relating to any Debt
Contracts.

(w) Suspense Funds. Except as set forth on Schedule 6.01(w), as of the Effective
Time, Seller does not hold any Suspense Funds with respect to any of the Assets.

(x) Condemnation. Except as set forth on Schedule 6.01(x), as of the Execution
Date, there are no pending, or to the Knowledge of Seller, threatened
condemnation actions or actions for taking under right of eminent domain with
respect to the Assets.

(y) Bankruptcy. There is no pending or, to Seller’s Knowledge, threatened action
for the dissolution, liquidation, or insolvency of Seller.

 

57



--------------------------------------------------------------------------------

(z) [Intentionally Omitted].

(aa) Liens. Except for Permitted Encumbrances, Seller owns the Assets free and
clear of all Encumbrances securing any indebtedness with respect to borrowed
money of Seller or any Affiliate of Seller.

(bb) Offset Obligations. Except as set forth in Schedule 6.01(bb), other than
any continuous drilling obligation that may be set forth in a Lease, to Seller’s
Knowledge, Seller is not under (A) any current obligation to drill an offset
well pursuant to any offset drilling obligations with respect to the Assets
operated by Seller or its Affiliates or (B) any obligation to pay compensatory
royalties resulting from any such offset drilling obligations.

(cc) Environmental Matters. Except as described on Schedule 6.01(cc) and except
for the EPA Consent Agreements and Final Orders and the EPA Administrative
Orders, as of the Execution Date, (i) Seller has not received any written notice
of material violation of any Environmental Laws relating to the Assets where
such violation has not been previously cured or otherwise resolved to the
satisfaction of the relevant Governmental Authority; (ii) there are no
outstanding Proceedings (to Seller’s Knowledge with respect to investigations)
by any Governmental Authority involving the Assets or Seller’s operation of the
Assets (in each case) that relates to compliance with Environmental Laws; and
(iii) to Seller’s Knowledge, as of the Execution Date, there is no material
uncured violation of any Environmental Law relating to the Assets. This Section
6.01(cc) is the sole and exclusive representation by Seller or its Affiliates
with respect to any Environmental Law or environmental matter.

(dd) Timely Payment of Certain Obligations. Except as set forth on Schedule
6.01(dd), to Seller’s Knowledge, there are no expenses of Seller accrued prior
to the Effective Time, that are payable by Seller, to vendors, carriers,
warehousemen, repairmen, mechanics, workmen or other contractors incident to the
construction on or improvement of any Property that have not been timely paid.

(ee) Affiliate Ownership. Except as set forth on Schedule 6.01(ee), no Affiliate
of Seller (other than Seller) owns or holds title to any of the Assets.

(ff) Gathering Systems.

(i) Subject to Permitted Encumbrances, Seller has good and valid title to 100%
of the Gathering System free and clear from all Encumbrances.

(ii) Subject to Permitted Encumbrances, Seller has good and indefeasible title
to all of the Gathering System Easements free and clear from all
Encumbrances. Such Gathering System Easements, together with rights held by
Seller in connection with its ownership of the Leases and Fee Minerals, cover
the entire length of the Gathering System without any gaps in coverage.

 

58



--------------------------------------------------------------------------------

(gg) Marketing Efforts. Prior to the Execution Date, Seller conducted a
diligent, arms-length and good faith marketing and sale process with the
assistance and advice of a nationally recognized and independent financial
advisory firm with expertise in marketing and selling assets such as the Assets,
to market and sell the Assets to potential Third Party buyers in an effort to
maximize the value of the Assets all as appropriate under the totality of the
circumstances. Under the totality of the circumstances, the Purchase Price is
the best total value obtained through the marketing and sale process. Based upon
the marketing and sale process and under the totality of the circumstances,
Seller believes that the Purchase Price is the fair market value, reasonably
equivalent value, fair value, and fair saleable value (as those terms,
standards, and concepts of value are used in the Bankruptcy Code or other
applicable federal and state Law) for the Assets.

(hh) Good Faith. This Agreement has been proposed, negotiated, and entered into
by Seller and Buyer on a good faith and an arms-length basis. Buyer is not an
Affiliate of Seller or any of Seller’s Affiliates, Buyer has no control or undue
influence over Seller, and this Agreement and the transfer and sale of the
Assets contemplated hereunder have been negotiated and will be consummated with
procedural and substantive fairness as to all decision making processes and
requirements, as well as to the value obtained by Seller under this Agreement,
in each case, as evidenced by the Purchase Price.

(ii) Proceeds. The proceeds to be received by Seller from the transfer and sale
of the Assets pursuant to this Agreement shall be applied pursuant to the Plan
or as otherwise ordered by the Bankruptcy Court.

Section 6.02 Representations and Warranties of Buyer. Buyer represents and
warrants to Seller as follows:

(a) Organization. Buyer is a limited liability company duly organized, validly
existing and in good standing under the Laws of Texas.

(b) Qualification. Buyer is duly qualified to do business and is in good
standing in each jurisdiction in which the nature of its business as now
conducted makes such qualification necessary.

(c) Authorization / Consents. The execution and delivery by Buyer of this
Agreement and the performance of its obligations hereunder have been duly and
validly authorized by all requisite action by Buyer’s governing body and under
its organizational documents. Buyer is not required to give any notice to, make
any filing with or obtain any authorization, consent, or approval from any
Governmental Authority or, except as set out in Schedule 6.02(c) hereto, any
Third Party in order for Buyer to consummate the transactions contemplated by
this Agreement.

(d) Enforceability. This Agreement has been duly executed and delivered by Buyer
and constitutes the valid and legally binding obligation of Buyer, enforceable
in accordance with its terms and conditions, except insofar as the
enforceability thereof

 

59



--------------------------------------------------------------------------------

may be limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or other similar Laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether such principles are considered in a proceeding at Law or in equity.

(e) Noncontravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby by Buyer will
violate or breach, in any material respect, the terms of, cause a default under,
result in acceleration of, create in any party the right to accelerate,
terminate, modify or cancel this Agreement or require any notice under: (i) any
applicable Law, (ii) the organizational documents of Buyer, or (iii) any
material contract of Buyer.

(f) Disputes. There are no Proceedings pending or, to Buyer’s Knowledge,
threatened in writing against Buyer or any Affiliate of Buyer that would
materially hinder or impede the consummation by Buyer of the transactions
contemplated by this Agreement.

(g) Brokers’ Fees. Buyer has no Liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement for which Seller or any Affiliate of Seller will
be liable or obligated.

(h) Financing. Buyer has sufficient cash, available lines of credit or other
sources of available funds (in United States dollars) to enable Buyer to pay the
Purchase Price to Seller at the Closing.

(i) Investment. Buyer is an experienced and knowledgeable investor in the oil
and gas business. Prior to entering into this Agreement, except for the
representations and warranties of Seller in Section 6.01 or in any certificate
furnished by or on behalf of Seller in connection with this Agreement, the
Special Warranty as set forth in the Assignments and the Deeds and the other
express provisions of this Agreement, Buyer was advised by and has relied solely
on its own legal, tax and other professional counsel concerning this Agreement,
the Assets and the value thereof. In making the decision to enter into this
Agreement and consummate the transactions contemplated hereby, other than the
representations and warranties of Seller in Section 6.01 or in any certificate
furnished by or on behalf of Seller in connection with this Agreement, the
Special Warranty as set forth in the Assignments and the Deeds and the other
express provisions of this Agreement, Buyer has relied solely on the basis of
its own independent valuation and due diligence investigation of the Assets.

(j) Accredited Investor. Buyer is an “accredited investor,” as such term is
defined in Regulation D of the Securities Act of 1933, as amended. Buyer is
acquiring the Assets for its own account and not for distribution or resale in
any manner that would violate any state or federal securities Law.

 

60



--------------------------------------------------------------------------------

ARTICLE VII

CERTAIN COVENANTS

Section 7.01 Access.

(a) From and after the Execution Date and up to and including the Environmental
Defect Claim Date (or earlier termination of this Agreement pursuant to the
terms herein) but subject to the other provisions of this Section 7.01 and
obtaining any required consents of Third Parties, including Third Party
operators of the Assets (which consents Seller shall request and use
commercially reasonable efforts to obtain if requested to do so by Buyer but
with respect to which Seller shall not be obligated to expend any monies),
Seller shall afford to Buyer and its authorized representatives (“Buyer’s
Representatives”) reasonable access, during normal business hours, to Seller’s
and its Affiliates’ employees, the Assets and all Files in Seller’s possession
at such time to the extent necessary to conduct the title or environmental
review described in Article IV and Article V. All investigations and due
diligence conducted by Buyer or any Buyer’s Representative shall be conducted at
Buyer’s sole cost, risk and expense and any conclusions made from any
examination done by Buyer or any Buyer’s Representative shall result from
Buyer’s own independent review and judgment.

(b) From the Execution Date to the Environmental Defect Claim Date, Buyer’s
inspection right with respect to the Environmental Condition of the Assets shall
be limited to undertake a Phase I Environmental Site Assessment of the Assets
conducted by a reputable environmental consulting or engineering firm approved
in advance in writing by Seller (which approval shall not be unreasonably
withheld) and may include only visual inspections and record reviews relating to
the Assets. In conducting such inspection, Buyer shall not operate any equipment
or conduct any testing or sampling of soil, groundwater or other materials
(including any testing or sampling for Hazardous Substances, Hydrocarbons or
NORM). Seller or Seller’s designee shall have the right to be present during any
stage of the assessment. Buyer shall give Seller reasonable prior written notice
before gaining physical access to any of the Assets, and Seller or its designee
shall have the right but not the obligation to accompany Buyer and Buyer’s
Representatives whenever Buyer and/or Buyer’s Representative gain physical
access to any Property. Notwithstanding anything contained herein to the
contrary, Buyer shall not have access to, and shall not be permitted to conduct
any inspections (including any Phase I Environmental Site Assessment) with
respect to, any Property with respect to which Seller does not have the
authority to grant access for such due diligence; provided that Seller shall
request access rights from Third Parties for Buyer to conduct such inspections
(including any Phase I Environmental Site Assessment) with respect to, such
Property. If the Phase I Environmental Site Assessment reasonably recommends
that any Phase II environmental examination or investigation be conducted on any
of the Properties in order to determine the existence and/or magnitude of an
Environmental Defect, Buyer shall furnish to Seller for its consideration a
proposed scope of such Phase II examination or investigation based on such
recommendation, including a reasonable description of such examination or
investigation and a description of the approximate locations of any sampling to
be conducted. Seller will use its commercially reasonable efforts to consider
such proposal but shall have no obligation to consent to such proposal. If
Seller does not consent to any Phase II environmental examination or
investigation proposed by Buyer in accordance with this Section 7.01(b) with
respect to

 

61



--------------------------------------------------------------------------------

a particular Asset within five days of Buyer’s notification thereof, Buyer shall
have the right, in its sole and absolute discretion, to exclude such Assets
affected thereby, and the Purchase Price shall be reduced at Closing by the
Allocated Value of such Assets so excluded.

(c) Buyer shall coordinate its access rights, environmental property assessments
and physical inspections of the Assets with Seller and all Third Party
operators, as applicable, to minimize any inconvenience to or interruption of
the conduct of business by Seller or any such Third Party operator. Buyer shall
abide by Seller’s, and any Third Party operator’s, safety rules, regulations and
operating policies while conducting its due diligence evaluation of the Assets,
including any environmental or other inspection or assessment of the Assets.

(d) Buyer hereby indemnifies, defends, and holds harmless each Seller
Indemnitee, Third Party operators, and all co-owners of the Assets from and
against any and all Liabilities arising out of, resulting from or relating to
any field visit, environmental assessment or other due diligence activity
conducted by Buyer or any Buyer’s Representative with respect to the Assets,
EVEN IF SUCH LIABILITIES ARISE OUT OF OR RESULT FROM, IN WHOLE OR IN PART, THE
SOLE, ACTIVE, PASSIVE, CONCURRENT OR COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR
OTHER FAULT OF, OR THE VIOLATION OF LAW BY, ANY SELLER INDEMNITEE, EXCEPTING
ONLY IN THE CASE OF THIS SECTION 7.01(D), (i) LIABILITIES TO THE EXTENT ACTUALLY
RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY SELLER
INDEMNITEE AND (ii) ENVIRONMENTAL CONDITIONS TO THE EXTENT (AND ONLY TO THE
EXTENT) EXISTING PRIOR TO SUCH INSPECTIONS.

(e) Buyer acknowledges that any entry into Seller’s offices or onto the Assets
shall be at Buyer’s sole risk, cost and expense, and, subject to the terms
hereof, that none of the Seller Indemnitees shall be liable in any way for any
injury, loss or damage arising out of such entry that may occur to Buyer or any
of Buyer’s Representatives pursuant to this Agreement. Buyer hereby fully waives
and releases any and all Liabilities against all of the Seller Indemnitees for
any injury, death, loss or damage to any of Buyer’s Representatives or their
property in connection with Buyer’s due diligence activities, EVEN IF SUCH
LIABILITIES ARISE OUT OF OR RESULT FROM, IN WHOLE OR IN PART, THE SOLE, ACTIVE,
PASSIVE, CONCURRENT OR COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT
OF, OR THE VIOLATION OF LAW BY, ANY SELLER INDEMNITEE, EXCEPTING ONLY IN THE
CASE OF THIS SECTION 7.01(E), LIABILITIES TO THE EXTENT ACTUALLY RESULTING FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY SELLER INDEMNITEE.

(f) Buyer agrees to promptly provide Seller, but in no event less than five days
after receipt or creation thereof by Buyer or any of Buyer’s Representatives
(including Buyer’s environmental consulting or engineering firm), copies of all
final

 

62



--------------------------------------------------------------------------------

Third Party environmental reports and environmental test results prepared for
Buyer and/or generated for any of Buyer’s Representatives, which contain
environmental data collected or generated from Buyer’s and/or any of Buyer’s
Representatives’ due diligence with respect to the Assets, including any data
generated in association with any Phase I Environmental Site Assessment
conducted in accordance with Section 7.01(b). None of Buyer, Buyer’s
Representatives’ or Seller shall be deemed by Seller’s receipt of said documents
or otherwise to have made any representation or warranty, express, implied or
statutory, as to the condition of the Assets or to the accuracy of said
documents or the information contained therein.

(g) Upon completion of Buyer’s on-site field due diligence, Buyer shall at its
sole cost and expense and without any cost or expense to Seller or any of its
Affiliates (i) repair all physical damage done to any Assets in connection with
Buyer’s and/or any of Buyer’s Representatives’ due diligence (including due
diligence conducted by Buyer’s environmental consulting or engineering firm),
(ii) in the event that any Phase II environmental examination or investigation
is conducted, restore the Assets to the approximate same condition as, or better
condition than, they were prior to commencement of any such due diligence, and
(iii) remove all equipment, tools and other property brought onto the Assets in
connection with such due diligence. Any disturbance to the Assets (including the
leasehold associated therewith) resulting from such due diligence will be
promptly corrected by Buyer at Buyer’s sole cost and expense to the
abovementioned requirements.

(h) During all periods prior to Closing that Buyer and/or any of Buyer’s
Representatives (including Buyer’s environmental consulting or engineering firm)
are on the Assets, Buyer shall maintain, at its sole cost and expense, and with
insurers reasonably satisfactory to Seller, policies of insurance of the types
and in the amounts reasonably requested by Seller. Coverage under all insurance
required to be carried by Buyer hereunder will be primary insurance. Upon
request by Seller, Buyer shall provide evidence of such insurance to Seller
prior to entering the Assets.

Section 7.02 Confidentiality. Buyer hereby adopts and agrees to be bound by, the
Confidentiality Agreement with the same force and effect as if Buyer was
originally a party thereto and originally subject thereto, and Buyer shall be
subject to the same obligations as TH Exploration, LLC. Buyer acknowledges that,
by virtue of its right of access to the Files and the Assets hereunder, Buyer
will become privy to confidential and other information of Seller and its
Affiliates and that such confidential information shall be held confidential by
Buyer and Buyer’s Affiliates and its and their respective officers, employees,
agents, advisors or representatives in accordance with the terms of the
Confidentiality Agreement. If the Closing should occur, the foregoing
confidentiality restriction on Buyer, including the Confidentiality Agreement,
shall terminate (except as to the Excluded Assets), and Seller shall send a
written request to Tudor, Pickering, Holt & Co., LLC and any other parties given
access to or copies of such confidential information by Tudor, Pickering Holt &
Co., LLC, to return or destroy such parties’ copies thereof.

Section 7.03 Dispositions of Assets. During the Interim Period, Seller shall
not, without the prior consent of Buyer (which consent shall not be unreasonably
withheld or

 

63



--------------------------------------------------------------------------------

delayed), transfer, farmout, sell, hypothecate, encumber, mortgage or otherwise
dispose of any Assets, except (a) for sales and dispositions of Hydrocarbon
production in the ordinary course of business consistent with past practices,
(b) for sales of equipment that is no longer necessary in the operation of the
Assets and for which replacement equipment is obtained at Seller’s cost and (c)
as set forth in Schedule 7.03.

Section 7.04 Operations.

(a) During the Interim Period, except for emergency operations and as set forth
on Schedule 7.04, Seller shall (i) use commercially reasonable efforts to
(x) operate and maintain the Assets operated by Seller, or (y) cause any
applicable third party operator to operate and maintain the Assets, in the
ordinary course of business, consistent with past practices as a reasonably
prudent operator and in compliance with all applicable Laws; (ii) provide prompt
notice to Buyer of any (w) written notice received by Seller of any material
claims, demands, defaults, obligations, or suits asserting any breach of
contract, tort, or violation of Law or suit that, in each case, directly impacts
any of the Assets, (x) Third Party AFEs in excess of $75,000 (net to Seller’s
interest), (y) material damage or casualty to or destruction or condemnation of
any of the Assets and (z) Lease termination, promptly upon obtaining Knowledge
of such termination; (iii) make available to Buyer copies of all Production
reports, Well inspections and any other reports or inspections related to the
Assets and required by Governmental Authorities for 2015 and 2016 (if
available); (iv) keep Buyer reasonably apprised of any drilling, re-drilling or
completion operations proposed or conducted by Seller with respect to the
Assets, including all items listed on Schedule 7.04, and will, in connection
therewith, consider reasonable requests by Buyer for specific drilling,
completion and other operations on the Assets; provided, however, that (x) the
determination to undertake any such requested operations will be made by Seller
acting as a reasonably prudent operator, (y) Seller will not be required to
conduct any operations that it believes would be unsafe or would endanger
persons, property or the environment and (z) any such operations requested by
Buyer and undertaken by Seller pursuant to this Section 7.04(a)(iv) will be at
the sole cost, risk and expense of Buyer, and will only be undertaken to the
extent all applicable costs and expenses associated therewith are advanced by
Buyer to Seller (without any obligation by Seller or its Affiliates to reimburse
Buyer in the event this Agreement is terminated); (v) will maintain all material
Permits, approvals, bonds and guaranties affecting the Assets, and make all
material filings that Seller is required to make under applicable Law with
respect to the Assets; or (vi) pay all Taxes and assessments with respect to the
Assets that become due and payable prior to the Closing.

(b) During the Interim Period, except (x) for emergency operations, (y) as set
forth on Schedule 7.04, and (z) in connection with the expenditure of the
Scheduled Capital Expenditures and/or Scheduled Lease Acquisition Costs, Seller
shall not, without Buyer’s prior written consent, (i) propose, under any joint
operating agreement, any operation with respect to the Assets reasonably
expected to cost Seller in excess of $75,000 (net to Seller’s interest) on any
individual operation or $1,000,000 in the aggregate for all operations; (ii) (A)
consent to any operation or capital expenditure with respect to the Assets
reasonably expected to cost Seller in excess of $75,000 (net

 

64



--------------------------------------------------------------------------------

to Seller’s interest) on any individual operation or $1,000,000 in the aggregate
for all operations that is proposed by any Third Party, (B) continue to conduct
any operation to the extent the expense for such operation is in excess of 125%
of the amount (net to Seller’s interest) previously approved by Buyer or in
accordance with Section 7.04(b)(ii)(A) for such operation, or incur any capital
expenditure in excess of 125% of the amount (net to Seller’s interest) set forth
in the applicable AFE covering such capital expenditure or (C) elect not to
participate in any operation with respect to the Assets that is proposed by any
Third Party, unless, in the case of (C), Buyer is not willing to consent to
expenditures in excess of the limitations set forth herein in connection with
such operation; (iii) enter into any contract that would constitute a Material
Contract hereunder, or terminate (other than termination of any Material
Contract by its own terms), extend or materially amend any Material Contract;
(iv) enter into any contract that can reasonably be expected to result in
aggregate payments by Seller of more than $100,000 in the aggregate during the
term of such contract; (v) enter into any contract that can reasonably be
expected to result in aggregate revenues to Seller of more than $100,000 in the
aggregate during the term of such contract; except in each case of
subsections (i) through (iv) above, where such operation is (A) in connection
with an AFE listed in Schedule 6.01(n), (B) in response to an emergency or
required by a Governmental Authority, or (C) is necessary to maintain or prevent
forfeiture of a Lease or other Asset; (vi) reduce or terminate (or cause to be
reduced or terminated) any insurance coverage now held in connection with the
Assets; (vii) mortgage or pledge as security for indebtedness for borrowed
money, any of the Assets; (viii) create any Encumbrance, except for the
Permitted Encumbrances, on any of the Assets; (ix) waive, release, assign,
settle or compromise any Proceeding, in each case attributable to the Assets
(other than solely in connection with the Seller Retained Disputes consistent
with Section 7.04(d)); (x) grant any Preferential Purchase Rights with respect
to the Assets; (xi) enter into or amend any contract or agreement with its
Affiliates affecting any of the Assets; (xii) unless otherwise required by the
Bankruptcy Court pursuant to the Assumption and Procedures Order, take, nor
permit any of its Affiliates (or authorize or permit any investment banker,
financial advisor, attorney, accountant or other similar Person acting for or on
behalf of Seller or any such Affiliate) to take, directly or indirectly, any
action to solicit or negotiate (including by furnishing confidential information
with respect to the Assets or permitting access to the Assets or books and
records of Seller) any offer or inquiry from any Person concerning such Person’s
direct or indirect acquisition of the Assets other than Buyer or its Affiliates;
provided that if Seller or its Affiliates receive from any Person any
unsolicited offer or inquiry of the type referred to above from and after the
Execution Date until the earlier of the Closing or the termination of this
Agreement pursuant to the terms hereof, Seller shall promptly advise such Person
of the terms of this Agreement (including this provision) and shall promptly
notify the Buyer of the receipt and material terms of such offer or inquiry; or
(xiii) unless otherwise required by the Bankruptcy Court pursuant to the
Assumption and Procedures Order, commit to do any of the
foregoing. Notwithstanding the foregoing, nothing contained herein shall
restrict or prohibit the Consenting Holders, or any financial or legal advisor
to the Consenting Holders, from, during or following the Interim Period, taking,
directly or indirectly (except through Seller or any investment

 

65



--------------------------------------------------------------------------------

banker, financial advisor, attorney, accountant or other similar Person acting
for or on behalf of Seller), any action to negotiate (including by furnishing
confidential information with respect to the Assets or permitting access to the
Assets or books and records of Seller) any unsolicited offer or inquiry received
by Seller or the Consenting Holders from any Person concerning such Person’s
direct or indirect acquisition of the Assets. In addition, following receipt of
any unsolicited offer or inquiry, (a) Seller shall promptly, and no later than
three (3) business days following receipt, notify legal counsel to the
Consenting Holders and Buyer of the receipt and material terms of such offer or
inquiry and (b) the Note RSA shall require that the Consenting Noteholders shall
promptly, and no later than three (3) business days following receipt (either
directly or by financial advisor or legal advisor to the Consenting
Noteholders), notify legal counsel to the Seller and Buyer of the receipt and
material terms of such offer or inquiry. The Note RSA shall require that, during
the Interim Period, the Consenting Noteholders shall not, directly or indirectly
(including through financial advisor or legal counsel to the Consenting
Noteholders), solicit any offer or inquiry from any Person concerning such
Person’s direct or indirect acquisition of the Assets.

(c) Buyer acknowledges that Seller owns undivided interests in certain of the
properties comprising the Assets that it is not the operator thereof, and Buyer
agrees that the acts or omissions of the other working interest owners
(including the operators) who are not Seller or Affiliates of Seller shall not
constitute a breach of the provisions of this Section 7.04, nor shall any action
required by a vote of working interest owners constitute such a breach so long
as Seller has voted its interest in a manner that complies with the provisions
of this Section 7.04.

(d) Seller shall not, without Buyer’s prior consent (which shall not be
unreasonably withheld, delayed, or denied), make any settlement, compromise,
admission or acknowledgment with respect to the Seller Retained Disputes that
would materially impair Buyer’s ownership or use of the relevant Asset for the
purposes for which it is currently owned and operated. From and after Closing,
Seller shall request to the applicable court or other tribunal and opposing
parties that Buyer be invited to any court, arbitration, or other similar
proceedings relating to the Seller Retained Disputes and shall keep Buyer
reasonably informed on the status of the Seller Retained Disputes; provided
that, notwithstanding the foregoing, Seller shall not be required to provide
Buyer any information or documents that are subject to confidentiality
restrictions owed by Seller or its Affiliates to Third Parties or would result
in the waiver of Seller’s or its Affiliates’ attorney-client privilege or other
legal privilege. Buyer shall not, without Seller’s prior consent (which shall
not be unreasonably withheld, delayed, or denied), make any settlement,
compromise, admission or acknowledgment with respect to the Buyer Assumed
Dispute Obligations that would have a material adverse impact on Seller.

Section 7.05 Governmental Bonds. Buyer acknowledges that none of the bonds,
letters of credit and guarantees, if any, posted by Seller or its Affiliates
with Governmental Authorities and relating to the Assets, are transferable or
are to be transferred to Buyer. On or before the Closing Date, Buyer shall
obtain, or cause to be obtained in the name of Buyer or its designee,
replacements for such bonds, letters of credit and guarantees (other than those
relating to any

 

66



--------------------------------------------------------------------------------

Debt Contract of Seller or its Affiliates) to the extent such replacements are
necessary to permit the cancellation of the bonds, letters of credit and
guarantees posted by Seller and/or its Affiliates. In addition, at or prior to
Closing, Buyer shall deliver to Seller evidence of the posting of bonds or other
security with all applicable Governmental Authorities meeting the requirements
of such authorities for Buyer to own and, where appropriate, for Buyer or its
Affiliates to operate, the Assets.

Section 7.06 Employee Matters. From the Execution Date until the date that is
ten Business Days prior to the anticipated Closing Date (the “Offer Period”),
Buyer and its Affiliates shall have the right, in the sole discretion of Buyer,
to make an offer of employment to any of the employees of Seller or its
Affiliates whose names are set forth on Schedule 7.06 (“Potential Offered
Employees”), which offer will be effective as of and expressly conditioned upon
the completion of the Closing. Within seven Business Days following the
Execution Date, Seller shall provide Buyer written notice setting forth, with
respect to each of the Potential Offered Employees, such Potential Offered
Employee’s position, compensation details and location. Promptly following the
end of the Offer Period, Buyer shall inform Seller in writing of which Potential
Offered Employees have accepted an offer of employment with Buyer or an
Affiliate of Buyer (“Designated Employees”). Buyer shall be solely liable for
all costs, liabilities or other obligations relating to the employment of any
Designated Employees from and after the Closing Date but shall have no
obligation, liability or cost for any Retained Employee-Related Liabilities.

Section 7.07 Non-Solicitation of Employees. From and after the Execution Date
until the date that is 12 months after the Closing Date or the date this
Agreement is terminated pursuant to Section 11.01 (except as otherwise provided
in Section 7.06), neither Party nor its Affiliates may solicit or hire any
officer or employee of the other Party or its Affiliates without first obtaining
the prior written consent of such Party; provided that this prohibition shall
not apply to offers of employment made by either Party or its Affiliates
pursuant to a general solicitation of employment to the public or the industry.

Section 7.08 Amendment to Schedules. Buyer agrees that, with respect to the
representations and warranties of Seller contained in this Agreement, Seller
shall have the continuing right until Closing to add, supplement or amend the
Schedules to its representations and warranties with respect to any matter
hereafter arising which, if existing on the Execution Date or thereafter, would
have been required to be set forth or described in such Schedules. For purposes
of determining whether the conditions set forth in Section 8.02 have been
fulfilled, the Schedules to Seller’s representations and warranties contained in
this Agreement shall be deemed to include only that information contained
therein on the Execution Date and shall be deemed to exclude all information
contained in any addition, supplement or amendment thereto; provided, however,
that if Closing shall occur, then for purposes of Section 12.04(a), all matters
disclosed pursuant to any such addition, supplement or amendment at or prior to
Closing shall be waived and Buyer shall not be entitled to make a claim with
respect thereto pursuant to Section 12.04(a).

Section 7.09 Knowledge of Breach. Buyer will notify Seller promptly in writing
and in reasonable detail promptly after Buyer or any of its respective officers
or representatives obtains knowledge that any representation, warranty,
covenant, or other agreement of Seller contained in this Agreement is, becomes,
or will be untrue, or has been or may be breached, as applicable, in any
material respect on or before the Closing Date.

 

67



--------------------------------------------------------------------------------

Section 7.10 Non-Competition. Except with respect to any Excluded Assets, Seller
agrees that, commencing on the Closing Date and ending on the date that is 18
months after the Closing Date, without the prior written consent of Buyer,
Seller shall not, and shall cause its Affiliates (determined as of the Closing
Date) not to, acquire (A) any of the following interests in lands located in the
Restricted Counties: (i) oil and gas fee mineral interests; (ii) interests in
oil, gas and/or mineral leases, subleases and other leaseholds, royalties,
overriding royalties, net profits interests, carried interests and other
interests in production of Hydrocarbons; (iii) interests in lands covered by the
leases referred to in clause (ii); (iv) interests in oil or gas wells,
condensate wells, water source wells or water or other types of injection wells;
(v) interests in any pools or units; or (vi) interests in pipelines, gathering,
processing and compression systems (Section 7.10(A)(i) through (vi)
collectively, the “Oil and Gas Interests”) or (B) the equity interests in any
Person by purchase, merger, or other acquisition in which 50% or more of the
fair market value of the assets and property of such Person constitutes Oil and
Gas Interests located in the Restricted Counties; provided, however, that the
provisions of this Section 7.10 shall not apply to any transaction involving
other properties included in a wider transaction of which the properties that
would otherwise constitute Oil and Gas Interests located in the Restricted
Counties are not more than 20% of the value of such transaction (i.e., a
“package deal”).

Section 7.11 [Intentionally Omitted].

Section 7.12 Operatorship. While Buyer acknowledges that it desires to have Tug
Hill Operating, LLC (“Buyer Operator”) succeed Seller as operator of those
Assets or portions thereof that Seller may presently operate, Buyer acknowledges
and agrees that Seller cannot and does not covenant or warrant that Buyer
Operator shall become successor operator of same since the Assets or portions
thereof may be subject to operating or other agreements that control the
appointment of a successor operator. Within five Business Days after Closing,
Seller shall send notices to co-owners of the Properties that Seller currently
operates indicating that Seller is resigning as operator, effective as of the
Closing Date, and recommending that Buyer Operator be elected successor
operator. Seller shall cooperate, without having to pay or incur any cost or
expense (unless paid by Buyer), with Buyer in connection with Buyer’s efforts to
have Buyer Operator be elected successor operator. If requested by Buyer, Seller
will cast its vote, and will execute mutually satisfactory letters prepared by
Buyer requesting the votes of the other owners of working interests in the
relevant Properties, in each case in favor of the designation of Buyer Operator
as successor operator of the Properties, effective as of the Closing Date.

Section 7.13 Identified Site Matters. Seller shall comply with all EPA
Administrative Orders, EPA Consent Agreements and Final Orders and Restoration
Plans (as each may be amended) and shall complete all requirements delineated in
all EPA Administrative Orders, EPA Consent Agreements and Final Orders and
Restoration Plans (as each may be amended) in accordance with Law and in the
timeframe required by such EPA Administrative Order, EPA Consent Agreements and
Final Orders, Restoration Plans or Law. Seller shall also be responsible for
additional requirements or Remediation obligations imposed by any Governmental
Authority with respect to any Identified Site Matter, including Liabilities
resulting

 

68



--------------------------------------------------------------------------------

from Remediation conducted by or on behalf of Seller or its Affiliates on each
Identified Site. Notwithstanding anything herein to the contrary, Seller shall
not be responsible for any Liabilities related to the Identified Site Matters to
the extent, but only to the extent, solely related to operations conducted by
Buyer or its Affiliates (or any Third Party conducting operations on behalf of
Buyer or its Affiliates) from and after Closing and Buyer shall be responsible
for all such Liabilities. Seller shall not agree to materially amend or modify
any (a) EPA Administrative Order, (b) EPA Consent Agreements and Final Orders,
or (c) Restoration Plans or Remediation to be completed by Seller on the
Identified Sites or as required under any of the above without prior written
approval by Buyer, which shall not be unreasonably withheld, conditioned or
delayed. Seller will notify Buyer in writing after Seller obtains Knowledge
that: Seller has received written notice that Seller is not in compliance or
that additional Remediation is required in connection with any EPA
Administrative Order, EPA Consent Agreements and Final Orders, Restoration Plan,
or other Environmental Law; any EPA Administrative Order or EPA Consent
Agreement and Final Order, Restoration Plan or any portion of any of the above
has been amended or changed in any material respect; and any EPA Administrative
Order, EPA Consent Agreement and Final Order, Restoration Plan or Identified
Site Matter has been resolved to the satisfaction of the appropriate
Governmental Authorities. Seller shall keep Buyer reasonably updated on status
of all of Seller’s activities under all EPA Administrative Orders, EPA Consent
Agreements and Final Orders, Restoration Plans and all Remediation or other
activities of Seller or its representatives related to all Identified Site
Matters and shall use its commercially reasonable efforts to respond to any
questions or inquiries from Buyer related to the EPA Administrative Orders, EPA
Consent Agreements and Final Orders, Restoration Plans or Remediation related to
any Identified Site Matter. Seller shall not assign any EPA Administrative
Order, Restoration Plan or EPA Consent Agreements and Final Orders to another
entity, not an Affiliate of Seller, without prior written approval of Buyer,
which shall not be unreasonably withheld; provided, however, for the avoidance
of doubt, Seller shall have the right to sub-contract out any Remediation
activities with respect to the Identified Site Matters without being required to
obtain Buyer’s prior consent.

Section 7.14 Designated Environmental Matters. Seller shall comply with and
complete all requirements related to Designated Environmental Matters (as each
may be amended) in accordance with Law and in the timeframe required by each
such Designated Environmental Matter and Law. Seller also shall be responsible
for additional requirements or Remediation obligations imposed by any
Governmental Authority (or otherwise) with respect to any Designated
Environmental Matter, including Liabilities resulting from Remediation conducted
by or behalf of Seller or its Affiliates. Notwithstanding anything herein to the
contrary, Seller shall not be responsible for any Liabilities related to the
Designated Environmental Matters to the extent, but only to the extent, solely
related to operations conducted by Buyer or its Affiliates (or any Third Party
conducting operations on behalf of Buyer or its Affiliates) from and after
Closing and Buyer shall be responsible for all such Liabilities.

Section 7.15 Seller Retained Disputes. From and after Closing, upon request from
Seller, Buyer shall reasonably cooperate with Seller with regard to the Seller
Retained Disputes; provided that neither Seller nor any Affiliate of Seller
shall require Buyer to assign any Assets to Seller (or any Affiliate of Seller)
or a Third Party in connection with any settlement,

 

69



--------------------------------------------------------------------------------

compromise, admission or acknowledgment with respect to the Seller Retained
Disputes pursuant to Section 7.04(d); provided, further, that Buyer shall not be
required to incur any Liability or any out-of-pocket expenses in complying with
this Section 7.15, unless, with respect to any such out-of-pocket expenses,
Seller pays such out-of-pocket expenses.

Section 7.16 Bankruptcy Matters.

(a) Seller’s obligation to consummate the transactions set forth in this
Agreement (including the assumption and assignment of the Contracts, Leases and
Office Lease) on the Closing Date will be subject to the entry of the Sale Order
by the Bankruptcy Court. No later than three days following the Petition Date,
Seller shall file a motion in form and substance reasonably satisfactory to
Buyer seeking approval of (i) the Assumption and Procedures Order and (ii) the
Sale Order (the “Sale Motion”). Notwithstanding anything to the contrary herein,
Buyer hereby agrees that any claims and obligations arising under this Agreement
shall be assumed by the reorganized Seller under the Plan and paid in the
ordinary course of business following the effective date of the Plan and, for
the avoidance of doubt, shall not be required to be paid in full in cash on the
effective date of the Plan unless due as of such date pursuant to the terms of
this Agreement.

(b) From and after the Petition Date, Seller shall use commercially reasonable
efforts to obtain entry of the Assumption and Procedures Order, and the entry of
the Sale Order promptly and without subjecting the Assets to further marketing
or offers (given the marketing process undertaken prior to the Execution Date
and the support of the Consenting Holders of the transactions provided for in
this Agreement as set forth in the Note RSA). Notwithstanding the foregoing, in
the event the Bankruptcy Court requires that the Assets be subjected to further
marketing and that Seller permit and consider additional bids pursuant to a
competitive auction process, (1) Buyer agrees that this Agreement shall remain
in full force and effect in accordance with, and subject to, its terms and
conditions and (2) this Agreement shall serve as the “stalking horse” bid in
such process. Seller may terminate this Agreement pursuant to Section 11.01(h)
in the event that (i) the Bankruptcy Court requires further marketing and an
auction process pursuant to the Assumption and Procedures Order, (ii) Seller
selects a bid submitted by a purchaser in such auction process other than Buyer
as the highest and best bid for all or any material portion of the Assets (an
“Alternative Bid”), and (iii) Seller consummates a sale of all of the Assets or
any material portion of the Assets pursuant to such Alternative Bid. In no event
shall Buyer be required to serve as a back-up bidder to any Alternative Bid.

(c) Buyer shall promptly take such actions as are reasonably requested by Seller
to assist in obtaining a finding of adequate assurance of future performance by
Buyer of the Contracts, Leases and Office Lease in accordance with
section 365(f)(2)(B) of the Bankruptcy Code and demonstrating that Buyer is a
“good faith” purchaser under section 363(m) of the Bankruptcy Code, including by
furnishing testimony, affidavits or other documents or information for filing
with the Bankruptcy Court.

 

70



--------------------------------------------------------------------------------

(d) From and after the Petition Date until the Closing Date, Seller shall not
take any action which is intended to (or is reasonably likely to), or fail to
take any action the intent (or the reasonably likely result) of which failure to
act is to, result in the reversal, rejection, voiding, modification, avoidance
or staying of the Assumption and Procedures Order, Sale Order or this Agreement.

(e) From and after the Petition Date and until the Closing Date, Seller shall
use commercially reasonable efforts to deliver to Buyer copies of all pleadings,
motions, notices, statements, schedules, applications, reports and other papers
(in each case) that relate, in whole or in part, to the Note RSA (to the extent
such documents impact any right, privileges, or obligations under this
Agreement), the Plan or this Agreement and the transactions contemplated hereby,
or to Buyer or its agents or representatives and that are to be filed by Seller
in the Bankruptcy Cases in advance of their filing if reasonably practicable
under the circumstances before the filing of such papers.

(f) In the event an appeal is taken or a stay pending appeal is requested from
the entry of the Assumption and Procedures Order or the Sale Order, Seller shall
promptly notify Buyer of such appeal or stay request and shall provide to Buyer
promptly a copy of the related notice of appeal or order of stay, and shall,
upon Buyer’s written request, oppose such appeal or stay, and defend against the
same; provided, however, that the Closing Deadline shall automatically be
extended until the first Business Day following the earlier of (i) the date on
which any litigation opposing any such appeal and/or stay request of the Sale
Order is concluded or (ii) the date on which Buyer requests that Seller abandon
any opposition to such appeal or stay of the Sale Order. Seller shall also
provide Buyer with written notice of any motion or application filed in
connection with any appeal from any such order. For the avoidance of doubt,
nothing herein shall restrict the ability of Seller to oppose any such appeal or
stay in the absence of Buyer’s written request; provided that in the absence of
such written request by Buyer, there shall be no extension of the Closing
Deadline in accordance with this Section 7.16(f).

(g) The Contracts, Leases and Office Lease, in accordance with and subject to
the terms, conditions, requirements and exceptions set forth in this Agreement,
shall be assumed by Seller and assigned to Buyer at Closing pursuant to section
365 of the Bankruptcy Code pursuant to the Sale Order. Within three (3) Business
Days after entry of the Assumption and Procedures Order, Seller shall deliver a
written notice in a form reasonably acceptable to Buyer to each non-debtor
counterparty to each Contract, Lease or Office Lease stating (i) the estimated
Cure Cost for such Contract, Lease or Office Lease and (ii) an objection
deadline for such non-debtor party to object to such estimated Cure Cost or the
assumption and assignment of such Contract, Lease or Office Lease to Seller
(which objection deadline shall be no later than five (5) Business Days prior to
the first date scheduled for the commencement of the Sale
Hearing). Notwithstanding anything to the contrary contained herein, any Cure
Cost to be paid in connection with the assumption of any Contract, Lease or
Office Lease, (x) to the extent relating to the period of time prior to the
Effective Time, shall be paid by Seller on or before Closing and shall not be
reimbursed by Buyer in connection with any adjustment to the Purchase Price or
otherwise and (y) to the extent accrued in the

 

71



--------------------------------------------------------------------------------

ordinary course of Seller’s business and relating to the period of time from and
after the Effective Time, shall be paid by Buyer or, if paid by Seller, the
Purchase Price shall be adjusted upward by the amount of such Cure
Cost. Notwithstanding the generality of the foregoing, to the extent a Cure Cost
relating to the period of time from and after the Effective Time did not accrue
in the ordinary course of Seller’s business or relates to a penalty, fine or
other similar provision in any Contract, Lease or Office Lease, such Cure Cost
shall be paid by Seller on or before Closing and shall not be reimbursed by
Buyer in connection with any adjustment to the Purchase Price or otherwise.

ARTICLE VIII

CONDITIONS TO CLOSING

Section 8.01 Conditions to Seller’s Obligations. The obligations of Seller to
consummate the transactions provided for herein are subject, at the option of
Seller, to the fulfillment by Buyer or waiver by Seller (provided that the
conditions in Section 8.01(h) cannot be waived), on or prior to the Closing Date
(but with respect to the condition in Section 8.01(f), on or prior to the
Title/Environmental Condition Date) of each of the following conditions:

(a) Representations. The representations and warranties of Buyer set forth in
Section 6.02 shall be true and correct in all material respects (other than
representations and warranties qualified by materiality, which shall be true and
correct in all respects) on and as of the Closing Date, with the same force and
effect as though such representations and warranties had been made or given on
and as of the Closing Date (other than representations and warranties that refer
to a specified date, which need only be true and correct on and as of such
specified date).

(b) Performance. Buyer shall have materially performed or complied with all
obligations, agreements and covenants contained in this Agreement as to which
performance or compliance by Buyer is required prior to or at the Closing Date.

(c) Pending Matters. No material Proceeding (instituted by any Third Party)
shall be pending before any Governmental Authority that seeks to restrain,
enjoin or otherwise prohibit, or seeks substantial damages in connection with,
the consummation of the transactions contemplated by this Agreement. No order,
award or judgment shall have been issued by any Governmental Authority or
arbitrator to restrain, enjoin or otherwise prohibit, or awarding substantial
damages in connection with, the transactions contemplated by this Agreement, and
no Law has been promulgated or enacted and is in effect, that on a temporary or
permanent basis restrains, enjoins or invalidates the transactions contemplated
by this Agreement.

(d) Execution and Delivery of Closing Documents. Buyer shall have executed and
acknowledged, as appropriate, and shall be ready, willing and able to deliver to
Seller all of the documents described in Section 9.05 and Buyer shall be ready,
willing and able to deliver to Seller the Adjusted Purchase Price.

(e) Performance Bonds. Buyer shall have obtained, or caused to be obtained, in
the name of Buyer or its Affiliates, replacements for Seller’s and/or Seller’s
Affiliates’ bonds, letters of credit and guarantees, and such other bonds,
letters of credit and guarantees to the extent required by Section 7.05.

 

72



--------------------------------------------------------------------------------

(f) Title Defects and Environmental Defects. The sum of (I)(a) all asserted
Casualty Losses that occur after the Execution Date but prior to the Closing
Date (net of any sums paid to Seller by Third Parties in respect of such
Casualty Losses), plus (b) the aggregate Allocated Values of Assets that are
excluded from the Assets to be assigned to Buyer at Closing pursuant to
Section 4.06(a), plus (c) the aggregate Allocated Values of Assets that are
excluded from the Assets to be assigned to Buyer at Closing pursuant to
Section 4.07(a), plus (d) the aggregate Allocated Values of Assets that are
excluded from the Assets to be assigned to Buyer at Closing pursuant to Section
7.01(b), plus (e) the aggregate Allocated Values of Assets that are retained by
Seller pursuant to Section 5.01(c)(ii), plus (f) the aggregate Allocated Values
of Assets excluded by Buyer pursuant to a Buyer Exclusion Election under
Section 5.01(c), and (II) with respect to the following items set forth in this
sub-clause (II), after the application of the Aggregate Deductible, the sum of
(a) all Title Defect Amounts determined under Section 4.04(d)(i) prior to the
Closing or if not so determined prior to the Closing, as asserted by Buyer in
its reasonable opinion in the applicable Title Defect Notice, less (b) the sum
of all Title Benefit Amounts determined under Section 4.04(e) prior to the
Closing or if not so determined prior to the Closing, as asserted by Seller in
its reasonable opinion in the applicable Title Benefit Notice, plus (c) all
Remediation Amounts for Environmental Defects determined under
Section 5.01(c)(i) prior to the Closing or if not so determined prior to the
Closing, as asserted by Buyer in its reasonable opinion in the applicable
Environmental Defect Notice, shall be less than $10,000,000 (“Seller’s Walk
Right”); provided that, notwithstanding anything contained herein to the
contrary, if the sum of the items set forth in both sub-clauses (I) and (II) of
this Section 8.01(f) is equal to or greater than $10,000,000, then Buyer shall
have the right, but not the obligation, to agree to reduce the amount of the
Purchase Price reduction on account of the items in sub-clause (I) and
sub-clause (II) of this Section 8.01(f) for all purposes under this Agreement to
$9,999,999, and in such circumstance, the conditions in this Section 8.01(f)
shall be deemed satisfied, Seller shall not have the right to exercise Seller’s
Walk Right and Buyer shall thereafter be deemed to have waived the Title Defects
raised by Buyer in any Title Defect Notices delivered by Buyer pursuant to this
Agreement (other than with respect to the Purchase Price reduction in the amount
of $9,999,999 with respect thereto) and Buyer shall have no further rights under
the Special Warranty with respect to such Title Defects.

(g) Officer’s Certificate. Buyer shall have executed and delivered to Seller an
authorized officer’s certificate, dated as of Closing, certifying that the
conditions set forth in Section 8.01(a) and Section 8.01(b) have been fulfilled
and, if applicable, any exceptions to such conditions that have been waived by
Seller.

(h) Sale Order. The Bankruptcy Court shall have entered the Sale Order and the
Sale Order (i) shall be in full force and effect, (ii) shall not have been
modified, amended, rescinded or vacated in any material respect and (iii) shall
not be subject to a stay.

 

73



--------------------------------------------------------------------------------

Section 8.02 Conditions to Buyer’s Obligations. The obligations of Buyer to
consummate the transactions provided for herein are subject, at the option of
Buyer, to the fulfillment by Seller or waiver by Buyer (provided that the
conditions in Section 8.02(g), other than the condition in Section 8.02(g)(iv),
cannot be waived), on or prior to the Closing Date (but with respect to the
condition in Section 8.02(e), on or prior to the Title/Environmental Condition
Date) of each of the following conditions:

(a) Representations. The representations and warranties of Seller set forth in
Section 6.01 shall be true and correct (without regard to any materiality
qualifiers) on and as of the Closing Date (other than representations and
warranties that refer to a specified date, which need only be true and correct
on and as of such specified date), except for those breaches, if any, of such
representations and warranties that in the aggregate would not have a Material
Adverse Effect.

(b) Performance. Seller shall have materially performed or complied with all
obligations, agreements and covenants contained in this Agreement as to which
performance or compliance by Seller is required prior to or at the Closing Date.

(c) Pending Matters. No material Proceeding (instituted by any Third Party)
shall be pending before any Governmental Authority that seeks to restrain,
enjoin or otherwise prohibit, or seeks substantial damages in connection with,
the consummation of the transactions contemplated by this Agreement. No order,
award or judgment shall have been issued by any Governmental Authority or
arbitrator to restrain, enjoin or otherwise prohibit, or awarding substantial
damages in connection with, the transactions contemplated by this Agreement, and
no Law has been promulgated or enacted and is in effect, that on a temporary or
permanent basis restrains, enjoins or invalidates the transactions contemplated
by this Agreement.

(d) Execution and Delivery of Closing Documents. Seller shall have executed and
acknowledged, as appropriate, and shall be ready, willing and able to deliver to
Buyer all of the documents described in Section 9.04.

(e) Title Defects and Environmental Defects. The sum of (I)(a) all asserted
Casualty Losses that occur after the Execution Date but prior to the Closing
Date (net of any sums paid to Seller by Third Parties in respect of such
Casualty Losses), plus (b) the aggregate Allocated Values of Assets that are
excluded from the Assets to be assigned to Buyer at Closing pursuant to
Section 4.06(a), plus (c) the aggregate Allocated Values of Assets that are
excluded from the Assets to be assigned to Buyer at Closing pursuant to
Section 4.07(a), plus (d) the aggregate Allocated Values of Assets that are
excluded from the Assets to be assigned to Buyer at Closing pursuant to Section
7.01(b), plus (e) the aggregate Allocated Values of Assets that are retained by
Seller pursuant to Section 5.01(c)(ii), plus (f) the aggregate Allocated Values
of Assets excluded by Buyer pursuant to a Buyer Exclusion Election under
Section 5.01(c), and (II) with respect to the following items set forth in this
sub-clause (II), after the application of the Aggregate Deductible, the sum of
(a) all Title Defect Amounts determined under Section 4.04(d)(i) prior to the
Closing or if not so determined prior to the Closing, as asserted by Buyer in
its reasonable opinion in the applicable Title

 

74



--------------------------------------------------------------------------------

Defect Notice, less (b) the sum of all Title Benefit Amounts determined under
Section 4.04(e) prior to the Closing or if not so determined prior to the
Closing, as asserted by Seller in its reasonable opinion in the applicable Title
Benefit Notice, plus (c) all Remediation Amounts for Environmental Defects
determined under Section 5.01(c)(i) prior to the Closing or if not so determined
prior to the Closing, as asserted by Buyer in its reasonable opinion in the
applicable Environmental Defect Notice, shall be less than $10,000,000 (“Buyer’s
Walk Right”); provided that, if the conditions in Section 8.01(f) are deemed
satisfied pursuant to the proviso of Section 8.01(f), the conditions in this
Section 8.02(e) shall also be deemed satisfied, Buyer shall not have the right
to exercise Buyer’s Walk Right and Buyer shall thereafter be deemed to have
waived the Title Defects raised by Buyer in any Title Defect Notices delivered
by Buyer pursuant to this Agreement (other than with respect to the Purchase
Price reduction in the amount of $9,999,999 with respect thereto) and Buyer
shall have no further rights under the Special Warranty with respect to such
Title Defects.

(f) Release. All Encumbrances imposed in connection with any Debt Contract
burdening the Assets shall have been released at or before Closing, and Seller
shall have provided evidence of such release to Buyer at or before Closing;
provided, however, that the Sale Order shall be sufficient evidence of the
foregoing.

(g) Sale Order. The Bankruptcy Court shall have entered the Sale Order and the
Sale Order (i) shall be in full force and effect, (ii) shall not have been
modified, amended, rescinded or vacated in any material respect, (iii) shall not
be subject to a stay and (iv) shall be a Final Order.

(h) Officer’s Certificate. Seller shall have executed and delivered to Buyer an
authorized officer’s certificate, dated as of Closing, certifying that the
conditions set forth in Section 8.02(a) and Section 8.02(b) have been fulfilled
and, if applicable, any exceptions to such conditions that have been waived by
Buyer.

ARTICLE IX

CLOSING

Section 9.01 Time and Place of Closing. If the conditions referred to in
Article VIII have been satisfied or waived in writing, the sale by Seller and
the purchase by Buyer of the Assets pursuant to this Agreement (the “Closing”)
shall take place at the offices of Latham & Watkins LLP, located at 811 Main
Street, Houston, TX 77002, at 10:00 a.m., Houston time, on February 27, 2017
(the “Scheduled Closing Date”); provided that if the conditions to Closing in
Article VIII have not yet been satisfied or waived by the Scheduled Closing
Date, then the Closing shall occur on the third Business Day after such
conditions have been satisfied or waived, or such earlier or later date as is
mutually agreed by the Parties. The date of the Closing shall be the “Closing
Date.”

Section 9.02 Closing Statement; Adjustments to Purchase Price at Closing. Seller
shall prepare and deliver to Buyer not later than noon Central Time on the date
that is five Business Days prior to the Closing, a preliminary statement (the
“Closing Statement”) which sets forth Seller’s good faith estimate of the
adjustments of the Purchase Price made in accordance with the

 

75



--------------------------------------------------------------------------------

following provisions of this Section 9.02 as of the date of preparation of such
Closing Statement and the calculation of the adjustments used to determine such
amount, together with the designation of Seller’s accounts for the wire
transfers of funds as set forth in Section 9.05(a). Within three Business Days
of receipt of the Closing Statement, Buyer will have the right, but not the
obligation, to deliver to Seller a written report containing all changes that
Buyer proposes to be made to the Closing Statement, if any, together with a
brief explanation of such changes. The Closing Statement, as agreed upon by the
Parties, will be used to adjust the Purchase Price at Closing; provided that if
the Parties cannot agree on an adjustment set forth in the Closing Statement
prior to the Closing, then the amount set forth in the draft Closing Statement
as presented by Seller will be used to adjust the Purchase Price at Closing
absent manifest error. The Closing Statement shall set forth the Closing Amount
and all adjustments to the Purchase Price and associated calculations. The term
“Closing Amount” means the Purchase Price, adjusted as provided in this Section
9.02 using reasonable estimates if actual numbers are not available, less (1)
the Deposit, and (2) if applicable, the Defect Escrow Amount to be deposited
into escrow pursuant to Section 4.04(c)(ii).

(a) the Purchase Price shall be increased in the following amounts (without
duplication):

(i) subject to the terms and conditions of Section 7.04, all Operating Expenses,
shut-in royalty payments, delays rentals, Scheduled Capital Expenditures, Other
Approved Capital Expenditures, Scheduled Lease Acquisition Costs, Other Approved
Lease Acquisition Costs, and amounts incurred for emergency operations relating
to the Assets (in each case other than any Lease Acquisition Costs (that are not
Scheduled Lease Acquisition Costs or Other Approved Lease Acquisition Costs),
any other lease acquisition costs to the extent incurred by Seller to cure any
Title Defects or any breach of any representation or warranty set forth in
Section 6.01(ff), any Lease Extension Costs and any amounts attributable to
overhead, including Overhead Costs), paid by Seller that are (A) attributable to
the Assets and (B) attributable to any period of time from and after the
Effective Time;

(ii) the Overhead Costs that are attributable to the Assets and attributable to
any period of time from and after the Effective Time up to the Closing Date;

(iii) an amount equal to (A) the value of all Hydrocarbons attributable to the
Assets in storage or existing in stock tanks (excluding tank fill), pipelines
and/or plants (including inventory), in each case that are, as of the Effective
Time, (x) upstream of the pipeline connection or (y) upstream of the sales
meter, if any, the value to be based upon, if sold from and after the Effective
Time until the Closing, the net proceeds received by Seller, or if not sold from
and after the Effective Time until the Closing, the contract price in effect as
of the Effective Time (or the average price paid to Seller in connection with
the sale of such Hydrocarbons, if there is no contract price, from and after the
Effective Time until the Closing), and (B) all other proceeds received by Buyer
(to the extent not paid or credited to Seller) with respect to Hydrocarbons
attributable to the Assets for periods of time prior to the Effective Time, in
each case of clauses (A) and (B), net of amounts paid or payable by Buyer as
Burdens on such production;

 

76



--------------------------------------------------------------------------------

(iv) the amount of all Asset Taxes allocated to Buyer in accordance with
Section 14.01 but paid or otherwise economically borne by Seller (excluding, for
the avoidance of doubt, any Asset Taxes that were withheld or deducted from the
gross amount paid or payable to Seller in connection with a transaction to which
Section 9.02(b)(i) applies, and therefore were taken into account in determining
the “proceeds received” by Seller for purposes of applying Section 9.02(b)(i)
with respect to such transaction);

(v) to the extent that Seller is underproduced as of the Effective Time with
respect to the net Well Imbalances, an amount equal to the product of (A) the
underproduced volumes multiplied by (B) $1.29/MMBtu for gaseous Hydrocarbons,
and an amount equal to the product of (X) the underproduced volumes multiplied
by (Y) $13.16/Bbl for liquid Hydrocarbons;

(vi) to the extent that Seller has overdelivered any Hydrocarbons as of the
Effective Time with respect to the net Pipeline Imbalances, as complete and
final settlement of all Pipeline Imbalances attributable to the Assets, an
amount equal to the product of (A) the overdelivered volumes times (B)
$1.29/MMBtu for gaseous Hydrocarbons; and an amount equal to the product of (X)
the overdelivered volumes times (Y) $13.16/Bbl for liquid Hydrocarbons;

(vii) if Seller is the operator under an operating agreement covering any
Property, an amount equal to the costs and expenses paid by Seller on behalf of
other joint interest owners of such Property that are attributable to the
periods from and after the Effective Time, whether paid before or after the
Effective Time, to the extent Buyer receives the right to obtain such amounts
from joint interest owners;

(viii) an amount equal to the Work Fee; and

(ix) any other amount provided for in this Agreement or agreed upon by Seller
and Buyer.

(b) the Purchase Price shall be decreased in the following amounts (without
duplication):

(i) except for any Excluded Asset, the amount of all proceeds received by Seller
(to the extent not paid or credited to Buyer) with respect to the Hydrocarbons
attributable to the Assets (A) that are attributable to the period of time from
and after the Effective Time or (B) contained in storage or existing in stock
tanks (excluding tank fill), pipelines and/or plants (including inventory) as of
the Effective Time for which an upward Purchase Price adjustment was made
pursuant to Section 9.02(a)(iii), in each case of clauses (A) and (B), net of
amounts paid by Seller as Burdens on such production;

 

77



--------------------------------------------------------------------------------

(ii) subject to the terms and conditions of Section 7.04 and as provided in
Section 9.03(b), all Operating Expenses, shut-in royalties, delay rentals and
capital expenditures, in each case other than any amounts attributable to
overhead (including Overhead Costs), paid by Buyer that are (A) attributable to
the Assets and (B) attributable to any period of time prior to the Effective
Time;

(iii) if Seller makes the election under Section 4.04(d)(i) with respect to a
Title Defect, the Title Defect Amount with respect to such Title Defect pursuant
to Section 4.04(g) (which may be offset by the sum of all Title Benefit Amounts
of any Title Benefits in accordance with Section 4.04(h));

(iv) if Seller makes the election under Section 5.01(c)(i) with respect to an
Environmental Defect, the Remediation Amount with respect to such Environmental
Defect;

(v) the Allocated Value of any Assets removed from the transaction pursuant to
Section 4.06, Section 4.07 and Section 7.01(b);

(vi) the amount of all Asset Taxes allocated to Seller in accordance with
Section 14.01 but paid or otherwise economically borne by Buyer;

(vii) to the extent that Seller is overproduced as of the Effective Time with
respect to the net Well Imbalances, an amount equal to the product of (A) the
overproduced volumes multiplied by (B) $1.29/MMBtu for gaseous Hydrocarbons; and
an amount equal to the product of (X) the overproduced volumes multiplied by (Y)
$13.16/Bbl for liquid Hydrocarbons;

(viii) to the extent that Seller has underdelivered any Hydrocarbons as of the
Effective Time with respect to the net Pipeline Imbalances, as complete and
final settlement of all Pipeline Imbalances attributable to the Assets, an
amount equal to the product of (A) the underdelivered volumes times (B)
$1.29/MMBtu for gaseous Hydrocarbons; and an amount equal to the product of (X)
the underdelivered volumes times (Y) $13.16/Bbl for liquid Hydrocarbons;

(ix) an amount equal to all Suspense Funds described under item (a) of the
definition thereof net of all Suspense Funds described under item (b) of the
definition thereof, determined as of the Closing; and

(x) any other amount provided for in this Agreement or agreed upon by Seller and
Buyer.

Section 9.03 Final Settlement Statement; Supplemental Closing.

(a) Seller shall prepare within 120 days after the Closing Date and furnish to
Buyer a final settlement statement setting forth (i) the Purchase Price, and
(ii) any adjustments to the Purchase Price and pro-rating of any amounts
provided for in this Article IX or elsewhere in this Agreement, including,
without limitation, any adjustments required pursuant to the dispute resolution
procedures set forth in

 

78



--------------------------------------------------------------------------------

Section 4.04(j) or Section 5.01(f), as applicable (the “Final Settlement
Statement”). Seller shall supply, together with its delivery of the Final
Settlement Statement, reasonable documentation in the possession of Seller or
any of its Affiliates to support the items for which adjustments are proposed or
made in the Final Settlement Statement and a brief explanation of any such
adjustments and the reasons therefor. Buyer shall within 30 days after receipt
of the Final Settlement Statement have the right, but not the obligation, to
deliver to Seller a written report (together with reasonable supporting
documentation) containing any changes that Buyer proposes be made to such Final
Settlement Statement (the “Dispute Notice”). Any changes not so specified in the
Dispute Notice shall be deemed waived and Seller’s determinations (as contained
in the Final Settlement Statement) with respect to all such elements of the
Final Settlement Statement that are not addressed specifically in the Dispute
Notice shall prevail. If Buyer fails to timely deliver a Dispute Notice to
Seller containing changes Buyer proposes to be made to the Final Settlement
Statement, the Final Settlement Statement as delivered by Seller will be deemed
to be correct and mutually agreed upon by the Parties, and will be final and
binding on the Parties (except with respect to Asset Taxes) and not subject to
further audit or arbitration. The Parties shall undertake to agree on the final
adjustment amounts and such final adjustment amounts shall be paid by Buyer or
Seller, as appropriate, not later than five Business Days after such agreement
pursuant to Section 9.03(a) or resolution pursuant to Section 9.03(c). Subject
to Section 9.03(b), the occurrence of the Closing shall not relieve either Party
of its obligation to account to the other Party after the Closing with respect
to amounts that are received or become due after the Closing and that are
properly payable or chargeable to either Party pursuant to any provision of this
Agreement. If Seller fails to timely furnish to Buyer the Final Settlement
Statement in accordance with this Section 9.03(a) within 120 days after the
Closing Date, Buyer shall have the right to prepare and deliver the Final
Settlement Statement within 30 days after the end of such period to Seller, in
which case the provisions of this Section 9.03(a) (other than this sentence)
shall apply mutatis mutandis to the Parties, with the reference “Seller”
contained therein to be construed to mean Buyer and the reference “Buyer”
contained therein to be construed to mean Seller.

(b) From and after the agreement by the Parties of the Final Settlement
Statement, each Party shall continue to account to the other Party with respect
to proceeds, Operating Expenses and capital expenditures in accordance with
Section 2.04 until the second anniversary of the Closing Date, following which
date, but without limiting the Parties’ rights to the indemnities set forth in
Article XII, there shall be no adjustment for, or obligation to pay or account
for, any proceeds, Operating Expenses or capital expenditures between the
Parties.

(c) If Seller and Buyer are unable to resolve the matters addressed in the
Dispute Notice, each of Buyer and Seller shall, within 15 Business Days after
the delivery of such Dispute Notice, summarize its position with regard to such
dispute in a written document of twenty pages or less and submit such summaries
to the Houston office of KPMG LLP, or such other party as the Parties may
mutually select (the “Accounting Arbitrator”), together with the Dispute Notice,
the Final Settlement Statement and any other documentation such Party may desire
to submit. Within 30

 

79



--------------------------------------------------------------------------------

Business Days after receiving the Parties’ respective submissions, the
Accounting Arbitrator shall render a decision choosing either Seller’s position
or Buyer’s position with respect to each matter addressed in any Dispute Notice,
based on the materials described above. Without limiting the application of
Section 14.01(c) or Buyer’s right to indemnity under Section 12.04(b) for Seller
Taxes, any decision rendered by the Accounting Arbitrator pursuant hereto shall
be final, conclusive and binding on Seller and Buyer and will be enforceable
against any of the Parties in any court of competent jurisdiction. The costs and
expenses of the Accounting Arbitrator shall be borne pro rata between the
Parties with each Party being responsible for the Accounting Arbitrator’s costs
and expenses to the extent the Accounting Arbitrator has not selected such
Party’s position on an aggregate dollar basis with respect to all amounts
submitted for resolution by the Accounting Arbitrator.

Section 9.04 Actions of Seller at Closing. At the Closing, Seller shall:

(a) execute, acknowledge, and deliver to Buyer assignments, substantially in the
form of Exhibit C (the “Assignments”), and such other recordable instruments, in
form and substance mutually agreed upon by Buyer and Seller, as may be necessary
to convey ownership, title and possession of the Assets (other than the Assets
assigned pursuant to the Deeds) to Buyer, notarized and in sufficient
counterparts to facilitate recording in the real property records of the
applicable counties;

(b) execute, acknowledge, and deliver to Buyer, the Deeds;

(c) execute and deliver a joint instruction letter directing the Escrow Agent to
retain and apply the Deposit toward the Indemnity Escrow Amount (if greater than
zero) and the Litigation Escrow Amount for all purposes under this Agreement and
disburse the amount equal to (i) the Deposit less (ii) the sum of the Indemnity
Escrow Amount (if greater than zero) and the Litigation Escrow Amount to Seller;

(d) deliver an executed certificate of non-foreign status that meets the
requirements set forth in Treasury Regulation § 1.1445-2(b)(2);

(e) execute and deliver to Buyer any other forms required by any Governmental
Authority relating to the assignment of the Assets and/or the assumption of
operations by Buyer;

(f) deliver to Buyer duly executed recordable releases and terminations with
respect to any and all Encumbrances imposed on the Assets incurred by Seller
and/or its Affiliates in connection with any Debt Contract; provided that Seller
shall deliver drafts thereof to Buyer prior to Closing; provided, further, that
the Sale Order shall be sufficient evidence of the foregoing;

(g) execute and deliver the Closing Statement;

(h) deliver, on forms supplied by Buyer and reasonably acceptable to Seller,
transfer orders or letters in lieu thereof directing all purchasers of
production to make payment to Buyer of proceeds attributable to production from
the Assets from and after the Effective Time, for delivery by Buyer to the
purchasers of production;

 

80



--------------------------------------------------------------------------------

(i) to the extent required under any Law or by Governmental Authority, deliver
any filings required under the Laws to the extent such filings are necessary to
consummate the transaction, including, without limitation, applicable change of
operator forms designating Buyer (or its applicable Affiliate) as the operator
of the Wells, Fee Minerals and the Leases currently operated by Seller;

(j) execute and deliver to Buyer any forms or documents required to reflect
Seller’s or its Affiliate’s resignation as operator under any applicable
operating agreements;

(k) execute and deliver to Buyer the officer’s certificate contemplated in
Section 8.02(h);

(l) execute and deliver to Buyer the Access Agreement and the Transition
Services Agreement; and

(m) execute, acknowledge and deliver to Buyer any other original instruments,
agreements, documents and other items reasonably necessary to effectuate the
transactions contemplated hereby.

Section 9.05 Actions of Buyer at Closing. At the Closing, Buyer shall:

(a) deliver to Seller the Adjusted Purchase Price, less the Defect Escrow Amount
that is to be held in escrow pursuant to Section 4.04(c), by wire transfer as
set forth in Section 3.01 and less the Deposit;

(b) deliver to the Escrow Agent by wire transfer if there is a Defect Escrow
Amount, an amount equal to the Defect Escrow Amount (as described in
Section 4.04(c));

(c) execute and deliver a joint instruction letter directing the Escrow Agent to
retain and apply the Deposit toward the Indemnity Escrow Amount (if greater than
zero) and the Litigation Escrow Amount for all purposes under this Agreement and
disburse the amount equal to (i) the Deposit less (ii) the sum of the Indemnity
Escrow Amount (if greater than zero) and the Litigation Escrow Amount to Seller;

(d) deliver to Seller counterparts of the Assignments executed and acknowledged
by Buyer;

(e) deliver to Seller counterparts of the Deeds executed and acknowledged by
Buyer;

(f) execute and deliver to Seller any other forms required by any Governmental
Authority relating to the assignment of the Assets and/or the assumption of
operations by Buyer (or its Affiliates);

 

81



--------------------------------------------------------------------------------

(g) execute and deliver the Closing Statement;

(h) execute and deliver to Seller the officer’s certificate contemplated in
Section 8.01(g);

(i) execute and deliver to Seller the Access Agreement and the Transition
Services Agreement; and

(j) execute, acknowledge, and deliver to Seller any other original instruments,
agreements, documents and other items reasonably necessary to effectuate the
transactions contemplated hereby.

ARTICLE X

CERTAIN POST-CLOSING OBLIGATIONS

Section 10.01 Operation of the Assets After Closing. It is expressly understood
and agreed that neither Seller nor any of its Affiliates shall be obligated to
continue operating any of the Assets upon and after the Closing and Buyer hereby
assumes full responsibility for operating (or causing the operation of) all
Assets upon and after the Closing.

Section 10.02 Files. Seller shall deliver electronic Files to Buyer at
Closing. Seller shall make the Files in their current form and format as
maintained by Seller as of the Effective Time available for pickup by Buyer
within 60 days after the Closing, and Buyer shall pick up such Files during
normal business hours on such date or within five days thereafter at Buyer’s
sole cost and expense; provided that Seller may retain written or electronic
copies of the Files.

Section 10.03 Further Cooperation. After the Closing, and subject to the terms
and conditions of this Agreement, each Party, at the request of the other and
without additional consideration, shall execute and deliver, or shall cause to
be executed and delivered from time to time, such further instruments of
conveyance and transfer and shall take such other action as the other Party may
reasonably request to convey and deliver the Assets to Buyer in the manner
contemplated by this Agreement (including if reasonably requested by Buyer and
at Buyer’s expense, the obtaining by Seller of further orders of the Bankruptcy
Court). After the Closing until the second anniversary thereof, the Parties will
cooperate to have all proceeds received attributable to the Assets paid to the
proper Party hereunder and to have all Operating Expenses and capital
expenditures to be made with respect to the Assets made by the proper Party
hereunder.

Section 10.04 Document Retention.

(a) Inspection. Subject to the provisions of Section 10.04(b), Buyer agrees, and
will cause its respective assigns to agree, that the Files (to the extent that
Seller has not retained the original or copy) shall be open for inspection by
representatives of Seller at reasonable times and upon reasonable notice during
regular business hours for a period of three (3) years following the Closing
Date and that Seller may, during such period and at its expense, make such
copies thereof as it may reasonably request.

(b) Destruction. Without limiting the generality of the foregoing, for a period
of three (3) years following the Closing Date, Buyer shall not, and shall cause
its respective assigns to agree that they shall not, destroy or give up
possession of any original or final copy of the Files (to the extent that Seller
has not retained the original or copy) without first offering Seller the
opportunity, at Seller’s expense (without any payment to Buyer), to obtain such
original or final copy or a copy thereof.

 

82



--------------------------------------------------------------------------------

Section 10.05 Suspense Funds. No later than 30 days after Closing, Seller shall
deliver a Suspense Funds schedule substantially in the form of Schedule 6.01(w)
to Buyer to reflect the Suspense Funds as of the Closing Date; provided that in
no event shall Schedule 6.01(w) be updated for any Suspense Funds described
under item (b) of the definition thereof. From and after the Closing, Buyer
agrees to administer all accounts and assume all payment obligations relating to
the Suspense Funds taken into account when calculating the Adjusted Purchase
Price in accordance with all applicable Laws, rules and regulations and shall be
liable for the payment thereof to the proper parties and such obligations shall
become part of the Assumed Obligations. To the extent available, Seller shall
provide to Buyer detailed information with respect to (a) payees of such
Suspense Funds, (b) the reason for payment of such Suspense Funds and (c) the
time period during which such Suspense Funds accrued.

Section 10.06 Post-Closing Release of Indemnity Escrow. If the Closing occurs
prior to the consummation of the Plan, and upon the substantial consummation of
the Plan, the Consolidated Funded Leverage Ratio (as defined in and determined
pursuant to the RCF) of Seller, after giving effect to the transactions provided
for in the Plan and the transactions contemplated by this Agreement, does not
exceed 2.5 to 1, then within one Business Day following such consummation of the
Plan, Buyer and Seller shall instruct the Escrow Agent to release to Seller the
then existing amount of the Indemnity Escrow Amount, save and except the
aggregate amount attributable to all unsatisfied claims for indemnification that
Buyer has made against Seller on or before such date pursuant to this Article
XII (other than pursuant to Section 12.04(b) with respect to any Seller Retained
Disputes) and which are subject to satisfaction (in whole or in part) from the
Indemnity Escrow Amount pursuant to Section 12.12(b)(i).

ARTICLE XI

TERMINATION

Section 11.01 Right of Termination. This Agreement and the transactions
contemplated hereby may be completely terminated at any time at or prior to the
Closing as follows:

(a) by mutual written consent of the Parties;

(b) automatically on the Outside Date if the Closing shall not have occurred on
or before the Closing Deadline unless Buyer shall have delivered written notice
to Seller extending the term of such Agreement prior to the Outside Date;
provided that, in the event Buyer delivers such written notice to Seller
extending such term, from and after the date that is ten (10) Business Days
following the Outside Date, this Agreement may be terminated by either Buyer or
Seller in writing (provided that the right to terminate this Agreement following
the date of such extension under this Section 11.01(b) shall not be available to
any Party whose breach of this Agreement has been the cause of, or has resulted
in, the failure of the Closing to occur on or before such date);

 

83



--------------------------------------------------------------------------------

(c) by Seller, by written notice to Buyer, at Seller’s option, if (i) Buyer has
breached any of its representations, warranties or covenants such that the
conditions set forth in Section 8.01 are not able to be satisfied by Buyer, or
waived by Seller, by the Closing Deadline or (ii) the conditions set forth in
Section 8.01 (other than Section 8.01(f) or Section 8.01(h)) are not satisfied
to the reasonable satisfaction of Seller at or prior to the Closing Deadline,
provided that to the extent any such condition is curable, Seller has notified
Buyer of the breach in writing, and the breach has continued without cure for a
period of ten (10) days after the written notice of breach;

(d) by Buyer, by written notice to Seller, at Buyer’s option, if (i) Seller has
breached any of its representations, warranties or covenants such that the
conditions set forth in Section 8.02 are not able to be satisfied by Seller, or
waived by Buyer, by the Closing Deadline or (ii) the conditions set forth in
Section 8.02 (other than Section 8.02(e) or Section 8.02(g)) are not satisfied
to the reasonable satisfaction of Buyer at or prior to the Closing Deadline,
provided that to the extent any such condition is curable, Buyer has notified
Seller of the breach in writing, and the breach has continued without cure for a
period of ten (10) days after the written notice of breach;

(e) on or before the Title/Environmental Condition Date, (i) by Buyer, in
writing, if the condition in Section 8.02(e) has not been satisfied on or before
the Title/Environmental Condition Date and Buyer elects to exercise Buyer’s Walk
Right or (ii) by Seller, in writing, if the condition set forth in
Section 8.01(f) has not been satisfied on or before the Title/Environmental
Condition Date and Seller elects to exercise Seller’s Walk Right;

(f) by Buyer, by written notice to Seller, in the event (x) one or more of the
following occurs and (y) in the case of the events specified in subsections
(iii) and (iv) below, such event is not a result of a breach of this Agreement
by Buyer:

(i) [Intentionally omitted];

(ii) Seller fails to file the Bankruptcy Cases on or before December 9, 2016;

(iii) the Assumption and Procedures Order is not entered by the Bankruptcy Court
within 30 days of the Petition Date;

(iv) the Sale Order is not entered by the Bankruptcy Court by the Sale Order
Deadline;

(v) the Bankruptcy Court enters an order dismissing or converting the Bankruptcy
Cases to cases under chapter 7 of the Bankruptcy Code; or

(vi) the Bankruptcy Court enters an order appointing a trustee, receiver or
examiner with expanded powers beyond those set forth in sections 1106(a)(3) and
(4) of the Bankruptcy Code in the Bankruptcy Cases;

 

84



--------------------------------------------------------------------------------

(g) by Seller, by written notice to Buyer, at Seller’s option, in the event of
breach by Buyer of (i) its covenant set forth in Section 3.02(a)(i) or (ii) its
covenant set forth in Section 3.02(a)(ii);

(h) by Seller, by written notice to Buyer, in accordance with the terms
contained in the penultimate sentence of Section 7.16(b); or

(i) by Buyer, by written notice to Seller, if Seller selects an Alternative Bid.

Section 11.02 Effect of Termination. Except as provided in Section 3.02, in the
event that the Closing does not occur as a result of either Party exercising its
right to terminate pursuant to Section 11.01, then, except for the provisions of
Section 1.01, Section 1.02, Section 3.02, Section 3.05, Section 4.04(k)(i) (but
only with respect to Buyer’s retention of the Replacement Leases acquired by
Buyer in accordance with Section 4.04(k)(i) prior to termination of this
Agreement), Section 4.04(k)(ii) (but only with respect to Seller’s obligation to
assign those Leases for which Buyer has paid the applicable extension or renewal
cost in accordance with Section 4.04(k)(ii) prior to termination of this
Agreement), Section 4.04(k)(iii), Section 7.01, Section 7.02, this
Section 11.02, Section 11.03, Section 12.06, Section 12.08, Section 12.10,
Section 13.01 and Article XV, this Agreement shall thereafter be null and void
and neither Party shall have any rights or obligations under this Agreement.

Section 11.03 Termination. Notwithstanding anything to the contrary in this
Agreement, following the filing of the Bankruptcy Cases and unless and until
there is an order of the Bankruptcy Court providing that the giving of notice
under and/or termination of this Agreement in accordance with its terms is not
prohibited by the automatic stay imposed by section 362 of the Bankruptcy Code,
the occurrence of termination right under Section 11.01(b) or (f) shall result
in the automatic termination of this Agreement to the extent (and then only to
the extent) that Buyer would otherwise have the ability to terminate this
Agreement in accordance with Section 11.01(b) or (f), three (3) Business Days
following such occurrence unless waived in writing by Buyer.

ARTICLE XII

ASSUMPTION AND INDEMNIFICATION

Section 12.01 Assumption and Indemnity. As of the Closing, but without limiting
Buyer’s rights to indemnity under Section 12.04, Buyer assumes and agrees to
pay, fulfill, perform and discharge, or cause to be paid, fulfilled, performed,
and discharged, all obligations and Liabilities with respect to the Assets,
known or unknown, regardless of whether such obligations or Liabilities arose
prior to, on or after the Effective Time, including:

(a) all obligations (whether arising by Law or by contract) to properly plug and
abandon all wells and dismantle, decommission or remove all personal property,
fixtures and related equipment now located on the land covered by or
attributable to the Properties or other Assets or hereafter placed thereon, and
all such obligations to cleanup and restore such lands;

(b) all obligations to pay Working Interests, royalties, overriding royalties
and other interest owners’ revenues or proceeds attributable to sales of
Hydrocarbons, including those held in suspense (for which the Purchase Price was
adjusted pursuant to Section 9.02(b)(ix));

 

85



--------------------------------------------------------------------------------

(c) all Liabilities associated with the Assets arising from, attributable to or
alleged to be arising from or attributable to the physical, mechanical, and
environmental condition, effect or operation of the Assets;

(d) all obligations to settle any Imbalances relating to the Assets;

(e) all obligations applicable to the lessee under any of the Leases;

(f) all other Liabilities with respect to the Assets arising prior to, on or
after the Effective Time; and

(g) the Buyer Assumed Dispute Obligations.

All such assumed obligations and Liabilities described above in this
Section 12.01 are collectively referred to herein as the “Assumed Obligations”;
provided that Buyer does not assume (and Assumed Obligations shall not include)
any obligations or Liabilities of Seller to the extent, and only for the period
of time (as provided in Section 12.09(c)), that such obligations or Liabilities
constitute Designated Liabilities.

Section 12.02 Indemnification by Buyer. Effective as of Closing, Buyer hereby
defends, releases, indemnifies and holds harmless the Seller Indemnitees from
and against any and all Liabilities (including, for the avoidance of doubt,
Liabilities incurred by any Seller Indemnitee which are subject to the
indemnification obligations of Buyer described in this Section 12.02 and do not
involve any Third Party Claim) caused by, arising from, attributable to or
alleged to be caused by, arising from or attributable to (a) the breach by Buyer
of any of its representations, warranties, covenants or agreements contained in
this Agreement or any certificate furnished by or on behalf of Buyer in
connection with this Agreement (without giving effect to any materiality
qualifiers in such certificate) or (b) any Assumed Obligation. The amount of
Liabilities for which Seller is entitled to indemnity under this Section 12.02
shall be reduced by the amount of insurance proceeds actually received by Seller
or any of its Affiliates from Third Party insurers with respect to such
Liabilities (net of any out-of-pocket expenses incurred in connection with such
realization).

Section 12.03 Buyer’s Environmental Indemnification. Notwithstanding anything
herein to the contrary, in addition to, and without limiting, the indemnities
set forth in Section 12.02, effective as of the Closing, Buyer and its
successors and assigns shall assume (as part of the Assumed Obligations), be
responsible for, shall pay on a current basis and defend, indemnify, hold
harmless and forever release the Seller Indemnitees from and against any and all
Liabilities arising from, based upon, related to or associated with any
Environmental Condition or other environmental matter of any kind or character
related or attributable to the Assets, regardless of whether such Liabilities
arose prior to, on or after the Effective Time, including the presence or
Release of any Hazardous Substance in, on, under, or from the Assets and
including any Liability or other obligation of any Seller Indemnitees with
respect to the Assets under any Environmental Laws, except for such Liabilities
to the extent Seller has an indemnity obligation pursuant to (a) Section
12.04(a) (only to the extent relating to any breach of Section 6.01(cc)) or (b)
Section 12.04(b) (only to the extent relating to items (ii), (vi) and/or (xi)(b)
of the definition of Designated Liabilities).

 

86



--------------------------------------------------------------------------------

Section 12.04 Indemnification by Seller. From and after Closing, Seller hereby
defends, indemnifies and holds harmless the Buyer Indemnitees from and against
any and all Liabilities (including, for the avoidance of doubt, Liabilities
incurred by any Buyer Indemnitee which are subject to the indemnification
obligations of Seller described in this Section 12.04 and do not involve any
Third Party Claim) caused by, arising from or attributable to (a) the breach by
Seller of any of its representations, warranties, covenants or agreements
contained in this Agreement or any certificate furnished by or on behalf of
Seller in connection with this Agreement (without giving effect to any
materiality or Material Adverse Effect qualifiers in such certificate) or
(b) the Designated Liabilities. The amount of Liabilities for which Buyer is
entitled to indemnity under this Section 12.04 shall be reduced by the amount of
insurance proceeds actually received by Buyer or any of its Affiliates from
Third Party insurers with respect to such Liabilities (net of any out-of-pocket
expenses incurred in connection with such realization).

Section 12.05 Limitations.

(a) Neither Buyer Indemnitees nor Seller Indemnitees shall be entitled to assert
any right to indemnification for a breach of any representation or warranty
pursuant to Section 12.04(a) (other than with respect to those representations
and warranties set forth in Section 6.01(a), (b), (c), (e), (h), (i) or (y)) or
Section 12.02(a) (other than with respect to those representations and
warranties set forth in Section 6.02(a), (b), (c), (d), (g), (h), (i) or (j)),
respectively, (i) for any individual Liability unless the amount with respect to
such Liability exceeds the Individual Indemnity Threshold and (ii) until the
aggregate amount of all such Liabilities exceeding the Individual Indemnity
Threshold and actually suffered by Buyer Indemnitees or Seller Indemnitees in
connection therewith exceeds the Indemnity Deductible, and then only to the
extent such Liabilities exceeding the Individual Indemnity Threshold exceed, in
the aggregate, the Indemnity Deductible (it being agreed that such Indemnity
Deductible shall be a true deductible).

(b) In no event shall Seller ever be required to indemnify the Buyer Indemnitees
for Liabilities for a breach of any representation or warranty for which
indemnification is provided under Section 12.04(a) (other than with respect to
those representations and warranties set forth in Section 6.01(a), (b), (c),
(e), (h), (i) or (y)) exceeding, in the aggregate, 20% of the Purchase Price,
and Buyer (on its own behalf and on behalf of the other Buyer Indemnitees)
waives, releases and forever discharges Seller from any and all Liabilities
under Section 12.04(a) in excess of this aggregate amount.

(c) In no event shall Buyer ever be required to indemnify the Seller Indemnitees
for Liabilities for a breach of any such representations and warranties for
which indemnity is provided under Section 12.02(a) (other than with respect to
those representations and warranties set forth in Section 6.02(a), (b), (c),
(d), (g), (h), (i) or (j)) exceeding, in the aggregate, 20% of the Purchase
Price, and Seller (on its own behalf and on behalf of the other Seller
Indemnitees) waives, releases and forever discharges Buyer from any and all
Liabilities under Section 12.02(a) in excess of this aggregate amount.

(d) Notwithstanding the foregoing, for purposes of calculating the amount of
Liabilities only and not for purposes of determining whether a representation or
warranty has been breached, with respect to all such Liabilities for a breach of
any representations and warranties for which indemnity is provided under
Section 12.02 or Section 12.04 only, the references to materiality
qualifications (or correlative terms) contained in such representation or
warranty shall be disregarded.

 

87



--------------------------------------------------------------------------------

Section 12.06 Negligence and Fault. THE DEFENSE, RELEASE, INDEMNIFICATION AND
HOLD HARMLESS OBLIGATIONS SET FORTH IN THIS AGREEMENT (INCLUDING SECTION 7.01,
SECTION 12.02, SECTION 12.03 AND SECTION 12.04, AND NOTWITHSTANDING THE
FOREGOING, EXCLUDING SECTION 7.01 WITH RESPECT TO ANY CLAIM RESULTING FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY SELLER INDEMNITEE) SHALL ENTITLE
THE INDEMNITEE TO SUCH DEFENSE, RELEASE, INDEMNIFICATION AND HOLD HARMLESS
HEREUNDER IN ACCORDANCE WITH THE TERMS HEREOF, REGARDLESS OF WHETHER THE CLAIM
GIVING RISE TO SUCH OBLIGATION IS THE RESULT OF: (A) STRICT LIABILITY, (B) THE
VIOLATION OF ANY LAW BY SUCH INDEMNITEE OR BY A PRE-EXISTING CONDITION, OR
(C) THE GROSS, SOLE, CONCURRENT OR COMPARATIVE NEGLIGENCE OF SUCH INDEMNITEE.

Section 12.07 Exclusive Remedy. From and after Closing, each of the Parties
acknowledges and agrees that, except for actual fraud, its sole and exclusive
remedy with respect to any and all Liabilities pursuant to or in connection with
this Agreement, the purchase of the Assets by Buyer and the sale of the Assets
by Seller or otherwise in connection with the transactions contemplated hereby
and the Assets shall be limited to Section 4.02, the Special Warranty contained
in the Assignments and Deeds, Section 7.01(d), Section 7.01(e) and
Article XII. Except for the remedies contained in this Article XII and the
Special Warranty of title in the Assignments and Deeds, effective as of Closing,
Buyer, on its own behalf and on behalf of its Affiliates, hereby releases,
remises and forever discharges Seller Indemnitees from any and all suits, legal
or administrative proceedings, claims, demands, damages, losses, costs,
Liabilities, interest or causes of action whatsoever, at Law or in equity, known
or unknown, which Buyer or its Affiliates might now or subsequently may have,
based on, relating to or arising out of this Agreement, the transactions
contemplated hereby, the ownership, use or operation of the Assets or the
condition, quality, status or nature of the Assets, including rights to
contribution under the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9601 et. seq.), breaches of statutory or implied
warranties, nuisance or other tort actions, rights to punitive damages, common
law rights of contribution and rights under insurance maintained by Seller or
any of its Affiliates. Except for the remedies contained in this Article XII,
Section 7.01(d), and Section 7.01(e), and the Special Warranty of title in the
Assignments and Deeds, effective as of Closing, Seller, on its own behalf and on
behalf of its Affiliates, hereby releases, remises and forever discharges Buyer
Indemnitees from any and all suits, legal or administrative proceedings, claims,
demands, damages, losses, costs, Liabilities, interest or causes of action
whatsoever, at Law or in equity, known or unknown, which Seller or its
Affiliates might now or subsequently may have, based on, relating to or arising
out of this

 

88



--------------------------------------------------------------------------------

Agreement, the transactions contemplated hereby, the ownership, use or operation
of the Assets or the condition, quality, status or nature of the Assets,
including rights to contribution under the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et. seq.), breaches of
statutory or implied warranties, nuisance or other tort actions, rights to
punitive damages, common law rights of contribution and rights under insurance
maintained by Buyer or any of its Affiliates.

Section 12.08 Expenses. Notwithstanding anything herein to the contrary (other
than Section 14.02), the foregoing defense, release, indemnity and hold harmless
obligations shall not apply to, and each Party shall be solely responsible for,
all expenses, including due diligence expenses, incurred by it to enter into,
and consummate the transactions contemplated by, this Agreement.

Section 12.09 Survival; Knowledge.

(a) The representations and warranties of Seller and Buyer in Article VI (other
than (i) representations in Section 6.01(a), (b), (c), (e), (h), (y) or (ee),
and Section 6.02(a), (b), (c), (d), (g), (h) or (i), which shall survive
indefinitely and (ii) the representations in Section 6.01(i), which shall
survive until the 30th day following the expiration of the applicable statutes
of limitations) shall expire on the date that is 12 months from the Closing
Date. The covenants and agreements of the Parties set forth in this Agreement to
be performed on or before Closing shall expire on the date that is 12 months
from the Closing Date, the covenants and agreements set forth in Article XIV
shall survive until the 30th day following the expiration of the applicable
statutes of limitations, and each other covenant and agreement of the Parties
shall, subject to this Section 12.09, survive the Closing until fully performed
and in accordance with its terms and expire thereafter. Subject to the foregoing
and Section 12.09(b), the remainder of this Agreement shall survive Closing
without time limit. Representations, warranties, covenants and agreements shall
be of no further force or effect after the date of their expiration, provided
that there shall be no termination of any bona fide claim asserted pursuant to
this Agreement with respect to such a representation, warranty, covenant or
agreement prior to its expiration date.

(b) The indemnities in Section 7.01(d), Section 7.01(e), Section 12.02(a),
Section 12.03 and Section 12.04(a) shall terminate as of the expiration date of
each respective representation, warranty, covenant or agreement that is subject
to indemnification. Seller’s indemnities set forth in Section 12.04(b) to the
extent relating to items (i), (ii), (iv), (v), (vi) and/or (xi) of the
Designated Liabilities shall terminate on the second anniversary of the Closing
Date. Seller’s indemnities set forth in Section 12.04(b) to the extent relating
to items (iii), (viii), (ix) and/or (x) of the Designated Liabilities shall
survive until the 30th day following the expiration of the applicable statutes
of limitations. Seller’s indemnity set forth in Section 12.04(b) to the extent
relating to item (vii) of the Designated Liabilities shall survive without time
limit. Buyer’s indemnity set forth in Section 7.01(d), Section 7.01(e) and
Section 12.02(b) shall survive the Closing without time limit. Notwithstanding
the foregoing, there shall be no termination of any bona fide claim asserted
under this Article XII prior to the date of termination for the applicable
indemnity.

(c) Notwithstanding anything herein to the contrary, the Designated Liabilities
(other than the matters described in clauses (iii), (iv) and (vi) through (xi)
of the Designated Liabilities definition) shall become Assumed Obligations, in
each case, following expiration of the indemnities for such Designated
Liabilities in accordance with Section 12.09(b) and subject to the following
sentence. Notwithstanding anything contained in this Agreement to the contrary,
the matters described in clauses (iii), (iv) and (vi) through (xi) of the
Designated Liabilities definition shall never become Assumed Obligations,
regardless of whether the applicable survival period of the indemnities for such
matters has expired as set forth in Section 12.09(b).

 

89



--------------------------------------------------------------------------------

Section 12.10 Non-Compensatory Damages. None of the Buyer Indemnitees nor the
Seller Indemnitees shall be entitled to recover from Seller or Buyer, or their
respective Affiliates, any special, indirect, consequential, punitive,
exemplary, remote or speculative damages, or damages for lost profits or loss of
business opportunity of any kind, arising under or in connection with this
Agreement or the transactions contemplated hereby, except to the extent any such
party suffers such damages (including costs of defense and reasonable attorneys’
fees incurred in connection with defending of such damages) to a Third Party,
which damages (including costs of defense and reasonable attorneys’ fees
incurred in connection with defending against such damages) shall not be
excluded by this provision as to recovery hereunder. Subject to the preceding
sentence, Buyer, on behalf of each of the Buyer Indemnitees, and Seller, on
behalf of each of the Seller Indemnitees, waive any right to recover special,
indirect, consequential, punitive, exemplary, remote or speculative damages, or
damages for lost profits or loss of business opportunity of any kind, arising in
connection with or with respect to this Agreement or the transactions
contemplated hereby.

Section 12.11 Indemnification Actions. All claims for indemnification under this
Article XII shall be asserted and resolved as follows:

(a) For purposes of this Agreement, the term “Indemnitor” when used in
connection with particular damages shall mean the Person having an obligation to
indemnify another Person or Persons with respect to such damages pursuant to
this Agreement, and the term “Indemnitee” when used in connection with
particular damages shall mean a Person having the right to be indemnified with
respect to such damages pursuant to this Agreement.

(b) To make claim for indemnification under this Article XII, an Indemnitee
shall notify the Indemnitor of its claim, including the specific details of and
specific basis under this Agreement for its claim (the “Claim Notice”). In the
event that the claim for indemnification is based upon a claim by a Third Party
against the Indemnitee (a “Third Party Claim”), the Indemnitee shall provide its
Claim Notice promptly after the Indemnitee has actual knowledge of the Third
Party Claim and shall enclose a copy of all papers (if any) served with respect
to the Third Party Claim; provided that the failure of any Indemnitee to give
notice of a Third Party Claim as provided in this Section 12.11 shall not
relieve the Indemnitor of its obligations under this Article XII except to the
extent (and only to the extent of such incremental damages incurred) such
failure results in insufficient time being available to permit the Indemnitor to
effectively defend against the Third Party Claim or otherwise prejudices the

 

90



--------------------------------------------------------------------------------

Indemnitor’s ability to defend against the Third Party Claim. In the event that
the claim for indemnification is based upon an inaccuracy or breach of a
representation, warranty, covenant or agreement, the Claim Notice shall specify
the representation, warranty, covenant or agreement that was inaccurate or
breached.

(c) In the case of a claim for indemnification based upon a Third Party Claim,
the Indemnitor shall have 30 days from its receipt of the Claim Notice to notify
the Indemnitee whether or not it agrees to indemnify and defend the Indemnitee
against such Third Party Claim under this Article XII. The Indemnitee is
authorized, prior to and during such 30 day period, to file any motion, answer
or other pleading that it shall deem necessary or appropriate to protect its
interests or those of the Indemnitor and that is not prejudicial to the
Indemnitor.

(d) If the Indemnitor agrees to indemnify the Indemnitee, it shall have the
right and obligation to diligently defend, at its sole cost and expense, the
Third Party Claim. The Indemnitor shall have full control of such defense and
proceedings, including any compromise or settlement thereof, subject to the
terms hereof. If requested by the Indemnitor, the Indemnitee agrees to cooperate
in contesting any Third Party Claim which the Indemnitor elects to contest
(provided, however, that the Indemnitee shall not be required to bring any
counterclaim or cross-complaint against any Person). The Indemnitee may
participate in, but not control, at its sole cost and expense, any defense or
settlement of any Third Party Claim controlled by the Indemnitor pursuant to
this Section 12.11. An Indemnitor shall not, without the written consent of the
Indemnitee, such consent not to be unreasonably withheld, conditioned or
delayed, settle any Third Party Claim or consent to the entry of any judgment
with respect thereto that (i) does not result in a final resolution of the
Indemnitee’s Liability with respect to the Third Party Claim (including, in the
case of a settlement, an unconditional written release of the Indemnitee from
all Liability in respect of such Third Party Claim) or (ii) may materially and
adversely affect the Indemnitee (other than as a result of money damages covered
by the indemnity).

(e) If the Indemnitor does not agree to indemnify the Indemnitee within the 30
day period specified in Section 12.11(c) or fails to give notice to the
Indemnitee within such 30 day period regarding its election or if the Indemnitor
agrees to indemnify, but fails to diligently defend or settle the Third Party
Claim, then the Indemnitee shall have the right to defend against the Third
Party Claim (at the sole cost and expense of the Indemnitor, if the Indemnitee
is entitled to indemnification hereunder), with counsel of the Indemnitee’s
choosing; provided, however, that the Indemnitee shall make no settlement,
compromise, admission or acknowledgment that would give rise to Liability on the
part of any Indemnitor without the prior written consent of such Indemnitor,
which consent shall not be unreasonably withheld, conditioned or delayed.

(f) In the case of a claim for indemnification not based upon a Third Party
Claim, the Indemnitor shall have 30 days from its receipt of the Claim Notice to
(i) cure the damages complained of, (ii) agree to indemnify the Indemnitee for
such damages, or (iii) dispute the claim for such damages. If such Indemnitor
does not respond to such Claim Notice within such 30 day period, such Indemnitor
will be deemed to dispute the claim for damages.

 

91



--------------------------------------------------------------------------------

Section 12.12 Escrow Claims.

(a) The following provisions shall apply to the Litigation Escrow Amount:

(i) Any amounts due by Seller to Buyer pursuant to Section 12.04(b) for any
Seller Retained Disputes will be first satisfied from the Litigation Escrow
Amount. To the extent that Buyer is determined to be owed by Seller amounts in
excess of the Litigation Escrow Amount, Buyer may seek payment for such amounts
from Seller.

(ii) In the event that any Buyer Indemnitee becomes entitled to any distribution
from Seller pursuant to this Article XII for any Seller Retained Disputes, Buyer
and Seller shall execute joint instruction letters to the Escrow Agent in
accordance with the Escrow Agreement to disburse to Buyer the amount of the
undisputed claim out of the Litigation Escrow Amount.

(iii) On the date that is ten (10) days after the date when a non-appealable
final judgment or award is rendered on each of any two Seller Retained Disputes
set forth on Schedule 12.12, Buyer and Seller shall instruct the Escrow Agent to
release to Seller half of the Litigation Escrow Amount, save and except the
aggregate amount of all unsatisfied claims for indemnification that Buyer has
made against Seller on or before such date pursuant to this Article XII with
respect to such resolved Seller Retained Disputes, if any, and which are subject
to satisfaction (in whole or in part) from the retained portion of the
Litigation Escrow Amount.

(iv) On the date that is ten (10) days after the date when a non-appealable
final judgment or award is rendered on each of the remaining Seller Retained
Disputes set forth on Schedule 12.12, Buyer and Seller shall instruct the Escrow
Agent to release to Seller the then existing amount of the Litigation Escrow
Amount, save and except the aggregate amount of all unsatisfied claims for
indemnification that Buyer has made against Seller on or before such date
pursuant to this Article XII with respect to the Seller Retained Disputes, if
any, and which are subject to satisfaction (in whole or in part) from such
retained portion of the Litigation Escrow Amount.

(b) If the Indemnity Escrow Amount deposited into escrow at Closing was greater
than zero dollars ($0.00), but subject to Section 10.06 (if applicable):

(i) Subject to the applicable limitations set forth in this Article XII, any
amounts due by Seller to Buyer pursuant to this Article XII (other than those
pursuant to Section 12.04(b) for any Seller Retained Disputes) will be first
satisfied from the Indemnity Escrow Amount. To the extent that Buyer is
determined to be owed by Seller amounts in excess of the Indemnity Escrow
Amount, Buyer may seek payment for such amounts from Seller.

 

92



--------------------------------------------------------------------------------

(ii) In the event that any Buyer Indemnitee becomes entitled to any distribution
from Seller pursuant to this Article XII (other than any such distribution
pursuant to Section 12.04(b) for any Seller Retained Disputes), Buyer and Seller
shall execute joint instruction letters to the Escrow Agent in accordance with
the Escrow Agreement to disburse to Buyer the amount of the undisputed claim out
of the Indemnity Escrow Amount.

(iii) On the date that is five (5) Business Days after the date that is 12
months after the Closing Date, Buyer and Seller shall instruct the Escrow Agent
to release to Seller the then existing amount of the Indemnity Escrow Amount,
save and except the aggregate amount of all unsatisfied claims for
indemnification that Buyer has made against Seller on or before such date
pursuant to this Article XII (other than pursuant to Section 12.04(b) with
respect to any Seller Retained Disputes) and which are subject to satisfaction
(in whole or in part) from the Indemnity Escrow Amount pursuant to Section
12.12(b)(i).

Section 12.13 Characterization of Indemnity Payments. The Parties agree that any
indemnity payments made pursuant to this Article XII shall be treated for all
U.S. federal and applicable state income Tax purposes as an adjustment to the
Purchase Price unless otherwise required by Law.

ARTICLE XIII

LIMITATIONS ON REPRESENTATIONS AND WARRANTIES

Section 13.01 Disclaimers of Representations and Warranties.

(a) EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN SECTION 6.01 OR IN ANY
CERTIFICATE FURNISHED BY OR ON BEHALF OF SELLER IN CONNECTION WITH THIS
AGREEMENT AND THE SPECIAL WARRANTY OF TITLE IN THE ASSIGNMENTS AND DEEDS,
(I) SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR IMPLIED
AND (II) SELLER EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY
OR IN WRITING) TO BUYER OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS
OR REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, ANY OPINION, INFORMATION,
PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO BUYER BY ANY OFFICER,
DIRECTOR, SUPERVISOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF
SELLER OR ANY OF ITS AFFILIATES).

(b) EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN SECTION 6.01 OR IN ANY
CERTIFICATE FURNISHED BY OR ON BEHALF OF SELLER IN CONNECTION WITH THIS
AGREEMENT AND THE SPECIAL WARRANTY OF TITLE IN THE ASSIGNMENTS AND DEEDS, AND
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SELLER EXPRESSLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY, EXPRESS,

 

93



--------------------------------------------------------------------------------

STATUTORY OR IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSETS, (II) THE CONTENTS,
CHARACTER OR NATURE OF ANY REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR
ANY ENGINEERING, GEOLOGICAL OR SEISMIC DATA OR INTERPRETATION, RELATING TO THE
ASSETS, (III) THE QUANTITY, QUALITY OR RECOVERABILITY OF HYDROCARBONS IN OR FROM
THE ASSETS, (IV) ANY ESTIMATES OF THE VALUE OF THE ASSETS OR FUTURE REVENUES
GENERATED BY THE ASSETS, (V) THE PRODUCTION OF HYDROCARBONS FROM THE ASSETS,
(VI) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR
MARKETABILITY OF THE ASSETS, (VII) THE CONTENT, CHARACTER OR NATURE OF ANY
INFORMATION MEMORANDUM, REPORTS, BROCHURES, CHARTS OR STATEMENTS PREPARED BY
SELLER OR THIRD PARTIES WITH RESPECT TO THE ASSETS, (VIII) ANY OTHER MATERIALS
OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE TO BUYER, ITS AFFILIATES OR
THEIR EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION OR
PRESENTATION RELATING THERETO, AND (IX) ANY IMPLIED OR EXPRESS WARRANTY OF
FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT.

(c) EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN SECTION 6.01 OR IN ANY
CERTIFICATE FURNISHED BY OR ON BEHALF OF SELLER IN CONNECTION WITH THIS
AGREEMENT AND THE SPECIAL WARRANTY OF TITLE IN THE ASSIGNMENTS AND DEEDS, SELLER
EXPRESSLY DISCLAIMS AND NEGATES, AND BUYER HEREBY WAIVES (I) ANY IMPLIED OR
EXPRESS WARRANTY OF MERCHANTABILITY, (II) ANY IMPLIED OR EXPRESS WARRANTY OF
FITNESS FOR A PARTICULAR PURPOSE, (III) ANY IMPLIED OR EXPRESS WARRANTY OF
CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (IV) ANY RIGHTS OF PURCHASERS
UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (V) ANY CLAIMS
BY BUYER FOR DAMAGES BECAUSE OF REDHIBITORY VICES OR DEFECTS, WHETHER KNOWN OR
UNKNOWN AS OF THE EFFECTIVE TIME OR THE CLOSING DATE, AND (VI) ANY AND ALL
IMPLIED WARRANTIES EXISTING UNDER APPLICABLE LAW; IT BEING THE EXPRESS INTENTION
OF BOTH BUYER AND SELLER THAT, EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH
IN SECTION 6.01 OR IN ANY CERTIFICATE FURNISHED BY OR ON BEHALF OF SELLER IN
CONNECTION WITH THIS AGREEMENT AND THE SPECIAL WARRANTY OF TITLE IN THE
ASSIGNMENTS AND DEEDS, THE ASSETS SHALL BE CONVEYED TO BUYER IN THEIR PRESENT
CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS,” WITH ALL FAULTS, AND THAT
BUYER HAS MADE OR SHALL MAKE PRIOR TO CLOSING SUCH INSPECTIONS AS BUYER DEEMS
APPROPRIATE.

(d) OTHER THAN EXPRESSLY SET FORTH IN SECTION 6.01(CC), SELLER HAS NOT AND WILL
NOT MAKE ANY REPRESENTATION OR

 

94



--------------------------------------------------------------------------------

WARRANTY REGARDING ANY MATTER OR CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS,
THE RELEASE OF MATERIALS INTO THE ENVIRONMENT, THE PROTECTION OF HUMAN HEALTH,
SAFETY, NATURAL RESOURCES OR THE ENVIRONMENT OR ANY OTHER ENVIRONMENTAL
CONDITION OF THE ASSETS, AND NOTHING IN THIS AGREEMENT OR OTHERWISE SHALL BE
CONSTRUED AS SUCH A REPRESENTATION OR WARRANTY. SUBJECT TO BUYER’S RIGHTS UNDER
ARTICLE XII, AND ENVIRONMENTAL DEFECTS UNDER ARTICLE V, BUYER SHALL BE DEEMED TO
BE TAKING THE ASSETS “AS IS” AND “WHERE IS,” WITH ALL FAULTS FOR PURPOSES OF
THEIR ENVIRONMENTAL CONDITION, AND BUYER ACKNOWLEDGES IT HAS MADE OR CAUSED TO
BE MADE SUCH ENVIRONMENTAL INSPECTIONS AS BUYER DEEMS APPROPRIATE.

(e) SELLER AND BUYER AGREE THAT THE DISCLAIMERS OF CERTAIN WARRANTIES CONTAINED
IN THIS SECTION 13.01 ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSES OF ANY
APPLICABLE LAW, RULE OR ORDER.

ARTICLE XIV

TAX MATTERS

Section 14.01 Allocation of Asset Taxes.

(a) Seller shall be allocated and bear all Asset Taxes attributable to (i) any
Tax period ending prior to the Effective Time and (ii) the portion of any
Straddle Period ending immediately prior to the Effective Time. Buyer shall be
allocated and bear all Asset Taxes attributable to (x) any Tax period beginning
at or after the Effective Time and (y) the portion of any Straddle Period
beginning at the Effective Time.

(b) For purposes of determining the allocations described in Section 14.01(a),
(i) Asset Taxes that are attributable to the severance or production of
Hydrocarbons (other than such Asset Taxes described in clause (iii) below) shall
be allocated to the period in which the severance or production giving rise to
such Asset Taxes occurred, (ii) Asset Taxes that are based upon or related to
income or receipts or imposed on a transactional basis (other than such Asset
Taxes described in clause (i) or (iii)), shall be allocated to the period in
which the transaction giving rise to such Asset Taxes occurred, and (iii) Asset
Taxes that are ad valorem, property or other Asset Taxes, including the
Pennsylvania impact fee, imposed on a periodic basis pertaining to a Straddle
Period shall be allocated between the portion of such Straddle Period ending
immediately prior to the Effective Time and the portion of such Straddle Period
beginning at the Effective Time by prorating each such Asset Tax based on the
number of days in the applicable Straddle Period that occur before the date on
which the Effective Time occurs, on the one hand, and the number of days in such
Straddle Period that occur on or after the date on which the Effective Time
occurs, on the other hand. For purposes of clause (iii) of the preceding
sentence, the period for such Asset Taxes

 

95



--------------------------------------------------------------------------------

assessed under West Virginia law shall begin on January 1 of each calendar year
and shall end on December 31 of each calendar year. For the avoidance of doubt,
the amount of such Asset Taxes assessed or assessable under West Virginia Law on
July 1, 2015 for the 2016 tax year that are allocable to the Seller shall be
based on the number of days the Assets were owned from January 1, 2016, to the
day before the date on which the Effective Time occurs, and the amount of such
Asset Taxes that are allocable to the Buyer shall be based on the number of days
the Assets were owned from the date on which the Effective Time occurs to
December 31, 2016.

(c) To the extent the actual amount of an Asset Tax is not known at the time an
adjustment is to be made with respect to such Asset Tax pursuant to Section 9.02
or Section 9.03, as applicable, the Parties shall utilize the most recent
information available in estimating the amount of such Asset Tax for purposes of
such adjustment. To the extent the actual amount of an Asset Tax (or the amount
thereof paid or economically borne by a Party) is ultimately determined to be
different than the amount (if any) that was taken into account in the Final
Settlement Statement as finally determined pursuant to Section 9.03, timely
payments will be made from one Party to the other to the extent necessary to
cause each Party to bear the amount of such Asset Tax that is allocable to such
Party under this Section 14.01.

Section 14.02 Transfer Taxes. Buyer shall bear and pay all sales, use, transfer,
stamp, documentary, registration, excise or similar Taxes incurred or imposed
with respect to the transactions described in this Agreement (“Transfer Taxes”)
and Buyer shall pay all required filing and recording fees and expenses in
connection with the filing and recording of the assignments, conveyances or
other instruments required to convey title to the Assets to Buyer. Seller and
Buyer shall reasonably cooperate in good faith to minimize, to the extent
permissible under applicable Law, the amount of any such Transfer Taxes. Seller
shall include a provision in the Plan, and use its commercially reasonable
efforts to obtain Bankruptcy Court approval of such provision, providing for an
exemption for the sale and transfer of the Assets from any Transfer Taxes to the
maximum extent legally permissible under section 1146(a) of the Bankruptcy Code.

Section 14.03 Cooperation. The Parties shall cooperate fully, as and to the
extent reasonably requested by the other Party, in connection with the filing of
Tax Returns and any audit, litigation, or other proceeding with respect to Taxes
relating to the Assets. Such cooperation shall include the retention and (upon
the other Party’s request) the provision of records and information that are
relevant to any such Tax Return or audit, litigation or other proceeding and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided under this Agreement.

Section 14.04 Like-Kind Exchange. Buyer and Seller agree that either or both of
Seller and Buyer may elect to treat the acquisition or sale of the Assets as an
exchange of like-kind property under Section 1031 of the Code (an “Exchange”),
provided that the Closing shall not be delayed by reason of the Exchange. Each
Party agrees to use reasonable efforts to cooperate with the other Party in the
completion of such an Exchange including an Exchange subject to the procedures
outlined in Treasury Regulation § 1.1031(k)-1 and/or Internal Revenue Service
Revenue Procedure 2000-37. Each of Seller and Buyer shall have the right at any
time prior to

 

96



--------------------------------------------------------------------------------

Closing to assign all or a part of its rights under this Agreement to a
qualified intermediary (as that term is defined in Treasury Regulation §
1.1031(k)-1(g)(4)(iii)) or an exchange accommodation titleholder (as that term
is defined in Internal Revenue Service Revenue Procedure 2000-37) to effect an
Exchange. Each Party acknowledges and agrees that neither an assignment of a
Party’s rights under this Agreement nor any other actions taken by a Party or
any other person in connection with the Exchange shall release any Party from,
or modify, any of its liabilities and obligations (including indemnity
obligations to each other) under this Agreement, and no Party makes any
representations as to any particular Tax treatment that may be afforded to any
other Party by reason of such assignment or any other actions taken in
connection with the Exchange. Any Party electing to treat the acquisition or
sale of the Assets as an Exchange shall be obligated to pay all additional costs
incurred hereunder as a result of the Exchange, and in consideration for the
cooperation of the other Party, the Party electing Exchange treatment shall
agree to pay all costs associated with the Exchange and to indemnify and hold
the other Party, its Affiliates, and their respective former, current and future
partners, members, shareholders, owners, officers, directors, managers,
employees, agents and representatives harmless from and against any and all
liabilities and taxes arising out of, based upon, attributable to or resulting
from the Exchange or transactions or actions taken in connection with the
Exchange that would not have been incurred by the other Party but for the
electing Party’s Exchange election.

Section 14.05 Post-Closing Taxes. Subject to Buyer’s indemnification rights
under Article XII of this Agreement, after the Closing Date, Buyer shall be
responsible for payment to the applicable Governmental Authority of all Asset
Taxes relating to any Tax period that ends before or includes the Effective Time
that become due and payable after the Closing Date, and shall file with the
appropriate Governmental Authority any and all Tax Returns required to be filed
after the Closing Date with respect to such Asset Taxes.

Section 14.06 Section 754 Election. Seller shall, prior to the Closing, (i)
cause each tax partnership that is scheduled with respect to Section 6.01(i)(iv)
to either (x) have in effect a valid election under Section 754 of the Code for
any taxable year that includes the Closing Date or (y) obtain all necessary
consents therefor; and (ii) provide evidence satisfactory to Buyer that the
covenant set forth in clause (i) has been satisfied.

ARTICLE XV

MISCELLANEOUS

Section 15.01 Filings, Notices and Certain Governmental Approvals. As soon as
reasonably possible after the Closing, but in no event later than 90 days after
such Closing, Buyer shall remove the names of Seller and its Affiliates,
including “Stone” and all variations thereof, from the Assets. Promptly after
Closing, Buyer shall make all requisite filings with, and provide the requisite
notices to, the appropriate Governmental Authorities to accomplish all
transactions contemplated by this Agreement.

Section 15.02 Entire Agreement. This Agreement, the Confidentiality Agreement,
the documents to be executed pursuant hereto and the Annex, Exhibits and
Schedules attached hereto constitute the entire agreement between the Parties
pertaining to the subject matter hereof and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties pertaining to the subject matter hereof. No supplement, amendment,

 

97



--------------------------------------------------------------------------------

alteration, modification, waiver or termination of this Agreement shall be
binding unless executed in writing by the Parties and specifically referencing
this Agreement as being supplemented, amended, altered, modified, waived or
terminated.

Section 15.03 Waiver. No waiver of any of the provisions of this Agreement or
rights hereunder shall be deemed or shall constitute a waiver of any other
provisions hereof or right hereunder (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided. No
course of dealing on the part of any Party or their respective officers,
employees, agents, or representatives, nor any failure by a Party to exercise
any of its rights under this Agreement shall operate as a waiver thereof or
affect in any way the right of such Party at a later time to enforce the
performance of such provision. No waiver by any Party of any condition, or any
breach of any term, covenant, representation or warranty contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of any breach of any other term, covenant, representation, or
warranty. The rights of the Parties under this Agreement shall be cumulative,
and the exercise or partial exercise of any such right shall not preclude the
exercise of any other right.

Section 15.04 Publicity. Each Party shall consult with the other Party prior to
making any release to the general public concerning this Agreement or the
transactions contemplated hereby and, except as required by applicable Law or by
any Governmental Authority or stock exchange (provided that such disclosures
shall be made only to the extent required thereunder), no Party shall issue any
such release without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed; provided however, that any Party
hereto or its Affiliates shall be entitled to make an announcement to the
general public of the foregoing if, in the opinion of its legal counsel, such
announcement is required to comply with Laws or any listing agreement with any
national securities exchange or inter-dealer quotation system and if it first
gives prior written notice to the other Party hereto of its intention to make
such public announcement and provides the opportunity to review the content of
such disclosure (provided that such disclosures shall be made only to the extent
required thereunder).

Section 15.05 No Third Party Beneficiaries. Except with respect to the Persons
included within the definition of Seller Indemnitees or Buyer Indemnitees (and
in such cases, only to the extent expressly provided herein), nothing in this
Agreement shall provide any benefit to any Third Party or entitle any Third
Party to any claim, cause of action, remedy or right of any kind, it being the
intent of the Parties that this Agreement shall not be construed as a Third
Party beneficiary contract; provided that only a Party and its successors and
permitted assigns will have the right to enforce the provisions of this
Agreement on its own behalf or on behalf of any of its related Indemnitees (but
shall not be obligated to do so).

Section 15.06 Assignment. Except as provided in Section 14.04, neither Buyer nor
Seller may assign or delegate any of its rights or duties hereunder without the
prior written consent of the other Party and any assignment made without such
consent shall be void. Any assignment made by a Party as permitted hereby shall
not relieve such Party from any Liability or obligation hereunder. Except as
otherwise provided herein, this Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective permitted successors, assigns
and legal representatives.

 

98



--------------------------------------------------------------------------------

Section 15.07 Governing Law. THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE
PARTIES SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF TEXAS, EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER
CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION. ALL OF THE
PARTIES HERETO CONSENT TO THE EXERCISE OF JURISDICTION IN PERSONAM (I) IN THE
BANKRUPTCY COURT AND (II) TO THE EXTENT THAT THE BANKRUPTCY COURT DOES NOT HAVE
JURISDICTION, BY THE FEDERAL OR STATE COURTS SITUATED IN HOUSTON, HARRIS COUNTY,
TEXAS (COLLECTIVELY, THE “CHOSEN COURTS”) FOR ANY ACTION ARISING OUT OF THIS
AGREEMENT. ALL ACTIONS OR PROCEEDINGS WITH RESPECT TO, ARISING DIRECTLY OR
INDIRECTLY IN CONNECTION WITH, OUT OF, RELATED TO, OR FROM THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE EXCLUSIVELY LITIGATED IN THE CHOSEN
COURTS. EACH PARTY HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

Section 15.08 Notices. Any notice, communication, request, instruction or other
document required or permitted hereunder shall be given in writing and delivered
in person or sent by United States mail (postage prepaid, return receipt
requested), telex, facsimile (provided any such facsimile is confirmed by
written confirmation), telecopy, or electronic mail transmission (“email”)
(provided that receipt of such email is requested and received) to the addresses
of Seller and Buyer set forth below. Any such notice shall be effective upon
receipt only if received during normal business hours or, if not received during
normal business hours, on the next Business Day.

 

Seller:    

Stone Energy Corporation

625 East Kaliste Saloom Rd.

Lafayette, Louisiana 70508

Attention: Executive Vice President & Chief Financial Officer

Phone: (337) 521-2210

Email: beerh@stoneenergy.com

 

With a copy to (which shall not constitute notice to Buyer):

 

Stone Energy Corporation

625 East Kaliste Saloom Rd.

Lafayette, Louisiana 70508

Attention: General Counsel; Director of Land

E-mail: jaubertls@stoneenergy.com;

devillemd@stoneenergy.com

 

99



--------------------------------------------------------------------------------

Buyer:    

TH Exploration III, LLC

Attention: M. Evan Radler

1320 South University Drive, Suite 500

Fort Worth, Texas 76107

Phone: (817) 632-5200

Email: eradler@tug-hillop.com

 

With a copy to (which shall not constitute notice to Buyer):

 

Vinson & Elkins LLP

2001 Ross Avenue, Suite 3700

Dallas, Texas 75201

Attention: Marc Rose

E-mail: mrose@velaw.com

Either Party may, by written notice so delivered, change its address for notice
purposes hereunder. If the date specified in this Agreement for giving any
notice or taking any action is not a Business Day (or if the period during which
any notice is required to be given or any action taken expires on a date which
is not a Business Day), then the date for giving such notice or taking such
action (or the expiration date of such period during which notice is required to
be given or action taken) shall be the next day which is a Business Day.

Section 15.09 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
either Party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.

Section 15.10 Counterparts. This Agreement may be executed in any number of
counterparts, and each counterpart hereof shall be deemed to be an original
instrument, but all such counterparts shall constitute but one instrument. Any
signature hereto delivered by a Party by facsimile or electronic transmission
shall be deemed an original signature hereto.

Section 15.11 Amendment. This Agreement may be amended only by an instrument in
writing executed by both Parties.

Section 15.12 Schedules and Exhibits. The inclusion of any matter upon any
Schedule or any Exhibit attached hereto does not constitute an admission or
agreement that such matter is material with respect to the representations and
warranties contained herein.

Section 15.13 No Partnership. Nothing contained in this Agreement shall be
construed to create a partnership, joint venture, association, trust, mining
partnership or other entity, nor shall the provision hereof be implied as
creating such a relationship.

 

100



--------------------------------------------------------------------------------

Section 15.14 No Recourse to Quantum Parties. Notwithstanding anything that may
be expressed or implied in this Agreement or any document, agreement, or
instrument delivered contemporaneously herewith, Seller agrees and acknowledges
for itself and each of its Affiliates that the Quantum Parties shall not have
any obligation hereunder to any Person and that neither Seller nor any of its
Affiliates has any rights of recovery hereunder against, or any recourse
hereunder or under any documents, agreements, or instruments delivered
contemporaneously herewith or in respect of any oral representations made or
alleged to be made in connection herewith or therewith against, any Quantum
Party.

[The remainder of this page is left intentionally blank.]

 

101



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the date
first written above.

 

SELLER   STONE ENERGY CORPORATION   By:  

/s/ Kenneth H. Beer

  Name:   Kenneth H. Beer   Title:   Executive Vice President & Chief Financial
Officer

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

BUYER   TH EXPLORATION III, LLC   By:  

/s/ M. Evan Radler

  Name:   M. Evan Radler   Title:   Chief Operating Officer

 

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT G1

Attached and made a part of that certain Purchase and Sale Agreement dated
October 20, 2016 by and between Stone Energy Corporation, as Seller, and TH
Exploration III, LLC, as Buyer.

 

1. Bids must be for all or a material portion of the Assets pursuant to an
executed purchase agreement based on the Agreement as a form that only proposes
changes that are, taken in the aggregate, not adverse to the Seller.

 

2. A Bid for all or substantially all of the Assets must provide for cash in at
least an amount equal to the Break Up Fee and Expense Reimbursement. Bids must
provide for an aggregate consideration of at least $378 million if such bids are
for all or substantially all of the Assets, or, if a bid is for a material
portion of the Assets that is less than all of the Assets, in order for such Bid
to constitute a higher and better Bid, it must be combined with other bids that
collectively have proposed a series of transactions that have aggregate
consideration in excess of $378 million including cash consideration equal to
the Break Up Fee and Expense Reimbursement.

 

3. Bids shall not contain any financing or due diligence contingencies to
closing on the proposed transaction.

 

4. Bidders shall be required to provide an executed escrow agreement in
substantially the same form as the Escrow Agreement and a good faith deposit in
the form of a wire transfer or certified check in the amount of at least ten
percent (10%) of its designated purchase price prior to any bid deadline.

 

5. Bids must provide for the payment of the Break-Up Fee and Expense
Reimbursement owed to Buyer in full in cash upon closing of the alternative bid,
and such Break-Up Fee and Expense Reimbursement are to be paid from the
consideration proposed to be paid by the alternative bidder and not in addition
to the consideration proposed to be paid by the alternative bidder.

 

6. Bids must be accompanied by evidence of committed financing or other
financial ability to consummate the transaction in a timely manner. If the
bidder is an entity formed for the purpose of the proposed transaction, a
guarantee or other credit support must be provided.

 

7. Bids cannot be conditioned upon the Bankruptcy Court’s approval of any bid
protections, such as a break-up fee, termination fee, expense reimbursement,
work fee or similar type of payment.

 

8. If an auction occurs, it shall occur on or before February 8, 2017. Each
supplemental bid at the auction shall be made in minimum increments of at least
$200,000 higher than the previous bid.

 

9. The Buyer shall be entitled to include as part of any and all of its
supplemental bids a credit bid for the amount of the Break-Up Fee and the
Expense Reimbursement.

 

1  Capitalized terms used but not defined herein shall have the meaning given in
the Purchase and Sale Agreement by and between Stone Energy Corporation, as
seller, and TH Exploration III, LLC, as buyer, dated October 20, 2016 (the
“Agreement”).



--------------------------------------------------------------------------------

10. Unless otherwise consented to by the Buyer or such other bidder selected as
the highest and best bid at the conclusion of the Auction, the Debtors shall not
consider any bids submitted after the conclusion of the Auction and any and all
such bids shall be deemed untimely and shall under no circumstances constitute a
qualified bid.

 

11. The Debtors shall not be entitled to waive or modify any of the bid
protections or any other terms of the bid procedures without the consent of
(i) the Buyer (which consent shall not be unreasonably withheld) or (ii) the
Consenting Holders (which consent shall not be unreasonably withheld).